Exhibit 10.1

 

Execution Copy

 

U.S. $100,000,000

 

CREDIT AGREEMENT

 

Dated as of March 25, 2014

 

among

 

ROCKPILE ENERGY SERVICES, LLC,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

CITIBANK, N.A.,
as Administrative Agent and Collateral Agent,
and

 

CITIBANK, N.A.,
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Article I Definitions

1

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally

32

Section 1.03

Effectuation of Transfers

33

 

 

Article II The Credits

33

Section 2.01

Commitments

33

Section 2.02

Loans and Borrowings

33

Section 2.03

Requests for Borrowings

34

Section 2.04

Swingline Loans

35

Section 2.05

Revolving Letters of Credit

36

Section 2.06

Funding of Borrowings

40

Section 2.07

Interest Elections

40

Section 2.08

Termination and Reduction of Commitments

41

Section 2.09

Repayment of Loans; Evidence of Debt

42

Section 2.10

Repayment of Loans

43

Section 2.11

Prepayment of Loans

43

Section 2.12

Fees

44

Section 2.13

Interest

45

Section 2.14

Alternate Rate of Interest

46

Section 2.15

Increased Costs

46

Section 2.16

Break Funding Payments

47

Section 2.17

Taxes

48

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

50

Section 2.19

Mitigation Obligations; Replacement of Lenders

51

Section 2.20

Increase in Revolving Facility Commitments

53

Section 2.21

Illegality

54

Section 2.22

Defaulting Lenders

54

 

 

 

Article III Representations and Warranties

56

Section 3.01

Organization; Powers

56

Section 3.02

Authorization

57

Section 3.03

Enforceability

57

Section 3.04

Governmental Approvals

57

Section 3.05

Financial Statements

57

Section 3.06

No Material Adverse Effect

58

Section 3.07

Title to Properties; Possession Under Leases

58

Section 3.08

Litigation; Compliance with Laws

59

Section 3.09

Federal Reserve Regulations

59

Section 3.10

Investment Company Act

60

Section 3.11

Use of Proceeds

60

Section 3.12

Tax Returns

60

Section 3.13

No Material Misstatements

60

Section 3.14

Employee Benefit Plans

60

Section 3.15

Environmental Matters

61

Section 3.16

Collateral Agreement

61

Section 3.17

Real Property

62

 

i

--------------------------------------------------------------------------------


 

Section 3.18

Solvency

62

Section 3.19

Labor Matters

62

Section 3.20

Insurance

62

Section 3.21

Status as Senior Debt

63

Section 3.22

Material Contracts

63

 

 

 

Article IV Conditions to Credit Events

63

Section 4.01

All Credit Events

63

Section 4.02

Closing Date

64

 

 

 

Article V Affirmative Covenants

66

Section 5.01

Existence; Businesses and Properties

66

Section 5.02

Insurance

67

Section 5.03

Taxes; Payment of Obligations

68

Section 5.04

Financial Statements, Reports, Etc.

68

Section 5.05

Litigation and Other Notices

70

Section 5.06

Compliance with Laws

70

Section 5.07

Maintaining Records; Access to Properties and Inspections; Maintaining
Properties

70

Section 5.08

Use of Proceeds

71

Section 5.09

Compliance with Environmental Laws

71

Section 5.10

Further Assurances

71

Section 5.11

Fiscal Year

72

Section 5.12

Deposit Account Control Agreements

72

 

 

Article VI Negative Covenants

72

Section 6.01

Indebtedness

72

Section 6.02

Liens

75

Section 6.03

Sale and Lease-back Transactions

79

Section 6.04

Investments, Loans and Advances

79

Section 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

81

Section 6.06

Dividends and Distributions

82

Section 6.07

Transactions with Affiliates

84

Section 6.08

Business of the Borrower and the Subsidiaries

86

Section 6.09

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-laws and Certain Other Agreements; Etc.

86

Section 6.10

Leverage Ratio

87

Section 6.11

Fixed Charge Coverage Ratio

87

Section 6.12

Swap Agreements

87

Section 6.13

Capital Expenditures

87

Section 6.14

BRED Restrictions

87

 

 

 

Article VII Events of Default

88

Section 7.01

Events of Default

88

Section 7.02

The Borrower’s Right to Cure

90

 

 

 

Article VIII The Agents

91

Section 8.01

Appointment and Authority

91

Section 8.02

Rights as a Lender

91

Section 8.03

Exculpatory Provisions

92

Section 8.04

Reliance by Agents

92

Section 8.05

Delegation of Duties

93

 

ii

--------------------------------------------------------------------------------


 

Section 8.06

Resignation of the Agents

93

Section 8.07

Non-Reliance on the Agents, Other Lenders and Other Issuing Banks

94

Section 8.08

No Other Duties, Etc.

94

Section 8.09

Administrative Agent May File Proofs of Claim

94

Section 8.10

Collateral and Guaranty Matters

95

Section 8.11

Secured Cash Management Agreements and Secured Swap Agreements

95

Section 8.12

Indemnification

95

Section 8.13

Appointment of Supplemental Collateral Agents

95

Section 8.14

Withholding

96

Section 8.15

Enforcement

96

 

 

 

Article IX Miscellaneous

97

Section 9.01

Notices

97

Section 9.02

Survival of Agreement

98

Section 9.03

Binding Effect

98

Section 9.04

Successors and Assigns

98

Section 9.05

Expenses; Indemnity

102

Section 9.06

Right of Set-off

103

Section 9.07

Applicable Law

103

Section 9.08

Waivers; Amendment

103

Section 9.09

Interest Rate Limitation

105

Section 9.10

Entire Agreement

105

Section 9.11

Waiver of Jury Trial

105

Section 9.12

Severability

106

Section 9.13

Counterparts

106

Section 9.14

Headings

106

Section 9.15

Jurisdiction; Consent to Service of Process

106

Section 9.16

Confidentiality

107

Section 9.17

Communications

107

Section 9.18

Release of Liens and Guarantees

108

Section 9.19

U.S.A. PATRIOT Act and Similar Legislation

109

Section 9.20

Judgment

109

Section 9.21

Pledge and Guarantee Restrictions

109

Section 9.22

No Fiduciary Duty

110

Section 9.23

Application of Funds

110

 

iii

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

 

 

 

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

Form of Prepayment Notice

Exhibit C-1

 

Form of Borrowing Request

Exhibit C-2

 

Form of Swingline Borrowing Request

Exhibit D

 

Form of Interest Election Request

Exhibit E

 

Form of Collateral Agreement

Exhibit F

 

Form of Solvency Certificate

Exhibit G

 

Form of Revolving Note

Exhibit H

 

Form of Tax Certificate

Exhibit I

 

Form of Administrative Questionnaire

Exhibit J

 

Form of Incremental Commitment Agreement

 

 

 

Schedule 2.01

 

Commitments

Schedule 3.04

 

Governmental Approvals

Schedule 3.07(e)

 

Condemnation Proceedings

Schedule 3.07(g)

 

Subsidiaries

Schedule 3.07(h)

 

Subscriptions

Schedule 3.08(a)

 

Litigation

Schedule 3.12

 

Taxes

Schedule 3.15

 

Environmental Matters

Schedule 3.17

 

Real Property

Schedule 3.20

 

Insurance

Schedule 3.22

 

Material Contracts

Schedule 6.01

 

Indebtedness

Schedule 6.02(a)

 

Liens

Schedule 6.04

 

Investments

Schedule 6.07

 

Transactions with Affiliates

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of March 25, 2014 (as amended, amended and restated,
supplemented or otherwise modified, this “Agreement”), among ROCKPILE ENERGY
SERVICES, LLC, a Delaware limited liability company (the “Borrower”), the
LENDERS party hereto from time to time, CITIBANK, N.A. (“Citibank”), as
administrative agent (in such capacity, together with any successor
administrative agent appointed pursuant to the provisions of Article VIII, the
“Administrative Agent”), Citibank, as collateral agent (in such capacity,
together with any successor collateral agent appointed pursuant to the
provisions of Article VIII, the “Collateral Agent”), and CITIBANK, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as joint lead arrangers and joint
bookrunners (in such capacity, the “Lead Arrangers”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Revolving Facility Loans and Revolving Letters of Credit at any time and from
time to time prior to the Revolving Facility Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of U.S. $100,000,000.

 

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan (including any Swingline Loan) bearing interest
at a rate determined by reference to the Alternate Base Rate in accordance with
the provisions of Article II.

 

“Adjusted EBITDA” for any period shall mean EBITDA for such period minus the sum
of (i) cash income Taxes paid by Borrower and its Subsidiaries (other than BRED)
for such period, (ii) dividends and distributions made pursuant to
Section 6.06(e) for such period, and (iii) Unfinanced Capital Expenditures made
by Borrower and its Subsidiaries (other than BRED) for such period.

 

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit I or any other form approved by the
Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

--------------------------------------------------------------------------------


 

“Agent Default Period” shall mean, with respect to any Agent, any time when such
Agent is a Defaulting Lender and is not performing its role as such Agent
hereunder and under the other Loan Documents.

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that could:

 

(a)                                 result in costs (tax, administrative or
otherwise) to such Person that are materially disproportionate to the benefit
obtained by the beneficiaries of such Lien and/or guarantee;

 

(b)                                 result in a Lien being granted over assets
of such Person, the acquisition of which was financed from a subsidy or
payments, which financing is permitted by this Agreement, and the terms of which
prohibit any assets acquired with such subsidy or payment being used as
collateral;

 

(c)                                  include any lease, license, contract or
agreement to which such Person is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest is prohibited or
restricted by or in violation of a term, provision or condition of any such
lease, license, contract or agreement (unless such term, provision or condition
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable Law (including the U.S. Bankruptcy Code) or principles of
equity); provided however that Agreed Security Principles shall not prohibit the
grant of a Lien or a provision of a guarantee at such time as the contractual
prohibition or restriction shall no longer be applicable and, to the extent
severable, which Lien shall attach immediately to any portion of such lease,
license, contract or agreement not subject to the prohibitions or restrictions
specified above; provided further that the Agreed Securities Principles shall
not exclude any “proceeds” (as defined in the UCC) of any such lease, license,
contract or agreement;

 

(d)                                 include any asset or property of such Person
if and to the extent that the granting of a security interest therein would
require the consent or approval of another Person not Affiliated with the
Borrower or its Subsidiaries (unless such consent or approval would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
Law (including the U.S. Bankruptcy Code) or principles of equity);

 

(e)                                  result in the contravention of applicable
Law, unless such applicable Law would be rendered ineffective with respect to
the creation of the security interest hereunder pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions);
provided however that Agreed Security Principles shall not prohibit the grant of
a Lien or a provision of a guarantee at such time as the legal prohibition shall
no longer be applicable and to the extent severable (which Lien shall attach
immediately to any portion not subject to the prohibitions specified above); or

 

(f)                                   result in a breach of a material agreement
existing on the Closing Date and binding on such Person that may not be amended,
supplemented, waived, restated or otherwise modified using commercially
reasonable efforts to avoid such breach; provided that this clause (e) shall
only apply to the granting of Liens and not to the provision of any guarantee.

 

2

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Alternate Base Rate” shall mean the greatest of (i) the rate of interest per
annum determined by the Administrative Agent from time to time as its prime
commercial lending rate for U.S. Dollar loans in the United States for such day
(the “Prime Rate”), (ii) the Federal Funds Effective Rate plus 0.50 % per annum,
and (iii) the Adjusted Eurodollar Rate as of such date for a one-month Interest
Period plus 1.00 % per annum.  The Prime Rate is not necessarily the lowest rate
that the Administrative Agent is charging to any corporate customer.  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective from and
including the date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurodollar Rate, respectively.

 

“Applicable Margin” shall mean for any day, (a) for the Revolving Facility
Loans, (i) prior to the Trigger Date, (x) with respect to any Eurodollar Loan,
2.75% per annum and (y) with respect to any ABR Loan, 1.75% per annum and
(ii) on and after the Trigger Date, the applicable margin per annum set forth
below under the caption “Revolving Facility Loans ABR Loan Spread” and
“Revolving Facility Loans Eurodollar Loan Spread”, as applicable, based upon the
Leverage Ratio as of the last date of the most recent fiscal quarter of the
Borrower, (b) for Commitment Fees, prior to the Trigger Date, 0.375% per annum,
and on or after the Trigger Date, the commitment fee rate per annum set forth
below under the caption “Commitment Fee Rate”, and (c) for Swingline Loans,
prior to the Trigger Date, 1.75% per annum, and on or after the Trigger Date,
the applicable margin per annum set forth below under the caption “Swingline
Loans ABR Loan Spread”:

 

Leverage Ratio:

 

Revolving Facility
Loans ABR Loan
Spread /
Swingline Loans
ABR Loan Spread

 

Revolving Facility
Loans Eurodollar
Loan Spread

 

Commitment Fee
Rate

 

Category 1: Equal to or greater than 2.00 to 1.00

 

2.25

%

3.25

%

0.50

%

Category 2: Less than 2.00 to 1.00 but equal to or greater than 1.50 to 1.00

 

2.00

%

3.00

%

0.50

%

Category 3: Less than 1.50 to 1.00 but equal to or greater than 1.00 to 1.00

 

1.75

%

2.75

%

0.375

%

Category 4: Less than 1.00 to 1.00

 

1.50

%

2.50

%

0.375

%

 

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial information of the Borrower and its Subsidiaries
delivered pursuant to Section 5.04(a) or (b) and (2) each change in the
Applicable Margin resulting from a change in the Leverage Ratio shall be
effective on the first Business Day after the date of delivery to the
Administrative Agent of such consolidated financial information indicating such
change and ending on the date immediately preceding the effective date of the
next such

 

3

--------------------------------------------------------------------------------


 

change; provided that the Leverage Ratio shall be deemed to be in Category 1 at
the option of the Administrative Agent or the Required Lenders, at any time
during which the Borrower fails to deliver the consolidated financial
information when required to be delivered pursuant to Section 5.04(a) or (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial information is delivered.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Leverage Ratio set forth in a certificate of a Financial
Officer of the Borrower delivered to the Administrative Agent is inaccurate for
any reason and the result thereof is that the Lenders received interest or fees
for any period based on an Applicable Margin that is less than that which would
have been applicable had the Leverage Ratio been accurately determined, then,
for all purposes of this Agreement, the “Applicable Margin” for any day
occurring within the period covered by such certificate of a Financial Officer
of the Borrower shall retroactively be deemed to be the relevant percentage as
based upon the accurately determined Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to Section 2.12 and Section 2.13 as a result of the
miscalculation of the Leverage Ratio shall be deemed to be (and shall be) due
and payable under the relevant provisions of Section 2.12 or Section 2.13, as
applicable, at the time the interest or fees for such period were required to be
paid pursuant to said Section (and shall remain due and payable until paid in
full in accordance with the terms of this Agreement); provided that,
notwithstanding the foregoing, so long as an Event of Default described in
Section 7.01(h) or (i) has not occurred with respect to the Borrower, such
shortfall shall be due and payable five (5) Business Days following the
determination described above.

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

“Asset Acquisition” shall mean any acquisition of all or substantially all of
the assets of, or all of the Equity Interests (other than directors’ qualifying
shares) in a Person or division or line of business of a Person in respect of
which the aggregate consideration exceeds U.S. $5,000,000.

 

“Asset Disposition” shall mean any sale, transfer or other disposition, directly
or indirectly, by the Borrower or any Subsidiary of the Borrower to any Person
other than the Borrower or a Subsidiary of the Borrower  to the extent otherwise
permitted hereunder of any asset or group of related assets (other than
inventory or other assets sold, transferred or otherwise disposed of in the
ordinary course of business and other than with respect to the BRED Real
Property Transfers made in accordance with Section 6.14) in one or a series of
related transactions, the Net Proceeds from which exceed U.S. $5,000,000.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the earlier of the Revolving Facility Maturity Date and the date of
termination of the Revolving Facility Commitments.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which
(a) the Revolving Facility Commitment of such Revolving Facility Lender at such
time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

4

--------------------------------------------------------------------------------


 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

 

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
made on a single date to the Borrower and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean (a) in the case of a Revolving Facility Borrowing
comprised entirely of Eurodollar Loans, U.S. $500,000, (b) in the case of a
Revolving Facility Borrowing comprised entirely of ABR Loans, U.S. $500,000 and
(c) in the case of a Swingline Borrowing, U.S. $500,000.

 

“Borrowing Multiple” shall mean (a) in the case of a Revolving Facility
Borrowing comprised entirely of Eurodollar Loans, U.S. $500,000, (b) in the case
of a Revolving Facility Borrowing comprised entirely of ABR Loans, U.S. $100,000
and (c) in the case of a Swingline Borrowing, U.S. $100,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

 

“BRED” shall mean Bakken Real Estate Development, LLC, a Delaware limited
liability company.

 

“BRED Real Property Transfers” shall mean the sale, transfer, assignment,
distribution, or other disposition of the assets and properties owned by BRED on
the date of this Agreement to one or more of its Affiliates, and/or the sale,
transfer, assignment, distribution, or other disposition (including by merger or
consolidation) of the Equity Interests in BRED owned or held by the Borrower or
its Subsidiaries to one or more of its Affiliates, together with the subsequent
rental or leasing of some or all of such assets or properties held (or, if
applicable, previously held) by BRED by the Borrower or its Subsidiaries as
tenant or lessee.

 

“Buckman Notes” means (i) that certain Subordinated Promissory Note, dated
October 16, 2013, made by RockPile Energy Services, LLC and payable to Ronald
Buckman in a stated principal amount of $500,000, and (ii) that certain
Subordinated Promissory Note, dated October 16, 2013, made by RockPile Energy
Services, LLC and payable to Shirley Buckman in a stated principal amount of
$500,000.

 

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York, and, where used in the context of Eurodollar Loans, is also a day on which
dealings are carried on in the London interbank market.

 

“Calculation Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters ending on such date or, if such date is not the
last day of a fiscal quarter, ending on the last day of the fiscal quarter of
the Borrower most recently ended prior to such date.

 

“Capital Expenditure Carryover Amount” shall mean with respect to (a) the fiscal
year ending January 31, 2015, $0 and (b) any other fiscal year of the Borrower,
the lesser of (i) the Permitted Capital Expenditure Amount for the preceding
fiscal year minus the capital expenditures made during the preceding fiscal year
and (ii) $30,000,000.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal

 

5

--------------------------------------------------------------------------------


 

property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for purposes hereof, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.

 

“Cash Interest Expense” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less, for each of clauses (a), (b), (c) and (e) below, to the extent
included in the calculation of such Interest Expense, the sum of (a) pay-in-kind
Interest Expense or other noncash Interest Expense (including as a result of the
effects of purchase accounting), (b) the amortization of any financing fees or
breakage costs paid by, or on behalf of, the Borrower or any of its
Subsidiaries, including such fees paid in connection with the Transactions or
any amendments, waivers or other modifications of this Agreement, (c) the
amortization of debt discounts, if any, or fees in respect of Swap Agreements,
(d) cash interest income of the Borrower and its Subsidiaries for such period
and (e) all non-recurring cash Interest Expense consisting of liquidated damages
for failure to timely comply with registration rights obligations and financing
fees, all as calculated on a consolidated basis in accordance with GAAP;
provided that Cash Interest Expense shall exclude, without duplication of any
exclusion set forth in clause (a), (b), (c), (d) or (e) above, (i) annual agency
fees paid to the Administrative Agent and/or the Collateral Agent, (ii) one-time
financing fees or breakage costs paid in connection with the Transactions or any
amendments, waivers or other modifications of this Agreement, and (iii) any such
amounts paid or accrued by BRED.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse transfers of funds and other
cash management arrangements, but not any agreement the primary purpose of which
is to provide for the incurrence of Indebtedness.

 

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Agent, or a Lead Arranger or an
Affiliate of a Lender, an Agent or a Lead Arranger, in its capacity as a party
to such Cash Management Agreement.

 

“CFC” shall have the meaning assigned to such term in Section 9.21.

 

A “Change in Control” shall be deemed to occur if Triangle shall cease to own
and control, directly or indirectly, of record and beneficially, 51% of the
outstanding Equity Interests of the Borrower.

 

“Change in Law” shall mean (a) the adoption or implementation of any Law after
the Closing Date, (b) any change in Law or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender or Issuing Bank (or, for purposes of Section 2.15(b), by any
lending office of such Lender or Issuing Bank or by such Lender’s or Issuing
Bank’s holding company, if any) with any written request, guideline or directive
(whether or not having the force of Law but if not having the force of Law, then
being one with which the relevant party would customarily comply) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

6

--------------------------------------------------------------------------------


 

“Citibank” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Closing Date” shall mean March 25, 2014, and “Closing” shall mean the
satisfaction or waiver of the conditions precedent set forth in Section 4.02 on
the Closing Date hereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (except as otherwise provided herein).

 

“Collateral” shall mean all the “Collateral” as defined in any Security
Document.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, supplemented or otherwise modified from time to time, substantially in
the form of Exhibit E, among the Borrower, each Subsidiary Loan Party and the
Collateral Agent, and any other guarantee and collateral agreement that may be
executed after the Closing Date in favor of, and in form and substance
acceptable to, the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)                                 on the Closing Date, the Collateral Agent
shall have received from each Loan Party a counterpart of the Collateral
Agreement, duly executed and delivered on behalf of such Loan Party;

 

(b)                                 on the Closing Date, the Collateral Agent
shall be the beneficiary of a pledge of all the issued and outstanding Equity
Interests of each Subsidiary of the Borrower (except, in each case, to the
extent that a pledge of such Equity Interests is not permitted under
Section 9.21) and the Collateral Agent shall have received all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank, or shall have otherwise received a security interest over such Equity
Interests satisfactory to the Collateral Agent;

 

(c)                                  in the case of any Person that becomes a
Loan Party after the Closing Date, the Collateral Agent shall have received a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Loan Party;

 

(d)                                 with respect to any Equity Interests
acquired by any Loan Party after the Closing Date, all such outstanding Equity
Interests directly owned by a Loan Party or any Person that becomes a Subsidiary
Loan Party after the Closing Date, shall have been pledged in accordance with
the Collateral Agreement to the extent permitted under Section 9.21 and not
constituting an Excluded Asset, and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank, or shall have otherwise received a security interest over
such Equity Interests satisfactory to the Collateral Agent;

 

(e)                                  (i) all Indebtedness of the Borrower and
each Subsidiary of the Borrower that is owing to any Loan Party shall have been
pledged in accordance with the Collateral Agreement, (ii) all Indebtedness of
the Borrower and each Subsidiary of the Borrower having an aggregate principal
amount in excess of U.S. $5,000,000 that is owing to any Loan Party shall be
evidenced by a promissory note or an instrument and (iii) the Collateral Agent
shall have, in respect of all such Indebtedness of the Borrower

 

7

--------------------------------------------------------------------------------


 

and each Subsidiary of the Borrower having an aggregate principal amount in
excess of U.S. $5,000,000 (other than intercompany current liabilities incurred
in the ordinary course of business in connection with the cash management
operations of the Borrower and its Subsidiaries), received originals of all such
promissory notes or instruments, together with note powers or other instruments
of transfer with respect thereto endorsed in blank;

 

(f)                                   all documents and instruments, including
UCC financing statements, required by Law or reasonably requested by the
Collateral Agent to be executed, filed, registered or recorded to create the
Liens intended to be created by the Security Documents (in each case, including
any supplements thereto) and perfect such Liens, to the extent required by, and
with the priority required by, the Security Documents or reasonably requested by
the Collateral Agent, shall have been filed, registered or recorded or delivered
to the Collateral Agent for filing, registration or recording concurrently with,
or promptly following, the execution and delivery of each such Security
Document; and

 

(g)                                  each Loan Party shall have obtained all
consents and approvals required to be obtained by it in connection with the
execution and delivery of all Security Documents (or supplements thereto) to
which it is a party and the granting by it of the Liens thereunder and the
performance of its obligations thereunder.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” (i) shall be subject to exceptions and limitations set forth in the
Security Documents and (ii) shall not contravene the Agreed Security Principles
or Section 9.21, (b) except to the extent expressly set forth in Section 5.12,
in no event shall control agreements or other control or similar arrangements be
required with respect to deposit accounts or securities accounts and (c) in no
event shall the Collateral include any Excluded Assets.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitment Fee Rate” shall have the meaning assigned to such term in the table
in the definition of “Applicable Margin”.

 

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Incremental Commitment, (b) with respect to any Lender
that is a Swingline Lender, its Swingline Commitment, and (c) with respect to
any Issuing Bank, its Revolving L/C Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in Section 9.17.

 

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit and performance bonds to the extent
undrawn), Indebtedness under conditional sale or other title retention
agreements relating to purchased property or assets, and Indebtedness in respect
of the deferred purchase price of property or services of the Borrower and its
Subsidiaries determined on a consolidated basis on such date; provided, however,
that (i) neither the Unit Repurchase Notes nor the Indebtedness of BRED shall
constitute Consolidated Debt and (ii) Team Well Service Indebtedness payable
with respect to periods beginning after the current Test Period will not
constitute Consolidated Debt.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower and its Subsidiaries for such period determined on a
consolidated basis; provided, however, that

 

(a)                                 any net after-tax extraordinary, unusual or
nonrecurring gains or losses (less all fees and expenses related thereto) or
income or expenses or charges (including any pension expense, casualty losses,
severance expenses, facility closure expenses, system establishment costs,
mobilization expenses that are not reimbursed in an amount not to exceed U.S.
$5,000,000 and other restructuring expenses, benefit plan curtailment expenses,
bankruptcy reorganization claims, settlement and related expenses and fees,
expenses or charges related to any offering of Equity Interests of the Borrower
or any of its Subsidiaries, any Investment, acquisition or Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including all fees, expenses, charges and change of control payments related to
the Transaction), in each case, shall be excluded; provided that, with respect
to each nonrecurring item, the Borrower shall have delivered to the
Administrative Agent a Responsible Officers’ certificate specifying and
quantifying such item and stating that such item is a nonrecurring item,

 

(b)                                 any net after-tax income or loss from
discontinued operations and any net after-tax gain or loss on disposal of
discontinued operations shall be excluded,

 

(c)                                  any net after-tax gain or loss (including
the effect of all fees and expenses or charges relating thereto) attributable to
business dispositions or asset dispositions other than in the ordinary course of
business (as determined in good faith by the Borrower) shall be excluded,

 

(d)                                 any net after-tax income or loss (including
the effect of all fees and expenses or charges relating thereto) attributable to
the refinancing, modification of or early extinguishment of indebtedness
(including any net after-tax income or loss attributable to obligations under
Swap Agreements) shall be excluded,

 

(e)                                  the Net Income for such period of any
Person that is not a Subsidiary of the Borrower, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the Borrower or a Subsidiary thereof in respect of such
period,

 

(f)                                   the Net Income for such period of BRED
shall be included only to the extent of the amount of dividends or distributions
or other payments paid in cash (or to the extent converted into cash) to the
Borrower or a Subsidiary thereof other than BRED in respect of such period,

 

(g)                                  the Net Income for such period of any
Subsidiary (that is not a Loan Party) of the Borrower shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its organizational
documents or any agreement, instrument, judgment, decree, order, statute, rule,
or governmental regulation applicable to that Subsidiary or its stockholders or
members, unless such restriction with respect to the payment of dividends or in
similar distributions has been legally waived or complied with (provided that
the net loss of any such Subsidiary shall be included to the extent funds are
disbursed by such Person or any other Subsidiary of such Person in respect of
such loss and that Net Income of such Person shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) by such Subsidiary to the Borrower or one of
its other Subsidiaries in respect of such period to the extent not already
included therein),

 

9

--------------------------------------------------------------------------------


 

(h)                                 Consolidated Net Income for such period
shall not include the cumulative effect of a change in accounting principles
during such period,

 

(i)                                     any non-cash charges from the
application of the purchase method of accounting in connection with any future
acquisition, to the extent such charges are deducted in computing such
Consolidated Net Income, shall be excluded,

 

(j)                                    any non-cash expenses (including
write-downs and impairment of property, plant, equipment, goodwill and
intangibles and other long-lived assets), any non-cash gains or losses on
interest rate and foreign currency derivatives and any foreign currency
transaction gains or losses and any foreign currency exchange translation gains
or losses that arise on consolidation of integrated operations shall be
excluded, and

 

(k)                                 (i) any long-term incentive plan accruals
and any non-cash compensation expense realized from grants of stock or unit
appreciation or similar rights, stock or unit options, any restricted stock or
unit plan or other rights to officers, directors, and employees of the Borrower
or any of its Subsidiaries shall be excluded and (ii) any long-term incentive
plan accruals and non-cash compensation expenses directly attributable to
services rendered on behalf of, and directly or indirectly paid for by, the Loan
Parties, realized from grants of stock or unit appreciation or similar rights,
stock or unit options, any restricted stock or unit plan or other rights to any
employees of a Parent Company, shall be excluded.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its consolidated Subsidiaries, determined in accordance with GAAP,
in each case as set forth on the consolidated balance sheet of the Borrower as
of the end of the prior fiscal quarter for which financial statements have been
delivered pursuant to Section 5.04 (unless otherwise specified in the relevant
provisions herein).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any of
its funding obligations under this Agreement, including with respect to Loans
and participations in Letters of Credit or Swingline Loans within three Business
Days of the date when due, unless the subject of a good faith dispute, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations under this Agreement or has made a public
statement to such effect with respect to its funding obligations under this
Agreement (and such notice or public statement has not been withdrawn), unless
the subject of a good faith dispute, (c) has failed, within three Business Days
after request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, unless the subject of a good faith dispute, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower, (d) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of

 

10

--------------------------------------------------------------------------------


 

the date when due, unless the subject of a good faith dispute or subsequently
cured, or (e) has, or has a direct or indirect parent company that has, become
the subject of a proceeding under any bankruptcy or insolvency Laws, or has had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not become a Defaulting Lender solely
as the result of the acquisition or maintenance of an ownership interest in such
Lender or its direct or indirect parent company or the exercise of control over
a Lender or its direct or indirect parent company by a Governmental Authority or
an instrumentality thereof.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable by any Loan Party, pursuant to a sinking fund obligation
or otherwise, or is redeemable at the option of the holder thereof, in whole or
in part, or requires the payment by any Loan Party of any cash dividend or any
other scheduled payment constituting a return of capital, in each case at any
time prior to the day that is 91 days following the Revolving Facility Maturity
Date, or (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (i) debt securities of any Loan Party or (ii) any Equity
Interest of any Loan Party referred to in clause (a) above, in each case at any
time prior to the day that is 91 days following the Revolving Facility Maturity
Date.

 

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

 

“EBITDA” shall mean, with respect to the Borrower and its Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income for such period
plus (a) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (xii) of this
clause (a) reduced such Consolidated Net Income for the respective period for
which EBITDA is being determined (but excluding any non-cash item to the extent
it represents an accrual or reserve for a potential cash charge in any future
period or amortization of a prepaid cash item that was paid in a prior period
and any item attributable to BRED)):

 

(i)                                     provision for Taxes based on income,
profits or capital of the Borrower and its Subsidiaries for such period
(adjusted for the tax effect of all adjustments made to Consolidated Net
Income),

 

(ii)                                  Interest Expense of the Borrower and its
Subsidiaries for such period (net of interest income of the Borrower and such
Subsidiaries for such period) and to the extent not reflected in Interest
Expense, costs of surety bonds in connection with financing activities,

 

(iii)                               depreciation, amortization (including
amortization of intangibles and deferred financing and professional fees) and
other non-cash expenses (including write-downs and impairment of property,
plant, equipment, goodwill and intangibles and other long-lived assets and the
impact of purchase accounting on the Borrower and its Subsidiaries for such
period),

 

(iv)                              the amount of any restructuring charges
(which, for the avoidance of doubt, shall include retention, severance, systems
establishment cost or excess pension, other post-employment benefits,
curtailment or other excess charges); provided that with respect to each such
restructuring charge, the Borrower shall have delivered to the Administrative
Agent a

 

11

--------------------------------------------------------------------------------


 

Responsible Officers’ certificate specifying and quantifying such expense or
charge and stating that such expense or charge is a restructuring charge,

 

(v)                                 any other non-cash charges,

 

(vi)                              (A) equity earnings or losses in Affiliates
unless funds have been disbursed to such Affiliates by the Borrower or any
Subsidiary of the Borrower, and (B) other non-operating expenses, that, in the
case of clauses (A) and (B) in the aggregate, do not exceed the greater of
(I) $5,000,000 and (II) 7.5% of EBITDA (as determined without regard to this
clause (vi)),

 

(vii)                           [Intentionally omitted],

 

(viii)                        the minority interest expense consisting of
subsidiary income attributable to minority equity interests of third parties in
any Subsidiary of the Borrower that is not a Subsidiary Loan Party in such
period or any prior period, except to the extent of dividends declared or paid
on Equity Interests held by third parties,

 

(ix)                              costs of reporting and compliance requirements
pursuant to the Sarbanes-Oxley Act of 2002 and under similar legislation of any
other jurisdiction;

 

(x)                                 accretion of asset retirement obligations in
accordance with SFAS No. 143, Accounting for Asset Retirement Obligations and
under similar requirements for any other jurisdiction;

 

(xi)                              (A) extraordinary losses and unusual or
non-recurring cash charges, and (B) severance, relocation costs and curtailments
or modifications to pension and post-retirement employee benefit plans, that, in
the case of clauses (A) and (B) in the aggregate, do not exceed 10% of EBITDA
(as determined without regard to this clause (xi), and

 

(xii)                           restructuring costs related to (A) acquisitions
after the date hereof permitted under the terms hereof and (B) closure or
consolidation of facilities;

 

minus (b)  to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, non-cash items
increasing Consolidated Net Income of the Borrower and its Subsidiaries for such
period (but excluding any such items which represent the reversal in such period
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period where such accrual or reserve is no longer required).  Notwithstanding
the foregoing, EBITDA for the fiscal quarter ended April 30, 2013, will be
$6,005,097, EBITDA for the fiscal quarter ended July 31, 2013, will be
$11,710,294, EBITDA for the fiscal quarter ended October 31, 2013, will be
$13,742,987, and EBITDA for the fiscal quarter ended January 31, 2014, will be
$10,486,413.

 

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise similarly defined in any Environmental Law.

 

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any actual or alleged violation of
Environmental Law or any Release or threatened Release of, or exposure to,
Hazardous Material.

 

12

--------------------------------------------------------------------------------


 

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

 

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign Laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of Law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of, or exposure to, Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the National Environmental Policy Act,
42 U.S.C. §§ 4321 et seq., and the Emergency Planning and Community Right to
Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their foreign, state,
provincial or local counterparts or equivalents.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” shall mean: (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA); (d) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA; (e) the receipt by
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan, or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, or the occurrence of any event or condition which could be reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (f) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (g) the incurrence
by  the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary of the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to the Borrower or a Subsidiary of the Borrower.

 

13

--------------------------------------------------------------------------------


 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate in accordance with
the provisions of Article II.

 

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan:

 

(a)                                 means the London interbank offered rate
administrated by the ICE Benchmark Administration (or any other Person which
takes over the administration of that rate) for any Interest Period with respect
to a LIBOR Loan, displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or
any replacement Reuters page which displays that rate) for deposits in U.S.
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
(or, in the case of clause (iii) of the definition of Alternate Base Rate,
approximately 11:00 a.m. (London time) on the date referenced in such clause
(iii)); or

 

(b)                                 if the rate referenced in the preceding
subsection (a) does not appear on such page or service or such page or service
shall cease to be available, the rate per annum equal to the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service that displays the London interbank offered rate administrated by the ICE
Benchmark Administration (or any other Person which takes over the
administration of that rate) (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period (or, in the case of clause (iii) of the definition of
Alternate Base Rate, approximately 11:00 a.m. (London time) on the date
referenced in such clause (iii)); or

 

(c)                                  if the rates referenced in the preceding
subsections (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the next 1/100th
of 1%) at which deposits in U.S. Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Borrowing being made, continued or converted and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch to
major banks in the offshore U.S. Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period (or, in the case of clause (iii) of the definition of Alternate
Base Rate, approximately 11:00 a.m. (London time) on the date referenced in such
clause (iii)).

 

“Eurodollar Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurodollar Loans.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean (a) Equity Interests in any Person (other than any
Wholly-Owned Subsidiaries) to the extent not permitted to be Collateral by the
terms of such Person’s organizational or joint venture documents, in each case
solely to the extent that the applicable Loan Parties have previously used
commercially reasonable efforts to obtain any required consents to eliminate or
have waived any such restrictions contained in such organizational or joint
venture documents, (b) Equity Interests constituting an amount greater than 65%
of the voting Equity Interests of any Foreign Subsidiary or any Domestic
Subsidiary substantially all of which Subsidiary’s assets consist of the Equity
Interest in “controlled foreign corporations” under Section 957 of the Code,
(c) Equity Interests or other assets that

 

14

--------------------------------------------------------------------------------


 

are held directly or indirectly by a Foreign Subsidiary, (d) any “intent to use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an “Amendment
to Allege Use” or a “Statement of Use” under Section 1(c) or Section 1(d) of the
Lanham Act has been filed, solely to the extent that such a grant of a security
interest therein prior to such filing would impair the validity or
enforceability of any registration that issues from such “intent-to-use”
application, (e) any Real Property, whether owned or leased, (f) Equity
Interests in BRED owned or held by a Loan Party, and (g) any properties or
assets owned by BRED.

 

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes or similar Taxes imposed on or
measured by net income or net profits by the jurisdiction (or any political
subdivision) under the Laws of which such recipient is organized or in which its
principal office is located or any jurisdiction (or any political subdivision)
in which such recipient has a present or former connection (other than any such
connection arising solely from the recipient having executed, delivered, become
a party to, performed its obligations or received payments under any Loan
Document) or, in the case of any Lender or Issuing Bank, in which its applicable
lending office is located, (b) any branch profits tax or any similar tax that is
imposed by any jurisdiction described in clause (a) above, (c) any federal
withholding tax imposed by the United States that is in effect and that would
apply to amounts payable hereunder (A) to such Agent, Issuing Bank or other
recipient on the date on which such Agent, Issuing Bank or other recipient
becomes a party to any Loan Document (or designates a new lending office) or
(B) on account of a Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower pursuant to Section 2.19(b)) (or designates a new
lending office), except to the extent that such Agent, Issuing Bank or other
recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 2.17(a) or Section 2.17(c), (d) any
Taxes attributable to such Lender’s or such other recipient’s failure to comply
with Section 2.17(e), and (e) any United States withholding taxes imposed under
FATCA.

 

“Existing Credit Agreement” shall mean the Credit and Security Agreement dated
as of February 25, 2013, by and between the Borrower and Wells Fargo Bank,
National Association, as amended, modified or supplemented.

 

15

--------------------------------------------------------------------------------


 

“Facilities” shall mean the respective facility and commitments utilized in
making Loans and credit extensions hereunder, it being understood that as of the
date of this Agreement there is one Facility, i.e., the Revolving Loan Facility.

 

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., as
amended.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations and official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation rules or practices adopted pursuant to
such intergovernmental agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fees” shall mean the Commitment Fees, the Revolving L/C Participation Fees, the
Issuing Bank Fees, the Administrative Agent Fees and any other fees payable
pursuant to a written agreement between the Borrower and Citibank.

 

“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
agency thereto.

 

“Finance Co” shall mean any direct, wholly-owned Subsidiary of the Borrower
incorporated to become or otherwise serving as a co-issuer or co-borrower of
Indebtedness permitted by this Agreement, which Subsidiary meets the following
conditions at all times: (a) the provisions of Section 6.01(r) have been
complied with in respect of such Subsidiary, and such Subsidiary is a Relevant
Subsidiary and a Subsidiary Loan Party, (b) such Subsidiary shall be a
corporation, (c) such Subsidiary shall be a Domestic Subsidiary and (d) such
Subsidiary has not (i) incurred, directly or indirectly any Indebtedness or any
other obligation or liability whatsoever other than the Indebtedness that it was
formed to co-issue or co-borrow (including, for the avoidance of doubt, any
additional series, tranche or issuance of such type of Indebtedness) and for
which it serves as co-issuer or co-borrower, (ii) engaged in any business,
activity or transaction, or owned any property, assets or Equity Interests other
than (A) performing its obligations and activities incidental to the co-issuance
or co-borrowing of the Indebtedness that it was formed to co-issue or
co-borrower and (B) other activities incidental to the maintenance of its
existence, including legal, tax and accounting administration,
(iii) consolidated with or merged with or into any Person, or (iv) failed to
hold itself out to the public as a legal entity separate and distinct from all
other Persons.

 

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

 

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 6.10 and 6.11.

 

“Fixed Charge Coverage Ratio” as of any date of determination shall mean the
ratio of (a) Adjusted EBITDA for the Test Period most recently ended to
(b) Fixed Charges for such period;

 

16

--------------------------------------------------------------------------------


 

provided that to the extent any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions for which a waiver or a consent of the
Required Lenders pursuant to Section 6.04 or 6.05 has been obtained) or
incurrence or repayment of Indebtedness (excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes) has occurred
during the relevant Test Period, the Fixed Charge Coverage Ratio shall be
determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

 

“Fixed Charges” for any period shall mean the sum, without duplication, of
(i) Cash Interest Expense for such period (other than any Cash Interest Expense
attributable to either the Team Well Services Indebtedness, if any, or the Unit
Repurchase Notes), (ii) Scheduled Debt Payments for such period, and (iii) for
purposes of determining whether dividends and distributions can be paid pursuant
to Section 6.06(f) only (and, for the avoidance of doubt, not for purposes of
any other calculation of “Fixed Charges” or the “Fixed Charge Coverage Ratio”),
dividends and distributions made pursuant to Section 6.06(f) for such period. 
Notwithstanding the foregoing, Fixed Charges for the fiscal quarter ended
April 30, 2013, will be $49,766, Fixed Charges for the fiscal quarter ended
July 31, 2013, will be $129,391, Fixed Charges for the fiscal quarter ended
October 31, 2013, will be $870,682, and Fixed Charges for the fiscal quarter
ended January 31, 2014, will be $1,809,536.

 

“Foreign Subsidiary” shall mean any Subsidiary that is either (i) incorporated
or organized under the Laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity that is treated as a corporation or partnership for U.S. federal tax
purposes and organized in the United States of America, any State thereof or the
District of Columbia) or (ii) any direct or indirect Subsidiary of a Foreign
Subsidiary.

 

“GAAP” shall have the meaning assigned to such term in Section 1.02.

 

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body or supra-national authorities (including the European Union
and the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

 

17

--------------------------------------------------------------------------------


 

“Guarantor” shall have the meaning assigned to such term in the Collateral
Agreement.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation
pursuant to, or which can give rise to liability under, any Environmental Law.

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

 

“Incremental Commitment Agreement” shall mean an agreement in the form of
Exhibit J or such other form approved by the Administrative Agent in its
reasonable discretion.

 

“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.20.

 

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Swap Agreement), and (h) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit (other than any letters of credit, bank guarantees or similar
instrument in respect of which a back-to-back letter of credit has been issued
under or permitted by this Agreement) and (ii) in respect of banker’s
acceptances.  The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such Person in respect thereof.

 

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.13(a).

 

“Initial Lenders” shall mean the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit D.

 

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable

 

18

--------------------------------------------------------------------------------


 

in connection with the incurrence of Indebtedness to the extent included in
interest expense, (iii) the portion of any payments or accruals with respect to
Capital Lease Obligations allocable to interest expense, and (iv) redeemable
preferred stock dividend expenses, and (b) capitalized interest of such Person. 
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by the
Borrower and its Subsidiaries with respect to Swap Agreements.

 

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).

 

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 12 months, if at the time of the relevant
Borrowing, all Lenders make interest periods of such length available), as the
Borrower may elect, or the date any Eurodollar Borrowing is converted to an ABR
Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided that, (a) if any Interest Period for a
Eurodollar Loan would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period, and (c) no Interest Period
shall extend beyond the Revolving Facility Maturity Date.  Interest shall accrue
from and including the first day of an Interest Period to but excluding the last
day of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Issuing Bank” shall mean Citibank, and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Revolving Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i).  An Issuing Bank may, in its discretion, arrange
for one or more Revolving Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Revolving Letters of Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Joint Venture” shall mean a joint venture, partnership, or other similar
arrangement, whether in corporate, partnership, or other legal form.

 

“Law” means (a) a statute, permit, ordinance, treaty, rule or regulation of any
Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling of any Governmental Authority, and (c) a regulatory
bulletin or guidance or examination order of any Governmental Authority.

 

19

--------------------------------------------------------------------------------


 

“Lead Arrangers” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (and any
foreign branch of such Lender), as well as any Person (other than a natural
person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and any
foreign branch of such Person), any Person (other than a natural person) holding
outstanding Revolving Facility Loans, any Person (other than a natural person)
holding outstanding Swingline Loans or any Person (other than a natural person)
holding an Incremental Commitment.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

 

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Debt
(excluding Indebtedness of BRED) as of such date to (b) EBITDA for the Test
Period most recently ended; provided that to the extent any Asset Disposition or
any Asset Acquisition (or any similar transaction or transactions for which a
waiver or a consent of the Required Lenders pursuant to Section 6.04 or
Section 6.05 has been obtained) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, the Leverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary of the
Borrower), any purchase option, call or similar right of a third party with
respect to such securities.

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of RockPile Energy Services, LLC, dated as of October 31, 2012, as
amended by that certain Amendment No. 1 to Second Amended and Restated Limited
Liability Company Agreement of RockPile Energy Services, LLC, dated as of
February 20, 2013, and as further amended or modified from time to time in
accordance with the terms hereof.

 

“Loan Documents” shall mean this Agreement, the Revolving Letters of Credit, the
Security Documents and any promissory note issued under Section 2.09(e).

 

“Loan Document Obligations” shall mean, without duplication, all amounts owing
to any of the Agents, any Issuing Bank or any Lender pursuant to the terms of
this Agreement or any other Loan Document, or pursuant to the terms of any
Guarantee thereof, including with respect to any Loan or Revolving Letter of
Credit, together with the due and punctual performance of all other obligations
of the Borrower and the other Loan Parties under or pursuant to the terms of
this Agreement and the other Loan Documents, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Loan Parties” shall mean the Borrower and each Subsidiary Loan Party.

 

“Loans” shall mean the Revolving Facility Loans and the Swingline Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

20

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (i) a materially
adverse effect on the business, operations, properties, assets or financial
condition of the Borrower and its Subsidiaries, taken as a whole, or (ii) a
material impairment of the validity or enforceability of, or a material
impairment of the material rights, remedies or benefits available to the
Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document.

 

“Material Contracts” shall mean, collectively, (i) the Specified Triangle
Agreements, and (ii) any contract or other arrangement, whether written or oral,
to which the Borrower or any Relevant Subsidiary is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Revolving
Letters of Credit) of the Borrower or any Relevant Subsidiary in an aggregate
principal amount exceeding U.S. $5,000,000.

 

“Material Subsidiary” shall mean each Subsidiary of the Borrower now existing or
hereafter acquired or formed by the Borrower (other than BRED) which, on a
consolidated basis for such Subsidiary and its Subsidiaries, (i) for the
applicable Calculation Period accounted for more than 1.5% of the consolidated
revenues of the Borrower and its Subsidiaries or (ii) as of the last day of such
Calculation Period, was the owner of more than 1.5% of the Consolidated Total
Assets of the Borrower and its Subsidiaries; provided that at no time shall the
total assets of all Subsidiaries of the Borrower that are not Material
Subsidiaries exceed, for the applicable Calculation Period, 5.0% of the
Consolidated Total Assets of the Borrower and its Subsidiaries.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

 

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any Subsidiary of the Borrower (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but only as
and when received) from any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets)
to any Person of any asset or assets of the Borrower or any such Subsidiary of
the Borrower (other than those pursuant to Section 6.05(a), (b), (c), (e), (f),
(h), (i), (j), or (l)), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, sales commissions, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset (other than pursuant hereto) and
any cash reserve for adjustment in respect of the sale price of such asset
established in accordance with GAAP, including pension and post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such

 

21

--------------------------------------------------------------------------------


 

transaction, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, and (ii) Taxes paid or
payable as a result thereof (including any tax distributions to its beneficial
owners); provided that, if no Event of Default exists and the Borrower has
delivered a certificate of a Responsible Officer of the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s intention to use any portion of such proceeds to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business or otherwise invest in the business of the Borrower and its
Subsidiaries, or make investments pursuant to Section 6.04(j), in each case
within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds, except to the extent (1) not so used within such
12-month period or (2) not contracted to be used within such 12-month period and
so used within 120 days thereafter; provided, further, that (x) no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such proceeds shall exceed U.S. $5,000,000 (and,
for the avoidance of doubt, only such proceeds in excess of U.S. $5,000,000
shall constitute Net Proceeds) and (y) no proceeds shall constitute Net Proceeds
in any fiscal year until the aggregate amount of all such proceeds in such
fiscal year shall exceed U.S. $5,000,000 (and, for the avoidance of doubt, only
such proceeds in excess of U.S. $5,000,000 shall constitute Net Proceeds), and

 

(b)                                 100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any other Loan Party of any
Indebtedness (other than Excluded Indebtedness), net of all Taxes and fees
(including investment banking fees), commissions, costs and other expenses, in
each case incurred in connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded.

 

“NGA” shall have the meaning assigned to such term in Section 3.08(c).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.17(e).

 

“Obligations” shall mean all amounts owing to any of the Agents, any Issuing
Bank, any Lender or any other Secured Party pursuant to the terms of this
Agreement or any other Loan Document, or to any Cash Management Bank or
Specified Swap Counterparty pursuant to the terms of any Secured Cash Management
Agreement or Secured Swap Agreement (other than any Excluded Swap Obligations),
respectively, or pursuant to the terms of any Guarantee thereof, including with
respect to any Loan, Revolving Letter of Credit, Secured Cash Management
Agreement or Secured Swap Agreement, together with the due and punctual
performance of all other obligations of the Borrower and the other Loan Parties
under or pursuant to the terms of this Agreement, the other Loan Documents, any
Secured Cash Management Agreement and any Secured Swap Agreement, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency Laws naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding.

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Oilfield Services Business” shall mean completion and remedial services, fluid
services, well servicing, contract drilling and other well site services to oil
and natural gas drilling, exploring, and producing companies.

 

22

--------------------------------------------------------------------------------


 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other intangible or mortgage recording taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, the Loan Documents, except any
such Taxes that are imposed by any jurisdiction in which such recipient has a
present or former connection (other than any such connection arising solely from
the recipient having executed, delivered, become a party to, performed its
obligations under, or received payments under any Loan Document).

 

“Parent Company” shall mean any Person who, directly or indirectly, owns any of
the issued and outstanding Equity Interests of the Borrower.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Collateral Agreement or any other form approved by the Collateral Agent.

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person, other than such acquisition of, or of the assets or Equity Interests of,
any Loan Party, if (a) such acquisition was not preceded by, or effected
pursuant to, an unsolicited or hostile offer, (b) such acquired Person, division
or line of business of a Person is, or is engaged in, any business or business
activity conducted by the Borrower and its Subsidiaries on the Closing Date,
Oilfield Services Business or any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto, (c) immediately after giving effect thereto:  (i) no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions related thereto shall be consummated in accordance with
applicable Laws in all material respects; and (iii) (A) the Borrower and its
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such acquisition or formation, with the Financial Performance Covenants
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Subsidiaries, and, if the total consideration in respect of
such acquisition exceeds U.S. $10,000,000, the Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer of the Borrower
to such effect, together with all relevant financial information for such
Subsidiary or assets, and (B) any acquired or newly formed Subsidiary of the
Borrower shall not be liable for any Indebtedness (except for Indebtedness
permitted by Section 6.01), (d) as of the end of the most recent fiscal quarter
for which financial statements are available the Leverage Ratio was not more
than 2.25 to 1.0, (e) the total consideration (including any Indebtedness of any
Person acquired and Indebtedness otherwise assumed in connection with any
acquisition and estimated payments to be made pursuant to any earn-out or
similar provisions) for such acquisition and all other acquisitions during the
fiscal year in which such acquisition is made does not exceed $30,000,000, and
(f) immediately following the consummation of such acquisition, the aggregate
Available Unused Commitments exceed $10,000,000.

 

“Permitted Capital Expenditure Amount” with respect to any fiscal year means the
sum of $65,000,000 plus the Capital Expenditure Carryover Amount for such year.

 

“Permitted Cure Security” shall mean (i) a common equity security of the
Borrower or (ii) other equity securities that do not constitute Disqualified
Stock.

 

23

--------------------------------------------------------------------------------


 

“Permitted Distribution Amount” shall mean (a) for the fiscal year of the
Borrower in which the BRED Real Property Transfer is consummated pursuant to
Section 6.06(g), an amount equal to (i) $10,000,000 minus (ii) the amount, if
positive, equal to (A) the fair market value of the assets and properties owned
by BRED immediately prior to such BRED Real Property Transfer, minus (B) the
amount of any Indebtedness of BRED outstanding immediately prior to such BRED
Real Property Transfer (provided that the amount of such outstanding
Indebtedness shall be deemed to include, without double-counting, any
Indebtedness of BRED that was outstanding on the Closing Date and was
subsequently repaid or refinanced with funds provided by any Person other than
the Borrower or any of its Subsidiaries), and minus (C) $5,000,000, and (b) for
any other fiscal year of the Borrower, $10,000,000.

 

“Permitted Encumbrances” shall mean those Liens and other encumbrances permitted
by Section 6.02.

 

“Permitted Investments” shall mean:

 

(a)                                 direct obligations of the United States of
America or any agency thereof or obligations guaranteed by the United States of
America or any agency thereof, in each case with maturities not exceeding one
year;

 

(b)                                 time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the Laws of the United States of America, any state thereof, or any foreign
country recognized by the United States of America, having capital, surplus and
undivided profits in excess of U.S. $250,000,000 and whose long-term debt, or
whose parent holding company’s long-term debt, is rated A (or such similar
equivalent rating or higher) by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act);

 

(c)                                  repurchase obligations with a term of not
more than 180 days for underlying securities of the types described in
clause (a) above entered into with a bank meeting the qualifications described
in clause (b) above;

 

(d)                                 commercial paper, maturing not more than one
year after the date of acquisition, issued by a corporation (other than an
Affiliate of the Borrower) organized and in existence under the Laws of the
United States of America or any foreign country recognized by the United States
of America with a rating at the time as of which any investment therein is made
of P-1 (or higher) according to Moody’s, or A-1 (or higher) according to S&P;

 

(e)                                  securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any State,
commonwealth or territory of the United States of America or by any political
subdivision or taxing authority thereof, and rated at least A by S&P or A-2 by
Moody’s;

 

(f)                                   shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (a) through (e) above;

 

(g)                                  money market funds that (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least U.S. $500,000,000; and

 

24

--------------------------------------------------------------------------------


 

(h)                                 time deposit accounts, certificates of
deposit and money market deposits in an aggregate face amount not in excess of
1/2 of 1% of the total assets of the Borrower and its Subsidiaries, on a
consolidated basis, as of the end of the Borrower’s most recently completed
fiscal year.

 

“Permitted Pledged Collateral Liens” shall mean (i) Liens and encumbrances
arising under the Loan Documents in favor of the Agents for the benefit of the
Secured Parties, (ii) Liens and encumbrances arising by operation of Law with
respect to which no enforcement action has been commenced, and (iii) Liens and
encumbrances set forth in Section 6.02(ii).

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the Borrower and its Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
Permitted Refinancing Indebtedness, with the covenants contained in Sections
6.10 and 6.11 recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower and its Subsidiaries, (b) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest, breakage costs and
premium thereon and the reasonable costs and expenses associated with such
refinancing), (c) the average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to that of the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, (e) no Permitted
Refinancing Indebtedness shall have additional obligors, or greater guarantees
or security, than the Indebtedness being Refinanced, and (f) if the Indebtedness
being Refinanced is secured by any collateral (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral (including in respect of working
capital facilities of Foreign Subsidiaries otherwise permitted under this
Agreement only, any collateral pursuant to after-acquired property clauses to
the extent any such collateral secured the Indebtedness being Refinanced) on
terms not materially less favorable to the Secured Parties, taken as a whole,
than those contained in the documentation governing the Indebtedness being
Refinanced.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 or 430 of the Code or Section 302 of ERISA and
in respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is (or if such plan were terminated would under Section 4069 of ERISA
be deemed to be) an “employer” as defined in Section 3(5) of ERISA, except any
Multiemployer Plan.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

 

“Pledged Collateral”, with respect to particular Collateral, shall have the
meaning assigned to such term in the Collateral Agreement applicable to such
Collateral.

 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

25

--------------------------------------------------------------------------------


 

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (a) and (b) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):

 

(a)                                 in making any determination of EBITDA or
Fixed Charges on a Pro Forma Basis, pro forma effect shall be given to any Asset
Disposition and to any Asset Acquisition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), in each case that occurred during the Reference Period
(or, unless the context otherwise requires, occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05) is consummated); and

 

(b)                                 in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness incurred or assumed and for
which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) incurred or permanently
repaid during the Reference Period shall be deemed to have been incurred or
repaid at the beginning of such period, (y) Interest Expense of such Person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods and (z) with respect to distributions
made pursuant to Section 6.06(e), pro forma effect shall be given to the
decrease in cash and Permitted Investments resulting from such distributions.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and approved by the Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed) and, for any fiscal period ending
on or prior to the first anniversary of an Asset Acquisition or Asset
Disposition (or any similar transaction or transactions that require a waiver or
consent of the Required Lenders pursuant to Section 6.04 or 6.05), may include
adjustments (such adjustments, as applicable, not exceeding 100% of the EBITDA
of the Person, division or business acquired in an Asset Acquisition) to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such Asset Acquisition, Asset Disposition or
other such similar transaction, to the extent that the Borrower delivers to the
Administrative Agent (i) a certificate of a Financial Officer of the Borrower
setting forth such operating expense reductions and other operating improvements
or synergies and (ii) information and calculations supporting in reasonable
detail such estimated operating expense reductions and other operating
improvements or synergies.

 

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of the Borrower and its
Subsidiaries furnished to the Lenders or the Administrative Agent by or on
behalf of the Borrower or any of its Subsidiaries prior to the Closing Date.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“PUHCA” shall have the meaning assigned to such term in Section 3.08(c).

 

26

--------------------------------------------------------------------------------


 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Senior Notes” shall have the meaning assigned to such term in
Section 6.01(r).

 

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any other Loan Party in and to any and all parcels of real property
owned or leased by the Borrower or any other Loan Party together with all
Improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

 

“Relevant Subsidiaries” shall mean each Material Subsidiary and each other
Subsidiary Loan Party.

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period has been waived, with respect to a
Plan.

 

27

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of all (w)  Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time.

 

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

 

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04.  The
initial amount of each Revolving Facility Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, in the Assignment and Acceptance pursuant to
which such Revolving Facility Lender shall have assumed its Revolving Facility
Commitment, or in an Incremental Commitment Agreement, as applicable.  The
aggregate amount of the Revolving Facility Commitments on the date hereof is
U.S. $100,000,000.

 

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time.  The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
the Swingline Exposure and Revolving L/C Exposure at such time.

 

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans (including any
Incremental Lender).

 

“Revolving Facility Loan” shall mean a Loan made to the Borrower by a Revolving
Facility Lender pursuant to Section 2.01 or an Incremental Lender pursuant to
Section 2.20.  Each Revolving Facility Loan shall be a Eurodollar Loan or an ABR
Loan.

 

“Revolving Facility Maturity Date” shall mean March 25, 2019 (or if such date is
not a Business Day, the next succeeding Business Day, unless such Business Day
is in the next calendar month, in which case the next preceding Business Day).

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment.  If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility

 

28

--------------------------------------------------------------------------------


 

Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Revolving Letters of Credit pursuant to
Section 2.05, as such commitment may be (a) ratably reduced from time to time
upon any reduction in the Revolving Facility Commitments pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Issuing Bank under Section 9.04.  The amount of each
Issuing Bank’s Revolving L/C Commitment as of the Closing Date is set forth in
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Issuing Bank shall have assumed its Revolving L/C Commitment, as applicable. 
The aggregate amount of the Revolving L/C Commitments of the Issuing Bank is
U.S. $15,000,000.

 

“Revolving L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Revolving Letter of Credit, including, for the
avoidance of doubt, a payment or disbursement made by an Issuing Bank pursuant
to a Revolving Letter of Credit upon or following the reinstatement of such
Revolving Letter of Credit.

 

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Revolving Letters of Credit outstanding at such time and
(b) the aggregate principal amount of all Revolving L/C Disbursements that have
not yet been reimbursed at such time.  The Revolving L/C Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Revolving L/C Exposure at such time.

 

“Revolving L/C Participation Fees” shall have the meaning set forth in
Section 2.12(b).

 

“Revolving L/C Reimbursement Obligation” shall mean the Borrower’s obligation to
repay Revolving L/C Disbursements as provided in Sections 2.05(e) and (f).

 

“Revolving Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

 

“S&P” shall mean Standard and Poor’s Rating Services (and any successor
thereto).

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Scheduled Debt Payments” for any period shall mean scheduled principal payments
of Indebtedness of the Borrower and its Subsidiaries of the types set forth in
clauses (a), (b), (c), (d) and (f) of the definition of “Indebtedness”, other
than (i) Indebtedness under the Loan Documents, (ii) Indebtedness of BRED,
(iii) Indebtedness with respect to the Team Well Service Indebtedness except to
the extent payable with respect to revenues reported in the financial statements
with respect to such period, and (iv) Indebtedness with respect to the Unit
Repurchase Notes.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Parties” shall have the meaning ascribed to such term in the Collateral
Agreement and collectively shall mean all such parties.

 

29

--------------------------------------------------------------------------------


 

“Secured Swap Agreement” shall mean any Swap Agreement permitted under this
Agreement that is entered into by and between the Borrower and any Specified
Swap Counterparty.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Collateral Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing, the Collateral and Guarantee Requirement or
Section 5.10.

 

“Security Termination Date” shall have the meaning assigned to such term in
Section 9.18.

 

“Specified Swap Counterparty” shall mean any Person that, at the time it enters
into a Swap Agreement, is a Lender, an Agent or a Lead Arranger or an Affiliate
of a Lender, an Agent or a Lead Arranger, in its capacity as a party to such
Swap Agreement.

 

“Specified Triangle Agreements” shall mean the Amended and Restated Master
Service Agreement, dated as of September 15, 2013, between Triangle USA
Petroleum Corporation and the Borrower, and all work orders issued thereunder.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent, any Lender or any Issuing Bank (including any
branch, Affiliate or other fronting office making or holding a Loan or issuing a
Revolving Letter of Credit) is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D).  Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to the Administrative Agent, any
Lender or any Issuing Bank under such Regulation D or any comparable
regulation.  Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

 

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Subsidiary Loan Party” shall mean each direct or indirect Wholly Owned
Subsidiary of the Borrower that is a Domestic Subsidiary other than BRED.

 

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.13(a).

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more

 

30

--------------------------------------------------------------------------------


 

rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions, provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or any of its Subsidiaries or
any Parent Company of the Borrower shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the Closing
Date is U.S. $10,000,000.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean Citibank, in its capacity as a lender of Swingline
Loans, and/or any other Revolving Facility Lender designated as such by the
Borrower after the Closing Date that is reasonably satisfactory to the Borrower
and the Administrative Agent and executes a counterpart to this Agreement as a
Swingline Lender.

 

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
any and all additions to tax, interest and penalties related thereto.

 

“Team Well Service Indebtedness” shall mean the obligation of the Borrower or
its Subsidiaries to make earn-out payments in an aggregate amount not in excess
of $2,100,000 pursuant to that certain Agreement and Plan of Merger, dated as of
October 8, 2013, by and among RockPile Energy Services, LLC, RockPile Rig
Services, LLC, Team Well Service, Inc., Ronald Buckman and Shirley Buckman.

 

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

 

“Transactions” shall mean, collectively, the transactions to occur on, prior to
or immediately after the Closing Date pursuant to the Loan Documents, including
(a) the execution and delivery of the Loan Documents and (b) the payment of all
fees and expenses owing in connection with the foregoing.

 

“Triangle” shall mean Triangle Petroleum Corporation, a Delaware corporation.

 

31

--------------------------------------------------------------------------------


 

“Trigger Date” shall mean the first date of delivery of financial statements
after the Closing Date pursuant to Section 5.04(a) or (b).

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

 

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

 

“Unfinanced Capital Expenditures” shall mean capital expenditures that are not
financed (i) with the proceeds of the sale of a capital asset, (ii) with
Indebtedness (which shall include, for the avoidance of doubt and without
limitation, financing provided by the seller of the capital asset and
Indebtedness incurred under this Agreement or with a third-party lender to
finance the capital asset and/or capital expenditure), (iii) with capital
contributions to the Borrower or the proceeds from the issuance of Equity
Interests by the Borrower, or (iv) with any combination of the foregoing.

 

“Unit Repurchase Note” shall mean an unsecured promissory note issued by the
Borrower for the benefit of a former employee or manager of the Borrower or one
of its Subsidiaries with respect to the Borrower’s obligation to redeem or
repurchase certain Equity Interests of the Borrower owned by such Person;
provided, however, that (i) such Unit Repurchase Note is subordinated to the
Loan Document Obligations on terms reasonably acceptable to the Administrative
Agent, (ii) no such Unit Repurchase Note shall have a maturity date more than
three (3) years after the date of issuance thereof, (iii) no such Unit
Repurchase Note shall have an interest rate higher than the daily one-month
Eurodollar Rate plus 3% per annum, (iv) the aggregate stated principal amount of
all such Unit Repurchase Notes outstanding at any one time shall not exceed
$2,500,000, and (v) interest on the principal of any Unit Repurchase Note is not
payable until the maturity date thereof.

 

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state Law for the relief of debtors.

 

“U.S. Dollars” or “U.S. $” shall mean the lawful currency of the United States
of America.

 

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.08(b).

 

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable Law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02                             Terms Generally.  The definitions set
forth or referred to in Section 1.01 shall apply equally to both the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.

 

32

--------------------------------------------------------------------------------


 

Except as otherwise expressly provided herein, any reference in this Agreement
to any Loan Document shall mean such document as amended, restated, supplemented
or otherwise modified from time to time.  Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) and all terms of an accounting
or financial nature shall be construed and interpreted in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided further that, notwithstanding the foregoing, upon
and following the acquisition of any business or new Subsidiary by the Borrower
in accordance with this Agreement, in each case that would not constitute a
“significant subsidiary” for purposes of Regulation S-X, financial items and
information with respect to such newly-acquired business or Subsidiary that are
required to be included in determining any financial calculations and other
financial ratios contained herein for any period prior to such acquisition shall
not be required to be in accordance with GAAP so long as the Borrower is able to
reasonably estimate pro forma adjustments in respect of such acquisition for
such prior periods, and in each case such estimates are made in good faith and
are factually supportable.

 

Section 1.03                             Effectuation of Transfers.  Each of the
representations and warranties of the Borrower contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

 

ARTICLE II
THE CREDITS

 

Section 2.01                             Commitments.  Subject to the terms and
conditions set forth herein, each Revolving Facility Lender agrees to make
Revolving Facility Loans, in each case from time to time during the Availability
Period, comprised of Eurodollar Loans and ABR Loans to the Borrower in U.S.
Dollars in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Facility Credit Exposure exceeding such Lender’s Revolving
Facility Commitment and (ii) the Revolving Facility Credit Exposure exceeding
the total Revolving Facility Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Facility Loans.  The Revolving Facility shall be
available as ABR Loans or Eurodollar Loans.

 

Section 2.02                             Loans and Borrowings.  (a)  Each Loan
to the Borrower shall be made as part of a Borrowing consisting of Loans under
the same Facility and of the same Type and in the same currency made by the
Lenders ratably in accordance with their respective Commitments under the
applicable Facility (or, in the case of Swingline Loans, ratably in accordance
with their respective Swingline Commitments); provided, however, that Revolving
Facility Loans shall be made by the Revolving Facility Lenders ratably in
accordance with their respective Revolving Facility Percentages on the date such
Loans are made hereunder.  The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

33

--------------------------------------------------------------------------------


 

(b)                                 Each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that a Eurodollar Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Revolving Facility
Commitments or that is required to finance the reimbursement of a Revolving L/C
Disbursement as contemplated by Section 2.05(e).  At the time that each ABR
Borrowing by the Borrower is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Revolving Facility
Commitments or that is required to finance the reimbursement of a Revolving L/C
Disbursement as contemplated by Section 2.05(e).  Each Swingline Borrowing by
the Borrower shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum.  Borrowings of more than one
Type and under more than one Facility may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten Interest
Periods in respect of Borrowings outstanding under the Revolving Facility.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Facility Maturity Date.

 

Section 2.03                             Requests for Borrowings.  To request a
Revolving Facility Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (i) in the case of a Borrowing consisting of
Eurodollar Loans, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of the proposed Borrowing or (ii) in the case
of a Borrowing consisting of ABR Loans, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly (but in any event
on the same day) by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(a)                                 the aggregate amount of the requested
Borrowing;

 

(b)                                 the date of such Borrowing, which shall be a
Business Day;

 

(c)                                  whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(d)                                 in the case of a Borrowing consisting of
Eurodollar Loans, the initial Interest Period to be applicable thereto; and

 

(e)                                  the location and number of the Borrower’s
account to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

34

--------------------------------------------------------------------------------


 

Section 2.04                             Swingline Loans.  (a)  Subject to the
terms and conditions set forth herein, each Swingline Lender agrees to make
Swingline Loans to the Borrower from time to time during the Availability Period
in U.S. Dollars, in an aggregate principal amount at any time outstanding that
will not result in (x) the aggregate principal amount of outstanding Swingline
Loans exceeding the Swingline Commitment, (y) the outstanding Swingline Loans of
such Swingline Lender exceeding such Swingline Lender’s Swingline Commitments or
(z) the Revolving Facility Credit Exposure exceeding the total Revolving
Facility Commitments; provided that no Swingline Lender shall be required to
make a Swingline Loan to refinance an outstanding Swingline Borrowing.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Loans.  All Swingline
Loans shall be ABR Loans under this Agreement.

 

(b)                                 To request a Swingline Borrowing, the
Borrower shall notify the Swingline Lenders of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy) not later than
1:00 p.m., New York City time on the day of the proposed Swingline Borrowing. 
Each such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (i) the requested date (which shall be a Business Day), (ii) the amount
of the requested Swingline Borrowing, (iii) the term of such Swingline Loan, and
(iv)  the location and number of the Borrower’s account to which funds are to be
disbursed.  Each Swingline Lender shall make each Swingline Loan to be made by
it hereunder in accordance with Section 2.02(a) on the proposed date thereof by
wire transfer of immediately available funds by 4:00 p.m., New York City time,
to the account of the Borrower (or, in the case of a Swingline Borrowing made to
finance the reimbursement of a Revolving L/C Disbursement as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank).

 

(c)                                  A Swingline Lender may by written notice
given to the Administrative Agent (and to the other Swingline Lenders) not later
than 10:00 a.m., New York City time on any Business Day, require the Revolving
Facility Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans made by it.  Such notice shall
specify the aggregate amount of such Swingline Loans in which the Revolving
Facility Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans.  Each Revolving Facility Lender hereby absolutely and unconditionally
severally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent for the account of the applicable Swingline Lender, such
Revolving Facility Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans.  Each Revolving Facility Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Revolving Facility Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Facility
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Swingline Lender the amounts so received by it from the Revolving
Facility Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments by the Borrower in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the applicable Swingline Lender. 
Any amounts received by a Swingline Lender from the Borrower (or any other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
remitted promptly to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted promptly by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted

 

35

--------------------------------------------------------------------------------


 

shall be repaid to such Swingline Lender or to the Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

Section 2.05                             Revolving Letters of Credit.  (a) 
General.  Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Revolving Letters of Credit denominated in U.S. Dollars
for its own account or on behalf of any other Loan Party in a form reasonably
acceptable to the applicable Issuing Bank, at any time and from time to time
during the Availability Period and prior to the date that is five (5) Business
Days prior to the Revolving Facility Maturity Date.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Revolving Letter of Credit, the terms and conditions of
this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Revolving Letter of
Credit (or the amendment, renewal (other than an automatic renewal in accordance
with paragraph (c) of this Section) or extension of an outstanding Revolving
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent at least three (3) Business Days in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Revolving Letter of Credit, or identifying the Revolving Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Revolving Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Revolving Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to issue, amend, renew or extend such Revolving Letter of
Credit.  If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Revolving Letter of Credit.  A Revolving
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Revolving Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the Revolving Facility
Credit Exposure shall not exceed the total Revolving Facility Commitments,
(ii) the aggregate available amount of all Revolving Letters of Credit issued by
any Issuing Bank shall not exceed such Issuing Bank’s Revolving L/C Commitment,
and (iii) the Revolving L/C Exposure in respect of Revolving Letters of Credit
issued pursuant to this sentence shall not exceed U.S. $15,000,000.

 

(c)                                  Expiration Date.  Each Revolving Letter of
Credit shall expire at or prior to the close of business on the earlier of
(A) unless the applicable Issuing Bank agrees to a later expiration date, the
date one (1) year after the date of the issuance of such Revolving Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (B) the date that is five (5) Business Days prior to
the Revolving Facility Maturity Date; provided that any Revolving Letter of
Credit may provide for the automatic renewal thereof for additional periods
(which, in no event, shall extend beyond the date referred to in clause (B) of
this paragraph (c)).

 

(d)                                 Participations.  By the issuance of a
Revolving Letter of Credit (or an amendment to a Revolving Letter of Credit
increasing the amount thereof) and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender, and each Revolving Facility
Lender hereby acquires from such Issuing Bank, a participation in such Revolving
Letter of Credit equal to such Revolving Facility Lender’s Revolving Facility
Percentage of the aggregate amount available to be drawn under such

 

36

--------------------------------------------------------------------------------


 

Revolving Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
severally agrees to pay to the Administrative Agent in U.S. Dollars such
Revolving Facility Lender’s Revolving Facility Percentage of each Revolving L/C
Disbursement made by such Issuing Bank not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Revolving
Facility Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Revolving Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Revolving Letter of Credit or the occurrence and continuance of a Default or
Event of Default or reduction or termination of the Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e)                                  Reimbursement.  If the applicable Issuing
Bank shall make any Revolving L/C Disbursement in respect of a Revolving Letter
of Credit, the Borrower shall reimburse such Revolving L/C Disbursement by
paying to the Administrative Agent an amount equal to such Revolving L/C
Disbursement in U.S. Dollars, not later than 3:00 p.m., New York City time, on
the Business Day immediately following the date the Borrower receives notice
under paragraph (g) of this Section of such Revolving L/C Disbursement; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Borrowing, a Eurodollar Borrowing or a Swingline Borrowing in an equivalent
amount, and, in each case to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting
Borrowing; provided that in the case of any Eurodollar Borrowing, such request
must be made three Business Days prior to such refinancing in accordance with
Section 2.03.  If the Borrower fails to reimburse any Revolving L/C Disbursement
when due, then the Administrative Agent shall promptly notify the applicable
Issuing Bank and each other Revolving Facility Lender of the applicable
Revolving L/C Disbursement, the payment then due from the Borrower and, in the
case of a Revolving Facility Lender, such Lender’s Revolving Facility Percentage
thereof.  Promptly following receipt of such notice, each Revolving Facility
Lender shall pay to the Administrative Agent in U.S. Dollars its Revolving
Facility Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Facility Lenders), and the Administrative Agent shall promptly pay
to the applicable Issuing Bank in U.S. Dollars the amounts so received by it
from the Revolving Facility Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Facility Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Revolving Facility Lender pursuant to this paragraph to reimburse an
Issuing Bank for any Revolving L/C Disbursement (other than the funding of an
ABR Loan, a Eurodollar Loan, or a Swingline Borrowing as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such Revolving L/C Disbursement.

 

(f)                                   Obligations Absolute.  The obligation of
the Borrower to reimburse Revolving L/C Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Revolving Letter of Credit or this Agreement,
or any term or provision therein, (ii) any draft or other document presented
under a Revolving Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Bank under a Revolving Letter
of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Revolving Letter of Credit or (iv) any
other event or

 

37

--------------------------------------------------------------------------------


 

circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Revolving Letter
of Credit or any payment or failure to make any payment thereunder (irrespective
of any of the circumstances referred to in the preceding sentence), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Revolving Letter
of Credit (including any document required to make a drawing thereunder), any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable Law) suffered by the Borrower that are determined
by a court having jurisdiction to have been caused by (A) such Issuing Bank’s
failure to exercise reasonable care when determining whether drafts and other
documents presented under a Revolving Letter of Credit comply with the terms
thereof or (B) such Issuing Bank’s refusal to issue a Revolving Letter of Credit
in accordance with the terms of this Agreement.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the applicable Issuing Bank, such Issuing Bank shall be deemed to have
exercised reasonable care in each such determination and each refusal to issue a
Revolving Letter of Credit.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Revolving Letter of Credit, the applicable Issuing Bank may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Revolving Letter of Credit.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Revolving Letter
of Credit.  Such Issuing Bank shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Bank has made or will make a Revolving L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Facility Lenders with respect to any such Revolving L/C
Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any Revolving L/C Disbursement, then, unless the Borrower shall reimburse
such Revolving L/C Disbursement in full on the date such Revolving L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such Revolving L/C Disbursement is made to but
excluding the date that the Borrower reimburses such Revolving L/C Disbursement,
at the rate per annum equal to the rate per annum then applicable to ABR Loans;
provided that, if such Revolving L/C Disbursement is not reimbursed by the
Borrower when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be payable on demand for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Facility
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Revolving Facility Lender to the extent of such
payment.

 

(i)                                     Replacement of an Issuing Bank.  An
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all

 

38

--------------------------------------------------------------------------------


 

unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12.  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Revolving Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of such Issuing Bank under this Agreement with respect to
Revolving Letters of Credit issued by it prior to such replacement but shall not
be required to issue additional Revolving Letters of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, (i) in the case of an Event of Default
described in Section 7.01(h) or 7.01(i), as provided in the following proviso or
(ii) in the case of any other Event of Default, on the third Business Day
following the date on which the Borrower receives notice from the Administrative
Agent (or, if the maturity of the Loans has been accelerated, Revolving Facility
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent (or an account in the name of the Administrative Agent with another
institution designated by the Administrative Agent), in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash in
U.S. Dollars equal to the Revolving L/C Exposure in respect of the Borrower as
of such date plus any accrued and unpaid interest thereon; provided that, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Section 7.01, the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable in U.S. Dollars, without demand or other notice of
any kind.  The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b).  Each such deposit
pursuant to this paragraph or pursuant to Section 2.11(b) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall control, including the exclusive right of withdrawal, such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of (A) for so long as an Event
of Default shall be continuing, the Administrative Agent and (B) at any other
time, the Borrower, in each case, in term deposits constituting Permitted
Investments and at the risk and expense of the Borrower, such deposits shall not
bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for Revolving L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the Revolving L/C
Reimbursement Obligations of the Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans to the Borrower has been accelerated (but
subject to the consent of Revolving Facility Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived. 
If the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount together with interest thereon (to the
extent not applied as aforesaid) shall be returned to the Borrower as and to the
extent that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.11(b) and no Event of Default shall have occurred and
be continuing.

 

(k)                                 Additional Issuing Banks.  From time to
time, the Borrower may by notice to the Administrative Agent designate up to
five Lenders that agree (in their sole discretion) to act as Issuing Banks and
are reasonably satisfactory to the Administrative Agent.  Each such additional
Issuing Bank shall execute a counterpart of this Agreement upon the approval of
the Administrative Agent (which

 

39

--------------------------------------------------------------------------------


 

approval shall not be unreasonably withheld) and shall thereafter be an Issuing
Bank hereunder for all purposes.

 

(l)                                     Reporting.  Each Issuing Bank shall
(i) provide to the Administrative Agent copies of any notice received from the
Borrower pursuant to Section 2.05(b) no later than the next Business Day after
receipt thereof, (ii) provide the Administrative Agent with a copy of the
Revolving Letter of Credit, or the amendment, renewal or extension of the
Revolving Letter of Credit, as applicable, on the Business Day on which such
Issuing Bank issues, amends, renews or extends any Revolving Letter of Credit,
(iii) on each Business Day on which such Issuing Bank makes any Revolving L/C
Disbursement, advise the Administrative Agent of the date of such Revolving L/C
Disbursement and the amount of such Revolving L/C Disbursement and (iv) on any
other Business Day, furnish the Administrative Agent with such other information
as the Administrative Agent shall reasonably request.  If requested by any
Lender, the Administrative Agent shall provide copies to such Lender of the
documents referred to in clause (ii) of the preceding sentence.

 

Section 2.06                             Funding of Borrowings.  (a)  Each
Lender shall make each Loan to be made by it to the Borrower hereunder on the
proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to such account of the
Borrower as is designated by the Borrower in the Borrowing Request; provided
that ABR Loans and Swingline Borrowings made to finance the reimbursement of a
Revolving L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.07                             Interest Elections.  (a)  Each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

 

40

--------------------------------------------------------------------------------


 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly (but in any event on the same day) by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election.

 

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to one of its Eurodollar Borrowings prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, the
Borrower shall be deemed to have converted such Borrowing to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders (unless
such Event of Default is an Event of Default under Section 7.01(h) or (i), in
which case no such request shall be required), so notifies the Borrower, then,
so long as an Event of Default is continuing, (i) no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

Section 2.08                             Termination and Reduction of
Commitments.  (a)  Unless previously terminated, the Revolving Facility
Commitments shall terminate on the Revolving Facility Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Facility Commitments; provided that
(i) each reduction of the Revolving Facility Commitments shall be in an amount
that is an integral multiple of U.S. $500,000 and not less than U.S.

 

41

--------------------------------------------------------------------------------


 

$2,000,000 (or, if less, the remaining amount of the Revolving Facility
Commitments), and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans by the Borrower in accordance with Section 2.11, the
Revolving Facility Credit Exposure would exceed the total Revolving Facility
Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Facility Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Facility Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Revolving
Facility Commitments shall be permanent.  Each reduction of the Revolving
Facility Commitments shall be made ratably among the Lenders in accordance with
their respective Revolving Facility Commitments.

 

Section 2.09                             Repayment of Loans; Evidence of Debt. 
(a)  The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan on the Revolving
Facility Maturity Date and (ii)  to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Facility
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least seven Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Facility Borrowing (other than a Borrowing that is required to finance the
reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e)) is made, the Borrower shall repay all Swingline Loans then
outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Facility and the Type thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable to each Lender hereunder, and (iii) any amount received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 Subject to the entries in the Register,
which shall be controlling, the entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence absent
manifest error of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans made in accordance with the terms of this
Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note substantially in the form of Exhibit G.  In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender and its registered assigns and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and

 

42

--------------------------------------------------------------------------------


 

interest thereon shall at all times (including, to the extent requested by any
assignee, after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (and its
registered assigns).

 

Section 2.10                             Repayment of Loans.  (a)  To the extent
not previously paid, all Revolving Facility Loans shall be due and payable on
the Revolving Facility Maturity Date.

 

(b)                                 (x) All Net Proceeds pursuant to
Section 2.11(c) shall be applied (i) first, ratably among the Swingline Lenders
to prepay any outstanding Swingline Loans, (ii) second, if any excess remains
after prepaying all Swingline Loans then outstanding, applied ratably among the
Revolving Lenders to prepay any Revolving Facility Loans then outstanding (but
without a corresponding permanent reduction in borrowing availability or
commitments), and (iii) third, if an Event of Default then exists, to cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.05(j) in an amount sufficient to eliminate such excess,
and (y) any optional prepayments of the Revolving Facility Loans pursuant to
Section 2.11(a) shall be applied ratably among the Lenders under the Revolving
Facility Loans, as directed by the Borrower.

 

(c)                                  Prior to any repayment of any Borrowing,
the Borrower shall select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 2:00 p.m., New York City time, (i) in the case of an
ABR Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurodollar Borrowing, three Business Days before the
scheduled date of such repayment.  Each repayment of a Borrowing (x) in the case
of the Revolving Facility, shall be applied to the Revolving Facility Loans
included in the repaid Borrowing such that each Revolving Facility Lender
receives its ratable share of such repayment (based upon the respective
Revolving Facility Credit Exposures of the Revolving Facility Lenders at the
time of such repayment) and (y) in all other cases, shall be applied ratably to
the Loans included in the repaid Borrowing.  Notwithstanding anything to the
contrary in the immediately preceding sentence, prior to any repayment of a
Swingline Borrowing hereunder, the Borrower shall select the Borrowing or
Borrowings to be repaid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than 1:00 p.m., New York
City time, on the scheduled date of such repayment.

 

Section 2.11                             Prepayment of Loans.  (a)  The Borrower
shall have the right at any time and from time to time to prepay Revolving
Facility Loans in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in the form of Exhibit B hereto
provided in accordance with Section 2.10(c).

 

(b)                                 If on any date, the Administrative Agent
notifies the Borrower that the Revolving Facility Credit Exposure exceeds the
aggregate Revolving Facility Commitments of the Lenders on such date, the
Borrower shall, as soon as practicable and in any event within two Business Days
following such date, prepay the outstanding principal amount of any Revolving
Facility Loans (and, to the extent after giving effect to such prepayment, the
Revolving Facility Credit Exposure still exceeds the aggregate Revolving
Facility Commitments of the Lenders, deposit cash collateral in an account with
the Administrative Agent (or an account in the name of the Administrative Agent
with another institution designated by the Administrative Agent) pursuant to
Section 2.05(j) such that the aggregate amount so prepaid by the Borrower and
cash collateral so deposited in an account with the Administrative Agent (or an
account in the name of the Administrative Agent with another institution
designated by the Administrative Agent) pursuant to Section 2.05(j)) shall be
sufficient to reduce such sum to an amount not to exceed the aggregate Revolving
Facility Commitments of the Lenders on such date together with any interest
accrued to the date of such prepayment on the aggregate principal amount of
Revolving

 

43

--------------------------------------------------------------------------------


 

Facility Loans prepaid.  The Administrative Agent shall give prompt notice of
any prepayment required under this Section 2.11(b) to the Borrower and the
Lenders.

 

(c)                                  The Borrower shall apply all Net Proceeds
received by it or its Subsidiaries upon (and in any event within three Business
Days of) receipt thereof to prepay any Revolving Facility Borrowings in
accordance with paragraphs (b) and (c) of Section 2.10.

 

(d)                                 The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Loans required to be made by the
Borrower pursuant to paragraph (c) of this Section 2.11 at least five
(5) Business Days prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Lender of the contents of the Borrower’s prepayment notice
and of such Lender’s pro rata share of the prepayment.

 

(e)                                  In the event of any termination of all the
Revolving Facility Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Facility Loans and
all its outstanding Swingline Loans and terminate all its outstanding Revolving
Letters of Credit and/or cash collateralize such Revolving Letters of Credit in
accordance with Section 2.05(j).  If as a result of any partial reduction of the
Revolving Facility Commitments, the aggregate Revolving Facility Exposure would
exceed the aggregate Revolving Facility Commitments of all Revolving Facility
Lenders after giving effect thereto, then the Borrower shall, on the date of
such reduction, repay or prepay Revolving Facility Loans or Swingline Loans (or
a combination thereof) and/or cash collateralize Revolving Letters of Credit in
an amount sufficient to eliminate such excess.

 

Section 2.12                             Fees.  (a)  The Borrower agrees to pay
to each Lender, without duplication of any other amounts paid to such Lender
(other than any Defaulting Lender), through the Administrative Agent, three
Business Days after the last day of March, June, September, and December in each
year, and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a commitment fee (a “Commitment
Fee”) on the daily amount of the Available Unused Commitment of such Lender
during the preceding quarter up until the last day of such quarter (or other
period commencing with the Closing Date (or the last date on which such fee was
paid) and ending with the last day of such quarter or the Revolving Facility
Maturity Date or the date on which the last of the Commitments of such Lender
shall be terminated, as applicable) at the rate per annum equal to the
Commitment Fee Rate.

 

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero (unless the
Lenders have funded their participations with respect to such Swingline Loans
pursuant to Section 2.04(c)).  The Commitment Fee due to each Lender shall begin
to accrue on the Closing Date and shall cease to accrue on the date on which the
last of the Commitments of such Lender shall be terminated as provided herein.

 

(b)                                 The Borrower from time to time agrees to pay
to each Revolving Facility Lender (other than any Defaulting Lender), through
the Administrative Agent, three Business Days after the last day of March, June,
September, and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fee (a “Revolving L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the average daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed Revolving L/C Disbursements),
during the preceding quarter (or shorter period commencing with the Closing Date
(or the last date on which such fee was paid) and ending with the last day of
such quarter or the Revolving

 

44

--------------------------------------------------------------------------------


 

Facility Maturity Date or the date on which the Revolving Facility Commitments
shall be terminated, as applicable) at the rate per annum equal to the
Applicable Margin for Eurodollar Revolving Facility Borrowings effective for
each day in such period.

 

(c)                                  The Borrower from time to time agrees to
pay to each Issuing Bank, for its own account, (x) on the last Business Day of
March, June, September and December of each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall terminate as provided
herein, a fronting fee in an amount equal to 0.125% per annum of the average
daily aggregate Revolving L/C Exposure (excluding the portion thereof
attributable to unreimbursed Revolving L/C Disbursements), in respect of each
Revolving Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Revolving Letter of Credit to and
including the termination of such Revolving Letter of Credit, plus (y) in
connection with the issuance, amendment or transfer of any such Revolving Letter
of Credit or any Revolving L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing charges (collectively, “Issuing Bank
Fees”).  All Revolving L/C Participation Fees and Issuing Bank Fees that are
payable on a per annum basis shall be computed on the basis of the actual number
of days elapsed in a year of 360 days.

 

(d)                                 The Borrower agrees to pay to the
Administrative Agent, for the account of the Administrative Agent, the
administrative fee as agreed between the Borrower and the Administrative Agent
in writing (such fees, the “Administrative Agent Fees”).

 

(e)                                  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that Issuing Bank Fees shall be
paid directly to the applicable Issuing Banks.  Once paid, none of the Fees
shall be refundable under any circumstances.

 

Section 2.13                             Interest.  (a)  The Borrower shall pay
interest on the unpaid principal amount of each ABR Loan (including each
Swingline Loan) at the Alternate Base Rate plus the Applicable Margin.

 

(b)                                 The Borrower shall pay interest on the
unpaid principal amount of each Eurodollar Loan at the Adjusted Eurodollar Rate
for the Interest Period in effect for such Eurodollar Loan plus the Applicable
Margin.

 

(c)                                  Notwithstanding the foregoing, during the
existence of any Event of Default, but only if requested by the Required
Lenders, the Borrower shall pay interest on all Loan Document Obligations at a
rate per annum equal to (x) in the case of principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (y) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans with respect to the Revolving Facility in
paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable by the Borrower in arrears on each Interest Payment Date for such Loan,
and  in the case of Revolving Facility Loans, upon termination of the Revolving
Facility Commitments; provided that (x) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (y) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (z) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

45

--------------------------------------------------------------------------------


 

(e)                                  All computations of interest shall be made
by the Administrative Agent taking into account the actual number of days
occurring in the period for which such interest is payable pursuant to this
Section, and (i) if based on the Alternate Base Rate (if based on the Prime
Rate), a year of 365 days or 366 days, as the case may be; or (ii) otherwise, on
the basis of a year of 360 days.

 

Section 2.14                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereto, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing or shall
be made as a Borrowing bearing interest at such rate as the Required Lenders
shall agree adequately reflects the costs to the Revolving Facility Lenders of
making the Loans comprising such Borrowing.

 

Section 2.15                             Increased Costs.  (a)  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, FDIC insurance or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate)
or Issuing Bank; or

 

(ii)                                  impose on any Lender or Issuing Bank or
the London interbank market any tax, costs, expenses or other condition
affecting this Agreement or Loans made by such Lender or any Revolving Letter of
Credit or participation therein (including a condition similar to the events
described in clause (i) above in the form of a tax, cost or expense) (except in
each case for Indemnified Taxes indemnified pursuant to Section 2.17 and
Excluded Taxes (including, for the avoidance of doubt, changes in the rate of
tax on the overall rate of net income of such Lender));

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Revolving Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise)
(except in each case for Indemnified Taxes indemnified pursuant to Section 2.17
and Excluded Taxes (including, for the avoidance of doubt, changes in the rate
of tax on the overall rate of net income of such Lender)), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered in connection therewith.

 

46

--------------------------------------------------------------------------------


 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or liquidity or on the capital or liquidity of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
any of the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank or as a consequence
of the Commitments to make any of the foregoing, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower shall pay to such
Lender or such Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered in connection
therewith.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Promptly after any Lender or any Issuing
Bank has determined that it will make a request for increased compensation
pursuant to this Section 2.15, such Lender or Issuing Bank shall notify the
Borrower thereof.  Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as applicable,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.16                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurodollar Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in U.S.
Dollars of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall

 

47

--------------------------------------------------------------------------------


 

be conclusive absent manifest error.  The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

Section 2.17                             Taxes.  (a)  Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction for any   Taxes except as provided
by applicable Law; provided that if a Loan Party, the Administrative Agent or
any other Person acting on behalf of the Administrative Agent in regards to
payments hereunder shall be required to deduct Taxes from such payments, then
(i) if such Tax is an Indemnified Tax or Other Tax, the sum payable by the Loan
Party shall be increased as necessary so that after making all required
deductions (including deductions and withholdings of Indemnified Taxes or Other
Taxes applicable to additional sums payable under this Section) the
Administrative Agent, Lender, or Issuing Bank, as applicable, receives an amount
equal to the sum it would have received had no such deductions for Indemnified
Taxes and Other Taxes been made, (ii) such Loan Party, if required to deduct any
such Taxes, shall make such deductions and  (iii) such Loan Party, if required
to deduct any such Taxes, shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law.

 

(b)                                 In addition, the Loan Parties shall timely
pay any Other Taxes payable on account of any obligation of a Loan Party and
upon the execution, delivery or enforcement of, or otherwise with respect to,
the Loan Documents, to the relevant Governmental Authority in accordance with
applicable Law or at the option of the Administrative Agent timely reimburse it
for the payment of any Other Taxes.

 

(c)                                  Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (other than Indemnified Taxes or Other Taxes resulting from gross
negligence or willful misconduct of the Administrative Agent, such Lender or
such Issuing Bank) without duplication of any amounts indemnified under
Section 2.17(a) paid by the Administrative Agent or such Lender or Issuing Bank,
as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party under, or otherwise with respect to, any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that a certificate as to the amount of such
payment or liability and setting forth in reasonable detail the basis and
calculation for such payment or liability delivered to such Loan Party by a
Lender or an Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error of the Lender, the Issuing Bank or the Administrative Agent, as
applicable.  Notwithstanding the foregoing, no Loan Party shall be required to
indemnify the Administrative Agent, any Lender or Issuing Bank pursuant to this
Section 2.17(c) for any Indemnified Taxes or Other Taxes unless such
Administrative Agent, Lender or Issuing Bank makes written demand on the
applicable Loan Party for indemnification no later than 180 days after the
earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Administrative Agent, Lender or Issuing Bank for
payment of such Indemnified Taxes or Other Taxes, and (ii) the date on which
such Administrative Agent, Lender or Issuing Bank has made payment of such
Indemnified Taxes or Other Taxes; provided further that, if the Indemnified
Taxes or Other Taxes imposed or asserted giving rise to such claims are
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such

 

48

--------------------------------------------------------------------------------


 

payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i) Each Lender or Issuing Bank that is not
a “United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall, to the extent it may lawfully do so, deliver to the
Borrower and the Administrative Agent two copies of U.S. Internal Revenue
Service Form W-8BEN (claiming the benefits of an applicable income tax treaty),
W-8EXP, W-8IMY (together with any required attachments) or Form W-8ECI, or, in
the case of a Non-U.S. Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit H and a
Form W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender (with any other required
forms attached) claiming complete exemption from or a reduced rate of U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents.  Each Lender or Issuing Bank that is not a Non-U.S.
Lender shall, to the extent it may lawfully do so, deliver to the Borrower and
the Administrative Agent two copies of U.S. Internal Revenue Service Form W-9,
properly completed and duly executed by such Lender or Issuing Bank, claiming
complete exemption (or otherwise establishing an exemption) from U.S. backup
withholding on all payments under this Agreement and the other Loan Documents. 
Such forms shall be delivered by each Lender or Issuing Bank, to the extent it
may lawfully do so, on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation).  In addition, each Lender or Issuing Bank,
to the extent it may lawfully do so, shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Lender or
Issuing Bank.  Each Lender or Issuing Bank shall promptly notify the Borrower
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower or the
Administrative Agent (or any other form of certification adopted by the U.S.
taxing authorities for such purpose).  (ii) Without limiting the foregoing, any
Lender or Issuing Bank that is entitled to an exemption from or reduction of
withholding Tax otherwise indemnified against by a Loan Party pursuant to this
Section 2.17 with respect to payments under any Loan Document shall deliver to
the Borrower or the relevant Governmental Authority (with a copy to the
Administrative Agent), to the extent such Lender or Issuing Bank is legally
entitled to do so, at the time or times prescribed by applicable Law such
properly completed and executed documentation prescribed by applicable Law as
may reasonably be requested by the Borrower or the Administrative Agent to
permit such payments to be made without such withholding tax or at a reduced
rate; provided, that in such Lender’s or Issuing Bank’s judgment such
completion, execution or submission of such documentation (other than
documentation described in Section 2.17(e)(i)) would not materially prejudice
the legal or commercial position of such Lender or Issuing Bank.

 

(f)                                   If the Administrative Agent, Lender or
Issuing Bank determines, in good faith and in its sole discretion, that it has
received a refund of Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, Lender or Issuing Bank
(including any Taxes imposed with respect to such refund) as is determined by
the Administrative Agent, Lender or Issuing Bank in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent, Lender or Issuing Bank,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, Lender or Issuing
Bank in the event such Administrative Agent, Lender or Issuing Bank is required
to repay such refund to such Governmental

 

49

--------------------------------------------------------------------------------


 

Authority.  This paragraph shall not be construed to require the Administrative
Agent, Lender or Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person.

 

(g)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Each Lender, to the extent it may lawfully do so,
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender.  Each Lender shall promptly notify the
Borrower and the Administrative Agent at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower or the Administrative Agent (or any other form of certification adopted
by the U.S. taxing authorities for such purpose).  Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement and “Lender” shall include Issuing Bank and Administrative Agent.

 

Section 2.18                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a)  Unless otherwise specified, the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of Revolving L/C Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New
York City time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank or the applicable Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder of (i) principal or interest in respect of any Loan or (ii) Revolving
L/C Reimbursement Obligations shall in each case be made in U.S. Dollars.  All
payments of other amounts due hereunder or under any other Loan Document shall
be made in U.S. Dollars.  Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, unreimbursed Revolving L/C Disbursements,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and

 

50

--------------------------------------------------------------------------------


 

(ii) second, towards payment of principal and unreimbursed Revolving L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
Revolving L/C Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim, through the application of any proceeds of
Collateral or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Facility Loans or participations in Revolving
L/C Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Facility Loans
and participations in Revolving L/C Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in Revolving Facility Loans and participations in
Revolving L/C Disbursements and Swingline Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Facility Loans and participations
in Revolving L/C Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Revolving L/C Disbursements to any assignee or participant,
other than to the Borrower or any Loan Party (as to which the provisions of this
paragraph (c) shall apply).  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment by the
Borrower is due to the Administrative Agent for the account of the Lenders or
the applicable Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b) or 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.19                             Mitigation Obligations; Replacement of
Lenders.  (a)  If any Lender requests compensation under Section 2.15, or if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices,

 

51

--------------------------------------------------------------------------------


 

branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if any Loan Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, or is a Defaulting Lender, then such Loan Party may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Loan Party shall have received
the prior written consent of the Administrative Agent and, solely in the case of
an assignment of Revolving Facility Commitments and/or Revolving Facility Loans,
each Issuing Bank and each Swingline Lender, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Revolving L/C Disbursements and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
such Loan Party (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  Nothing in this
Section 2.19 shall be deemed to prejudice any rights that any Loan Party may
have against any Lender that is a Defaulting Lender.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.08 requires
the consent of all Lenders or all of the Lenders affected and with respect to
which the Required Lenders shall have granted their consent, then provided no
Event of Default then exists, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its Loans and Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent and, solely in the case of an assignment of Revolving Facility Commitments
and/or Revolving Facility Loans, each Issuing Bank and each Swingline Lender,
provided that:  (i) all Obligations of the Borrower owing to such Non-Consenting
Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, and (ii) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon.  In
connection with any such assignment the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04.  Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 9.04.  In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 9.04 on
behalf of a Non-Consenting Lender and any such documentation so executed by
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 9.04.

 

52

--------------------------------------------------------------------------------


 

Section 2.20                             Increase in Revolving Facility
Commitments.  (a)  Incremental Commitments.  At any time following the earlier
of (x) completion of the syndication of the Revolving Loan Facility (as
reasonably determined by the Administrative Agent) and (y) 90 days after the
Closing Date and prior to the Revolving Facility Maturity Date, the Borrower may
by written notice to the Administrative Agent elect to request an increase to
the existing Revolving Facility Commitments (any such increase, the “Incremental
Commitments”), in an aggregate principal amount, collectively, not to exceed
U.S. $50,000,000, or, a lesser amount in integral multiples of U.S. $5,000,000. 
Such notice shall specify the date (an “Increased Amount Date”) on which the
Borrower proposes that the Incremental Commitments shall be made available,
which shall be a date not less than 5 Business Days (or such lesser number of
days as may be agreed to by the Administrative Agent in its sole discretion)
after the date on which such notice is delivered to the Administrative Agent. 
The Borrower shall notify the Administrative Agent in writing of the identity of
each Revolving Facility Lender or other financial institution (which in any
event shall not be the Borrower or an Affiliate of the Borrower) reasonably
acceptable to the Administrative Agent, the Issuing Banks and the Swingline
Lenders (each, an “Incremental Lender”) to whom the Incremental Commitments have
been (in accordance with the prior sentence) allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the Incremental Commitments may elect or decline, in its sole discretion, to
provide an Incremental Commitment.  Such Incremental Commitments shall become
effective as of such Increased Amount Date; provided that (i) no Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such Incremental Commitments; (ii) the representations and
warranties contained in Article III and the other Loan Documents shall be true
and correct in all material respects on and as of the Increased Amount Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date; (iii) the Borrower and its
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such Incremental Commitments, with the covenants contained in Section 6.10 and
Section 6.11 recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower and its Subsidiaries; (iv) such Incremental Commitments
shall be evidenced by one or more Incremental Commitment Agreements executed and
delivered to Administrative Agent by each Incremental Lender, as applicable, and
each shall be recorded in the register, each of which shall be reasonably
satisfactory to the Administrative Agent and subject to the requirements set
forth in Section 2.17(e); (v) the Borrower shall make any payments required
pursuant to Section 2.16 in connection with the provisions of the Incremental
Commitments; and (vi) the Borrower and its Affiliates shall not be permitted to
commit to or participate in any Incremental Commitments.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Commitment
Agreements as described in the preceding sentence, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Commitments evidenced thereby, and the
Administrative Agent, the Collateral Agent and the Borrower may revise this
Agreement to evidence such amendments without the consent of any Lender that is
not providing such Incremental Commitments.

 

(b)                                 On any Increased Amount Date on which
Incremental Commitments are effected, subject to the satisfaction of the
foregoing terms and conditions, (i) each of the existing Revolving Facility
Lenders shall assign to each of the Incremental Lenders, and each of the
Incremental Lenders shall purchase from each of the existing Revolving Facility
Lenders, at the principal amount thereof, such interests in the outstanding
Revolving Facility Loans and participations in Revolving Letters of Credit and
Swingline Loans outstanding on such Increased Amount Date that will result in,
after giving effect to all such assignments and purchases, such Revolving
Facility Loans and participations in Revolving Letters of Credit and Swingline
Loans being held by existing Revolving Facility Lenders and Incremental Lenders
ratably in accordance with their Revolving Facility Commitments after giving
effect to the addition of such Incremental Commitments to the Revolving Facility
Commitments, (ii) each Incremental Commitment shall be deemed for all purposes a
Revolving Facility Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Facility Loan and have the same

 

53

--------------------------------------------------------------------------------


 

terms as any existing Revolving Facility Loan and (iii) each Incremental Lender
shall become a Lender with respect to the Revolving Facility Commitments and all
matters relating thereto.

 

(c)                                  The Administrative Agent shall notify the
Lenders promptly upon receipt of the Borrower’s notice of an Increased Amount
Date and, in respect thereof, the Incremental Commitments and the Incremental
Lenders.

 

(d)                                 As a condition precedent to the Borrower’s
incurrence of additional Indebtedness pursuant to this Section 2.20, the
Borrower shall deliver to the Administrative Agent and the Collateral Agent:

 

(i)                                     Reaffirmations from each Loan Party of
the guarantees and the security interests and Liens granted by the Loan Parties
under the Collateral Documents in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent; and

 

(ii)                                  a certificate dated as of the Increased
Amount Date, signed by a Responsible Officer of the Borrower certifying that
each of the conditions to such increase set forth in this Section has occurred
and been complied with and that, before and after giving effect to such
increase, (A) the representations and warranties contained in this Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the Increased Amount Date after giving effect to such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, and (B) no Default or Event of Default exists.

 

Section 2.21                             Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Closing Date that it is unlawful, for any
Lender or its applicable lending office to make or maintain any Eurodollar
Loans, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings, as the
case may be, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), convert all such
Eurodollar Borrowings of such Lender to ABR Borrowings on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

Section 2.22                             Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitments of such Defaulting Lender pursuant to
Section 2.12(a);

 

(b)                                 the aggregate principal amount of Loans,
Revolving L/C Exposures, Swingline Exposures and Available Unused Commitment of
such Defaulting Lender shall not be included in determining whether all Lenders,
Required Lenders or affected Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 9.08);
provided that (i) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the

 

54

--------------------------------------------------------------------------------


 

consent of such Defaulting Lender, (ii) the Commitment of such Defaulting Lender
may not be increased or extended without the consent of such Defaulting Lender
and (iii) any amendment that reduces the principal amount of, or rate of
interest on, or extends the final maturity of, any Loan made by such Defaulting
Lender, shall require the consent of such Defaulting Lender;

 

(c)                                  if any Swingline Exposure or Revolving L/C
Exposure exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure or Revolving L/C Exposure shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Revolving Facility Percentages  but
only to the extent (x) such reallocation does not cause the aggregate Revolving
Facility Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Facility Commitment and (y) the conditions set
forth in Section 4.01 are satisfied at such time; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
five Business Days following notice by the Administrative Agent (x) first,
prepay such Swingline Exposure and (y) second, cash collateralize such
Defaulting Lender’s Revolving L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such Revolving L/C Exposure is
outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Revolving L/C Exposure pursuant to
Section 2.22(c)(ii)(y), the Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.12 with respect to such Defaulting
Lender’s Revolving L/C Exposure during the period such Defaulting Lender’s
Revolving L/C Exposure is cash collateralized;

 

(iv)                              if the Swingline Exposure or Revolving L/C
Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.22(c)(i), then the fees payable to the Lenders pursuant to
Section 2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Facility Percentage; and

 

(v)                                 if any Defaulting Lender’s Revolving L/C
Exposure is neither cash collateralized nor reallocated pursuant to
Section 2.22(c)(i) or (ii), then, without prejudice to any rights or remedies of
the Issuing Bank or any Lender hereunder, all facility fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving L/C Commitment that was utilized by such
Revolving L/C Exposure) and all Revolving L/C Participation Fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s  Revolving L/C Exposure
shall be payable to the applicable Issuing Bank until such Revolving L/C
exposure is cash collateralized and / or reallocated;

 

(d)                                 so long as any Lender is a Defaulting
Lender, no Swingline Lender shall be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend or increase any Revolving Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Revolving Facility Commitments of the non-Defaulting Lenders or cash
collateral will be provided by the Borrower in accordance with Section 2.22(c),
and participating interests in any such newly issued or increased Revolving
Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and
Defaulting Lenders shall not participate therein); and

 

55

--------------------------------------------------------------------------------


 

(e)                                  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender shall be applied at such time or times as may be determined by
the Administrative Agent as follows: (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender, (iii) third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, (iv) fourth, if so
determined by the Administrative Agent or requested by an Issuing Bank or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Revolving Letter of Credit,
(v) fifth, to the payment of any amounts owing to the Lenders or an Issuing Bank
or Swingline Lender as a result of any final, non-appealable judgment of a court
of competent jurisdiction obtained by any Lender or such Issuing Bank or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vi) sixth, so long as
no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any final, non-appealable judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement and (vii) seventh, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, provided, with respect to this clause
(vii), that if such payment is (x) a prepayment of the principal amount of any
Loans in respect of which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 2.11
are satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to Section 2.05(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(f)                                   In the event that the Administrative
Agent, the Borrower, each Issuing Bank and each Swingline Lender each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure and Revolving L/C
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Facility Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Revolving Facility
Percentage.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to each of the Lenders that:

 

Section 3.01                             Organization; Powers.  The Borrower and
each of its Relevant Subsidiaries (a) is duly organized, validly existing and
(if applicable) in good standing under the Laws of the jurisdiction of its
organization except for such failure to be in good standing which could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted, (c) is qualified to do business in each jurisdiction where
such qualification is required, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder.

 

56

--------------------------------------------------------------------------------


 

Section 3.02                             Authorization.  The execution, delivery
and performance by the Borrower and each of its Relevant Subsidiaries of each of
the Loan Documents to which it is a party, and the borrowings hereunder and the
Transactions (a) have been duly authorized by all necessary corporate,
stockholder, limited liability company or partnership action required to be
obtained by the Borrower and such Relevant Subsidiaries and (b) will not
(i) violate (A) any provision of Law or of the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
such Relevant Subsidiary, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, lease, agreement or other instrument to which the Borrower or any
such Relevant Subsidiary is a party or by which any of them or any of their
respective property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, lease, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this clause (b), could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (c) will not
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any such
Relevant Subsidiary, other than the Liens permitted by Section 6.02.

 

Section 3.03                             Enforceability.  This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document when executed and delivered by each Loan Party that is party
thereto will constitute, a legal, valid and binding obligation of such Loan
Party enforceable against each such Loan Party in accordance with its terms,
subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other Laws affecting creditors’ rights
generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law) and
(c) implied covenants of good faith and fair dealing.

 

Section 3.04                             Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the
Transactions except for (a) the filing of UCC financing statements, (b) filings
with the United States Patent and Trademark Office and the United States
Copyright Office or, with respect to intellectual property which is the subject
of registration or application for registration outside the United States, such
applicable patent, trademark or copyright office or other intellectual property
authority, (c) such consents, authorizations, filings or other actions that have
either (i) been made or obtained and are in full force and effect or (ii) are
listed on Schedule 3.04, and (d) such actions, consents, approvals,
registrations or filings, the failure of which to be obtained or made could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.05                             Financial Statements.  (a)  There has
heretofore been furnished to the Lenders the following (and the following
representations and warranties are made with respect thereto):

 

(b)                                 The audited consolidated balance sheet as of
January 31, 2013 and the related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year, all audited by independent accountants of
recognized national standing reasonably acceptable to the Administrative Agent
and accompanied by an opinion of such accountants (which shall not be qualified
in any material respect) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

 

(c)                                  The unaudited interim consolidated balance
sheet as of January 31, 2014 and related statements of operations and cash flows
showing the financial position of the Borrower and its

 

57

--------------------------------------------------------------------------------


 

Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then-elapsed portion of
the fiscal year, all certified by a Financial Officer of the Borrower, on behalf
of the Borrower, as fairly presenting, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes).

 

Section 3.06                             No Material Adverse Effect.  Since
January 31, 2013, there has been no event or occurrence which has resulted in or
would reasonably be expected to result in, individually or in the aggregate, any
Material Adverse Effect.

 

Section 3.07                             Title to Properties; Possession Under
Leases.  (a)  The Borrower and its Relevant Subsidiaries have good and valid
record fee simple title to or a valid leasehold in all Real Property, free and
clear of all Liens other than Permitted Encumbrances, except where the failure
to have such title could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  The Borrower and its Relevant
Subsidiaries have good title to, or valid leasehold interests in, and have
maintained in accordance with normal industry practice, all of the machinery,
equipment, vehicles, facilities and other tangible personal property currently
owned or leased by the Borrower and its Relevant Subsidiaries that is necessary
to conduct their business as it is now conducted, except where the failure to so
maintain or to have such title or leasehold interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 The Borrower and each of its Relevant
Subsidiaries has complied with all obligations under all leases to which it is a
party, except where the failure to comply could not have a Material Adverse
Effect, and all such leases are in full force and effect, except leases in
respect of which the failure to be in full force and effect could not reasonably
be expected to have a Material Adverse Effect.  The Borrower and each of its
Relevant Subsidiaries enjoy peaceful and undisturbed possession under all such
leases, other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(c)                                  The Borrower and its Relevant Subsidiaries
have good title to or valid leasehold interests (subject in each case to
Permitted Encumbrances) in all Real Property set forth on Schedule 3.17, except
as could not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 The Borrower and its Relevant Subsidiaries
own or possess, or have the right to use or could obtain ownership or possession
of or a right to use, on terms not materially adverse to it, all patents,
trademarks, service marks, trade names and copyrights necessary for the present
conduct of their business, without any known conflict with the rights of others,
and free from any burdensome restrictions, except where such conflicts and
restrictions could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(e)                                  As of the Closing Date, neither the
Borrower nor any of its Relevant Subsidiaries has received any notice of any
pending or contemplated condemnation proceeding affecting any of its Real
Property or any sale or disposition thereof in lieu of condemnation that remains
unresolved as of the Closing Date, except as set forth on Schedule 3.07(e).

 

(f)                                   Neither the Borrower nor any of its
Relevant Subsidiaries is obligated on the Closing Date under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any of its Real Property or any interest therein, except as permitted under
Section 6.02 or 6.05.

 

58

--------------------------------------------------------------------------------


 

(g)                                  Schedule 3.07(g) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each Subsidiary of the Borrower and, as to each such Subsidiary,
the percentage of each class of Equity Interests owned by the Borrower or by any
such Subsidiary, indicating the ownership thereof.

 

(h)                                 As of the Closing Date, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Equity Interests of the Borrower or
any of its Subsidiaries, except as set forth on Schedule 3.07(h).

 

Section 3.08                             Litigation; Compliance with Laws.  (a) 
Except as set forth on Schedule 3.08(a), there are no actions, suits,
investigations or proceedings at Law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
knowledge of the Borrower, threatened in writing against or affecting, the
Borrower or any of its Relevant Subsidiaries or any business, property or rights
of any such Person (i) as of the Closing Date, that involve any Loan Document or
the Transactions or (ii) which individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect or which could reasonably be
expected, individually or in the aggregate, to materially adversely affect the
Transactions.

 

(b)                                 None of the Loan Parties, BRED and, to the
knowledge of the Borrower, any of their Affiliates, is in violation of the FCPA
or any Laws relating to terrorism or money laundering, including Executive Order
No. 13224 on Terrorist Financing, effective September 23, 2001, and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (signed into law on
October 26, 2001) (the “U.S.A. PATRIOT Act”).  None of the Loan Parties nor any
of its Subsidiaries nor, to the knowledge of the Loan Parties, any director,
officer, employee, agent, affiliate or representative of the Loan Parties or any
of their Subsidiaries, is a Person that is, or is owned or controlled by, a
Person that is (i) the subject of any sanctions administered or enforced by OFAC
(collectively, “Sanctions”) nor (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria).  None
of the Loan Parties will, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions or (ii) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA.

 

(c)                                  None of the Borrower, any Relevant
Subsidiary or their respective properties or assets is in violation of (nor will
the continued operation of their material properties and assets as currently
conducted violate) any currently applicable Law or any restriction of record or
agreement affecting any Real Property or is in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  Each of the Borrower and each
Relevant Subsidiary holds all permits, licenses, registrations, certificates,
approvals, consents, clearances and other authorizations from any Governmental
Authority required under any currently applicable Law for the operation of its
business as presently conducted, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.09                             Federal Reserve Regulations.  (a) 
Neither the Borrower nor any of its Relevant Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

59

--------------------------------------------------------------------------------


 

(b)                                 No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is  inconsistent with, the provisions of the Regulations
of the Board, including Regulation U or Regulation X.

 

Section 3.10                             Investment Company Act.  Neither the
Borrower nor any of its Relevant Subsidiaries is required to register as an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

Section 3.11                             Use of Proceeds.  The Borrower will use
the proceeds of the Revolving Facility Loans and Swingline Loans, and may
request the issuance of Revolving Letters of Credit, (i) to repay on the Closing
Date the loans, advances, fees and expenses under the Existing Credit Agreement,
(ii) to pay fees and expenses incurred in connection with the Transactions,
(iii) for working capital and general corporate purposes, and (iv) for capital
expenditures.

 

Section 3.12                             Tax Returns.  Except as set forth on
Schedule 3.12, each of the Borrower and its Subsidiaries (i) has timely filed or
caused to be timely filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it and each such Tax return is complete and
accurate in all respects and (ii) has timely paid or caused to be timely paid
all Taxes due and payable by it and all other Taxes or assessments, except in
each case referred to in clauses (i) or (ii) above, (1) if the failure to comply
would not cause a Material Adverse Effect or (2) if the Taxes or assessments are
being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the Borrower or any of its Subsidiaries (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP.

 

Section 3.13                             No Material Misstatements.  (a)  All
written information (other than the Projections, estimates and information of a
general economic nature) (the “Information”) concerning the Borrower and its
Subsidiaries, the Transaction and any other transactions contemplated hereby
prepared by or on behalf of the Borrower in connection with the Transaction or
the other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Closing Date, and did not contain any untrue
statement of a material fact as of any such date or omit to state any material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.

 

(b)                                 The Projections prepared by or on behalf of
the Borrower or any of its representatives and that have been made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby (i) have been prepared in good faith
based upon assumptions believed by the Borrower to be reasonable as of the date
thereof, as of the date such Projections were furnished to the Initial Lenders
and as of the Closing Date, and (ii) as of the Closing Date, have not been
modified in any material respect by the Borrower, except as disclosed in writing
by the Borrower.

 

Section 3.14                             Employee Benefit Plans.  (a)  Each Plan
has been administered in compliance with the applicable provisions of ERISA and
the Code (and the regulations and published interpretations thereunder) except
for such noncompliance that could not reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, the excess of the present value of all
benefit liabilities under each Plan (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, over the value of the assets of such Plan could not

 

60

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect, and the excess of the
present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such underfunded Plans could not reasonably be expected to
have a Material Adverse Effect.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other ERISA Events which
have occurred or for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Any foreign pension schemes sponsored or
maintained by the Borrower and each of its Subsidiaries, if any, are maintained
in accordance with the requirements of applicable foreign Law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.15                             Environmental Matters.  Except as set
forth on Schedule 3.15 or for matters that could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (i) no written
notice, request for information, order, complaint, Environmental Claim or
penalty has been received or incurred by the Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the knowledge of any of the Loan Parties,
threatened against the Borrower or any of its Subsidiaries which allege a
violation of or liability under any Environmental Laws, in each case relating to
the Borrower or any of its Subsidiaries, (ii) each of the Borrower and its
Subsidiaries has obtained, and maintains in full force and effect, all permits,
registrations and licenses to the extent necessary for the conduct of its
businesses and operations as currently conducted to comply with all applicable
Environmental Laws and is, and has been, in compliance with the terms and
conditions of such permits, registrations and licenses, and with all applicable
Environmental Laws, (iii) neither the Borrower nor any of its Subsidiaries is
conducting, funding or responsible for any investigation, remediation, remedial
action or cleanup of any Release or threatened Release of Hazardous Materials,
(iv) there has been no Release or threatened Release of Hazardous Materials at
any property currently or, to the knowledge of any of the Loan Parties, formerly
owned, operated or leased by the Borrower or any of its Subsidiaries that would
reasonably be expected to give rise to any liability of the Borrower or any of
its Subsidiaries under any Environmental Laws or Environmental Claim against the
Borrower or any of its Subsidiaries, and no Hazardous Material has been
generated, owned or controlled by the Borrower or any of its Subsidiaries and
transported for disposal to or Released at any location in a manner that would
reasonably be expected to give rise to any liability of the Borrower or any of
its Subsidiaries under any Environmental Laws or Environmental Claim against the
Borrower or any of its Subsidiaries, (v) neither the Borrower nor any of its
Subsidiaries has entered into any agreement or contract to assume, guarantee or
indemnify a third party for any Environmental Claims, and (vi) to the knowledge
of any of the Loan Parties, there are not currently and there have not been any
underground storage tanks owned or operated by the Borrower or any of its
Subsidiaries or present or located on the Borrower’s or any such Subsidiary’s
Real Property.  The Borrower and each of its Subsidiaries have made available to
the Administrative Agent prior to the date hereof all environmental audits,
assessment reports and other material environmental documents in its possession
or control with respect to the operations of, or any Real Property owned,
operated or leased by, the Borrower and its Subsidiaries, other than such
audits, assessment reports and other environmental documents not containing
information that would reasonably be expected to result in any material
Environmental Claims or liability to the Borrower and its Subsidiaries, taken as
a whole.  Representations and warranties of the Borrower or any of its
Subsidiaries with respect to environmental matters are limited to those in this
Section 3.15 unless expressly stated.

 

Section 3.16                             Collateral Agreement.  Each Collateral
Agreement delivered pursuant to Section 4.02 and 5.10 will, upon execution and
delivery thereof, be effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  In the case
of the Pledged Collateral described in

 

61

--------------------------------------------------------------------------------


 

the Collateral Agreement, when stock certificates representing such Pledged
Collateral are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Collateral Agreement, when financing statements and
other filings specified therein in appropriate form are filed in the offices
specified therein, the Lien created by the Collateral Agreement shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof to the
extent perfection can be obtained by filing financing statements, making such
other filings specified therein or by possession, as security for the
Obligations of such Loan Party, in each case prior and superior in right to any
other Person, subject, in the case of Collateral other than Pledged Collateral,
to Permitted Encumbrances (except for Liens permitted by clauses (k), (x), and
(gg) of Section 6.02), and in the case of Pledged Collateral, to Permitted
Pledged Collateral Liens.

 

Section 3.17                             Real Property.  Schedule 3.17 lists
completely and correctly as of the Closing Date each Real Property owned or
leased by the Borrower and its Relevant Subsidiaries and the address or location
thereof, including the state in which such property is located.

 

Section 3.18                             Solvency.  (a)  Immediately after
giving effect to the Transactions (i) the fair value of the assets (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its Subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

(b)                                 The Borrower does not intend to, and does
not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it or any such Subsidiary and the timing and
amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

 

Section 3.19                             Labor Matters.  There are no strikes
pending or threatened against the Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The hours worked and payments made to employees of the
Borrower and its Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable Law dealing with such
matters.  All material payments due from the Borrower or any of its Subsidiaries
or for which any claim may be made against the Borrower or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary to the extent required by GAAP.  Consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any of its Subsidiaries (or any predecessor) is a party
or by which the Borrower or any of its Subsidiaries (or any predecessor) is
bound, other than collective bargaining agreements that, individually or in the
aggregate, are not material to the Borrower and its Subsidiaries, taken as a
whole.

 

Section 3.20                             Insurance.  Schedule 3.20 sets forth a
true, complete and correct description of all material insurance maintained by
or on behalf of the Borrower and its Relevant Subsidiaries as of the Closing
Date.  As of such date, such insurance is in full force and effect.  The

 

62

--------------------------------------------------------------------------------


 

Borrower believes that the insurance maintained by or on behalf of it and its
Relevant Subsidiaries is adequate.

 

Section 3.21                             Status as Senior Debt.  The Obligations
shall rank pari passu with any other senior Indebtedness or securities of the
Borrower and shall constitute senior indebtedness of the Borrower and the
Relevant Subsidiaries under and as defined in any documentation documenting any
junior indebtedness of the Borrower or the Relevant Subsidiaries.

 

Section 3.22                             Material Contracts.  Other than as set
forth on Schedule 3.22, as of the Closing Date there are no contracts or
agreements to which the Borrower or any of its Relevant Subsidiaries is a party,
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or that, if terminated or if a default occurs
thereunder, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. The Specified Triangle Agreements are in full
force and effect, except for such matters in respect of the Specified Triangle
Agreements that individually, or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

ARTICLE IV
CONDITIONS TO CREDIT EVENTS

 

The obligations of (a) the Lenders to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Revolving Letter of Credit hereunder (each of
(a) and (b), a “Credit Event”) are subject to the satisfaction of the following
conditions:

 

Section 4.01                             All Credit Events.  On the date of each
Credit Event:

 

(a)                                 The Administrative Agent shall have
received, in the case of a Borrowing, a Borrowing Request as required by
Section 2.03 (or a Borrowing Request shall have been deemed given in accordance
with the last paragraph of Section 2.03) or, in the case of the issuance of a
Revolving Letter of Credit, the applicable Issuing Bank and the Administrative
Agent shall have received a notice requesting the issuance of such Revolving
Letter of Credit as required by Section 2.05(b) (in the case of any Revolving
Letter of Credit).

 

(b)                                 The representations and warranties set forth
in Article III hereof shall be true and correct in all material respects on and
as of the date of such Credit Event (other than an amendment, extension or
renewal of a Revolving Letter of Credit without any increase in the stated
amount of such Revolving Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

(c)                                  At the time of and immediately after such
Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

 

Each Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit) shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

63

--------------------------------------------------------------------------------


 

Section 4.02                             Closing Date.  On the Closing Date:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (a) a counterpart of this
Agreement signed on behalf of such party or (b) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission, or electronic
transmission of a PDF copy, of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have
received, on behalf of itself, the Collateral Agent, the Lenders and each
Issuing Bank on the Closing Date, favorable written opinions of Vinson & Elkins
LLP, special counsel for the Loan Parties, and Davis Graham & Stubbs LLP,
Colorado counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent (A) dated the Closing Date,
(B) addressed to each Issuing Bank on the Closing Date, the Administrative
Agent, the Collateral Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such other
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request, and each Loan Party hereby instructs its counsel to deliver
such opinions.

 

(c)                                  The Administrative Agent shall have
received in the case of each Loan Party each of the following:

 

(i)                                     a copy of the certificate or articles of
incorporation, or certificate of formation, including all amendments thereto, or
other relevant constitutional documents under applicable Law of each Loan Party,
certified as of a recent date by the Secretary of State (or other similar
official) and a certificate as to the good standing (to the extent such concept
or a similar concept exists under the Laws of such jurisdiction) of each such
Loan Party as of a recent date from such Secretary of State (or other similar
official) and

 

(ii)                                  a certificate of the Secretary, Assistant
Secretary, Director, President or similar officer or the general partner,
managing member or sole member, of each Loan Party, in each case dated the
Closing Date and certifying:

 

(A)                               that attached thereto is a true and complete
copy of the by-laws (or partnership agreement, memorandum and articles of
association, limited liability company agreement or other equivalent governing
documents) of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,

 

(B)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party (or its managing general partner or managing
member) authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

 

(C)                               that the certificate or articles of
incorporation, or certificate of formation of such Loan Party has not been
amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above,

 

64

--------------------------------------------------------------------------------


 

(D)                               as to the incumbency and specimen signature of
each officer or director executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party, and

 

(E)                                as to the absence of any pending proceeding
for the dissolution or liquidation of such Loan Party or, to the knowledge of
such Person, threatening the existence of such Loan Party.

 

(d)                                 The Collateral and Guarantee Requirement
with respect to items to be completed as of the Closing Date shall have been
satisfied and the Administrative Agent shall have received a completed
Perfection Certificate dated the Closing Date and signed by a Responsible
Officer of the Borrower, together with all attachments contemplated thereby,
including the results of a search of the UCC (or equivalent under other similar
Law) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 6.02
or have been released;

 

(e)                                  The Lenders shall have received a solvency
certificate substantially in the form of Exhibit F and signed by the chief
financial officer or another Responsible Officer of the Borrower confirming the
solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions.

 

(f)                                   Since January 31, 2013, there has not been
any Material Adverse Effect and the Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that
since January 31, 2013, there has not been any Material Adverse Effect.

 

(g)                                  The representations and warranties set
forth in Article III hereof shall be true and correct on and as of the Closing
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct as
of such earlier date).

 

(h)                                 No Event of Default or Default shall have
occurred and be continuing.

 

(i)                                     The Agents shall have received all fees
payable thereto or to any Lender or to the Lead Arrangers on or prior to the
Closing Date and, to the extent invoiced, all other amounts due and payable
pursuant to the Loan Documents on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Loan Parties hereunder or
under any Loan Document.

 

(j)                                    The Administrative Agent shall have
received all documentation and other information required by regulatory
authorities with respect to the Borrower under applicable “know your customer”
and anti-money laundering rules and regulations, including the U.S. PATRIOT Act,
that has been reasonably requested by the Administrative Agent at least 10 days
in advance of the Closing Date.

 

(k)                                 For each Lender requesting a Note, the
Administrative Agent shall have received a duly executed Note dated as of the
Effective Date payable to such Lender in a principal amount equal to its
Commitment.

 

65

--------------------------------------------------------------------------------


 

(l)                                     The Administrative Agent shall have
received a certificate as to coverage under the insurance policies required by
Section 5.02, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(m)                             Concurrently with the initial funding of Loans
hereunder on the Closing Date, the Borrower shall have (i) repaid all amounts
owed under the Existing Credit Agreement, (ii) cash collateralized all letters
of credit issued under the Existing Credit Agreement (if any), and
(iii) delivered to the Administrative Agent an executed payoff letter evidencing
the termination and payoff on the Closing Date of the Existing Credit Agreement
and all documents or instruments necessary to release all Liens securing the
Existing Credit Agreement, each in form and substance reasonably satisfactory to
the Administrative Agent.

 

(n)                                 The Lenders shall have received appraisals
of the assets and properties of the Loan Parties specified by the Lead
Arrangers, which appraisals shall be prepared by appraisers and otherwise be in
form, scope and substance reasonably satisfactory to the Lenders.

 

(o)                                 The Lenders shall have received unaudited
interim financial statements for the Borrower for January 2014.

 

(p)                                 The Collateral Agent shall have received
each control agreement required to be entered into pursuant to Section 5.12,
each in form and substance reasonably satisfactory to the Collateral Agent and
duly executed by the applicable Loan Party, the bank at which such account is
maintained and the Collateral Agent.

 

(q)                                 The Borrower shall have established with the
Administrative Agent a deposit account that can be used to deposit the proceeds
of the Loans.

 

Without limiting the generality of the provisions of Section 8.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender that has executed and delivered its signature page to
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

Upon the satisfaction of the conditions set forth in this Section 4.02, the
Administrative Agent will deliver a written notice to the Borrower confirming
that the conditions precedent to the Closing Date have been met.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that until the Security
Termination Date, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of its Relevant Subsidiaries
(and, to the extent expressly set forth below, other applicable Subsidiaries)
to:

 

Section 5.01                             Existence; Businesses and Properties. 
(a)  Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
any such Subsidiary if the assets of such Subsidiary to the extent they exceed
estimated liabilities are acquired by the Borrower or a Wholly Owned Subsidiary
of the Borrower in such liquidation or dissolution; provided that Subsidiary
Loan Parties may not be liquidated into Subsidiaries that are not Loan Parties.

 

66

--------------------------------------------------------------------------------


 

(b)                                 Do or cause to be done all things necessary
to (i) in the Borrower’s reasonable business judgment obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable Laws
and judgments, writs, injunctions, decrees, permits, licenses and orders of any
Governmental Authority, whether now in effect or hereafter enacted and (iii) at
all times maintain and preserve all property necessary to the normal conduct of
its business and keep such property in good repair, working order and condition
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement); in each case in this paragraph (b) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.02                             Insurance.  (a)  Keep its insurable
properties insured at all times by financially sound and reputable insurers in
such amounts as shall be customary for similar businesses and maintain such
other reasonable insurance (including, to the extent consistent with past
practices, self-insurance), of such types, to such extent and against such
risks, as is customary with companies in the same or similar businesses and
maintain such other insurance as may be required by Law in all material respects
or any other Loan Document.

 

(b)                                 Cause all such property and casualty
insurance policies with respect to the personal property located in the United
States to be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable endorsement (to the extent such lender’s loss payable
endorsement is applicable to such types of insurance), in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
other Loan Party under such policies directly to the Collateral Agent; cause all
such policies to contain a “Replacement Cost Endorsement,” without any deduction
for depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably (in light of a Default or a material development
in respect of the insured property) require from time to time to protect their
interests; deliver original or certified copies of all such policies or a
certificate of an insurance broker to the Collateral Agent; cause each such
policy to provide that it shall not be canceled or not renewed upon less than 30
days’ prior written notice thereof by the insurer to the Administrative Agent
and the Collateral Agent (or upon not less than 10 days’ prior written notice
with respect to non-payment of premiums); and deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation or nonrenewal of any
such policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative Agent
and the Collateral Agent), or insurance certificate with respect thereto,
together with evidence satisfactory to the Administrative Agent and the
Collateral Agent of payment of the premium therefor.

 

(c)                                  With respect to any personal property
located in the United States, carry and maintain commercial general liability
insurance including coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in each case in amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar industry operating in the same or similar locations naming the
Collateral Agent as an additional insured, on forms reasonably satisfactory to
the Collateral Agent that include waiver of subrogation provisions.

 

(d)                                 Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be

 

67

--------------------------------------------------------------------------------


 

maintained under this Section 5.02 is taken out by the Borrower or its Relevant
Subsidiaries; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies, or an
insurance certificate with respect thereto.

 

(e)                                  In connection with the covenants set forth
in this Section 5.02, it is understood and agreed that:

 

(i)                                     none of the Agents, the Lenders, the
Issuing Banks or their respective agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 5.02, it being understood that (x) the Borrower and its Relevant
Subsidiaries shall look solely to their insurance companies or any parties other
than the aforesaid parties for the recovery of such loss or damage and (y) such
insurance companies shall have no rights of subrogation against the Agents, the
Lenders, any Issuing Bank or their agents or employees.  If, however, the
insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the  Borrower hereby agrees, to the extent
permitted by Law, to waive, and to cause each of its Relevant Subsidiaries to
waive, its right of recovery, if any, against the Agents, the Lenders, any
Issuing Bank and their agents and employees; and

 

(ii)                                  the designation of any form, type or
amount of insurance coverage by the Administrative Agent, the Collateral Agent
or the Lenders under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent, the Collateral
Agent or the Lenders that such insurance is adequate for the purposes of the
business of the Borrower or any of its Relevant Subsidiaries or the protection
of their properties.

 

Section 5.03                             Taxes; Payment of Obligations.  Pay and
discharge promptly when due all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim to the extent that
(i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and the Borrower or the affected Subsidiary of the
Borrower, as applicable, shall have set aside on its books reserves in
accordance with GAAP with respect thereto or (ii) the aggregate amount of such
Taxes, assessments, charges, levies or claims does not exceed U.S. $2,500,000. 
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or the affected
Subsidiary of the Borrower or if the failure to pay, discharge or otherwise
satisfy such obligation could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.04                             Financial Statements, Reports, Etc.. 
Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):

 

(a)                                 within 120 days after the end of each fiscal
year, starting with the fiscal year ending January 31, 2014, a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the consolidated financial position of the Borrower as of the
close of such fiscal year and the consolidated results of its operations during
such year and setting forth in comparative form the corresponding figures for
the prior fiscal year, all audited by independent accountants of recognized
national standing reasonably acceptable to the Administrative Agent and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such

 

68

--------------------------------------------------------------------------------


 

consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year, starting with the fiscal
quarter ending April 30, 2014, a consolidated balance sheet and related
statements of operations and cash flows showing the consolidated financial
position of the Borrower as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all certified by a Financial Officer of the Borrower, on behalf of the
Borrower, as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes);

 

(c)                                  (x) concurrently with any delivery of
financial statements under (a) or (b) above, a certificate of a Financial
Officer of the Borrower (i) certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (ii) setting forth a computation of the Financial
Performance Covenants in detail reasonably satisfactory to the Administrative
Agent and (y) concurrently with any delivery of financial statements under
(a) above, a certificate of its independent accounting firm stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default under Section 6.10, 6.11 or 6.13 (which
certificate may be limited to accounting matters and disclaims responsibility
for legal interpretations);

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other available reports, proxy statements
and, to the extent requested by the Administrative Agent, other materials filed
by the Borrower or any of its Relevant Subsidiaries with the SEC, or distributed
to its stockholders generally, if and as applicable;

 

(e)                                  (i) upon the consummation of any Permitted
Business Acquisition, the acquisition of any Relevant Subsidiary or any Person
becoming a Relevant Subsidiary, in each case if the aggregate consideration for
such transaction exceeds U.S. $5,000,000, or the reasonable request of the
Administrative Agent (but not, in the case of such request, more often than
annually), an updated Perfection Certificate (or, to the extent such request
relates to specified information contained in the Perfection Certificate, such
information) reflecting all changes since the date of the information most
recently received pursuant to Section 4.02(d), this paragraph (e) or
Section 5.10(c) and (ii) concurrently with the delivery of financial statements
under Section 5.04(a), a certificate executed by a Responsible Officer of the
Borrower certifying compliance with Section 5.02(c) and providing evidence of
such compliance;

 

(f)                                   promptly, a copy of all reports submitted
to the board of directors (or any committee thereof) of the Borrower or any of
its Relevant Subsidiaries in connection with any material interim or special
audit made by independent accountants of the books of the Borrower or any of its
Relevant Subsidiaries;

 

(g)                                  promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any of its Relevant Subsidiaries, or compliance with the
terms of any Loan Document, or such consolidating financial statements, as in
each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender);

 

69

--------------------------------------------------------------------------------


 

(h)                                 promptly upon request by the Administrative
Agent, copies of: (i) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed with the Internal Revenue Service with respect
to a Plan; (ii) the most recent actuarial valuation report for any Plan;
(iii) all notices received from a Multiemployer Plan sponsor or a Plan sponsor
or any governmental agency concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request;

 

(i)                                     concurrently with any delivery of
financial statements under (a) or (b) above, a management discussion and
analysis of the Borrower’s financial condition, results of operations, liquidity
and capital resources for the period covered by such financial statements, in
form reasonably acceptable to the Administrative Agent; and

 

(j)                                    no later than one hundred and twenty
(120) days following the first day of each fiscal year of the Borrower, a budget
for such fiscal year in form customarily prepared by the Borrower.

 

Section 5.05                             Litigation and Other Notices.  Furnish
to the Administrative Agent written notice of the following promptly after any
Responsible Officer of the Borrower or any Relevant Subsidiary obtains actual
knowledge thereof:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                                 the filing or commencement of, or any
written threat or written notice of intention of any Person to file or commence,
any action, suit or proceeding, whether at Law or in equity or by or before any
Governmental Authority or in arbitration, against the Borrower or any of its
Relevant Subsidiaries as to which an adverse determination is reasonably
probable and which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect;

 

(c)                                  any other development specific to the
Borrower or any of its Relevant Subsidiaries that is not a matter of general
public knowledge and that has had, or could reasonably be expected to have, a
Material Adverse Effect;

 

(d)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, could reasonably be
expected to have a Material Adverse Effect; and

 

(e)                                  promptly after the effectiveness thereof, a
copy of each amendment, restatement, amendment and restatement, modification,
replacement, or waiver in respect of, any Specified Triangle Agreement.

 

Section 5.06                             Compliance with Laws.  Comply with all
Laws and orders of any Governmental Authority applicable to it or its property
(owned or leased), including the FCPA and regulations administered by OFAC,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to Laws related to Taxes, which are the subject of
Section 5.03.

 

Section 5.07                             Maintaining Records; Access to
Properties and Inspections; Maintaining Properties.  Maintain all financial
records in accordance with GAAP and permit any Persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender to visit and inspect the financial records and the
properties of the Borrower or any of its Relevant Subsidiaries at reasonable
times, upon reasonable prior notice to the Borrower, and as often as

 

70

--------------------------------------------------------------------------------


 

reasonably requested and to make extracts from and copies of such financial
records, and permit any Persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of its Relevant Subsidiaries with the
officers thereof, or the general partner, managing member or sole member
thereof, and independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by Law or by
contract); provided that, during any calendar year absent the occurrence and
continuation of an Event of Default, only one (1) visit by the Administrative
Agent shall be at the Borrower’s expense; provided, further, that when an Event
of Default exists, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower.

 

Section 5.08                             Use of Proceeds.  Use the proceeds of
the Loans and the issuance of Letters of Credit solely for the purposes
described in Section 3.11.

 

Section 5.09                             Compliance with Environmental Laws. 
Comply, cause all of the Borrower’s Subsidiaries to comply and make commercially
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, with all Environmental Laws applicable to its business,
operations and properties; obtain and maintain in full force and effect all
material authorizations, registrations, licenses and permits required pursuant
to Environmental Law for its business, operations and properties; and perform
any investigation, remedial action or cleanup required pursuant to the Release
of any Hazardous Materials as required pursuant to Environmental Laws, except,
in each case with respect to this Section 5.09, to the extent the failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 5.10                             Further Assurances.  (a)  Execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, and other documents and recordings of Liens in
stock registries) that may be required under any applicable Law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the
applicable Loan Parties, and provide to the Administrative Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

(b)                                 If any additional direct or indirect
Subsidiary of a Borrower becomes a Subsidiary Loan Party after the Closing Date,
within five Business Days after the date such Subsidiary becomes a Subsidiary
Loan Party, notify the Administrative Agent and the Lenders thereof and, within
sixty (60) Business Days (or such later date as agreed to by the Administrative
Agent) after the date such Subsidiary becomes a Subsidiary Loan Party, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary Loan Party and with respect to any Equity Interest in or Indebtedness
of such Subsidiary owned by or on behalf of any Loan Party.

 

(c)                                  In the case of any Loan Party, (i) furnish
to the Collateral Agent prompt written notice of any change (A) in such Loan
Party’s corporate or organization name, (B) in such Loan Party’s identity or
organizational structure or (C) in such Loan Party’s organizational
identification number; provided that no Loan Party shall effect or permit any
such change unless all filings have been made, or will have been made within any
statutory period, under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral for the benefit of
the Secured Parties and (ii) promptly notify the Administrative Agent if any
material portion of the Collateral is damaged or destroyed.

 

71

--------------------------------------------------------------------------------


 

(d)                                 The Collateral and Guarantee Requirement and
the other provisions of this Section 5.10 need not be satisfied with respect to
any assets or Equity Interests acquired after the Closing Date in accordance
with this Agreement if, and to the extent that, and for so long as doing so
would violate the Agreed Security Principles or Section 9.21 or to the extent
that such assets or Equity Interests are Excluded Assets; provided that, upon
the reasonable request of the Collateral Agent, the Borrower shall, and shall
cause any of its Subsidiary Loan Parties to, use commercially reasonable efforts
to have waived or eliminated any contractual obligation that causes a violation
of the Agreed Security Principles, other than those set forth in a joint venture
agreement to which the Borrower or any Subsidiary is a party.

 

Section 5.11                             Fiscal Year.  Cause its fiscal year to
end on January 31.

 

Section 5.12                             Deposit Account Control Agreements. 
The Loan Parties shall cause each of their respective deposit accounts (other
than (i) any deposit account of a Loan Party maintained with the Collateral
Agent, (ii) any deposit account of a Loan Party in which the balance of funds on
deposit therein does not exceed $50,000 and (iii) any deposit account of a Loan
Party used exclusively for payroll purposes), to be subject to a control
agreement pursuant to which the Collateral Agent has “control” over such account
for purposes of perfecting its security interest therein under the UCC, such
control agreement to be in form and substance reasonably satisfactory to the
Collateral Agent and duly executed by the applicable Loan Party, the bank at
which such account is maintained, and the Collateral Agent.

 

ARTICLE VI
NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that until the Security
Termination Date, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not cause or permit any of its Relevant
Subsidiaries to:

 

Section 6.01                             Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:

 

(a)                                 (i) Indebtedness existing on the Closing
Date and set forth on Schedule 6.01 (excluding Indebtedness under clause (b) of
this Section 6.01) and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness (other than intercompany Indebtedness Refinanced
with Indebtedness owed to a Person not affiliated with the Borrower or any
Subsidiary of the Borrower);

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(c)                                  Indebtedness of the Borrower and its
Relevant Subsidiaries pursuant to Swap Agreements permitted by Section 6.12;

 

(d)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank guarantees or similar instruments for
the benefit of) any Person providing workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance to the
Borrower or any Relevant Subsidiary of the Borrower, pursuant to reimbursement
or indemnification obligations to such Person; provided that upon the incurrence
of Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

 

(e)                                  Indebtedness of the Borrower or any
Relevant Subsidiary owing to the Borrower or any Subsidiary of the Borrower to
the extent permitted by Section 6.04, provided that (i) Indebtedness of any Loan
Party owing to any Subsidiary that is not a Loan Party (the “Subordinated
Intercompany

 

72

--------------------------------------------------------------------------------


 

Debt”) shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent and (ii) the aggregate amount of such Subordinated
Intercompany Indebtedness outstanding at any one time pursuant to this
Section 6.01(e) shall not exceed $10,000,000;

 

(f)                                   Indebtedness in respect of performance
bonds, warranty bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds,
labor bonds and completion or performance guarantees and similar obligations, in
each case provided in the ordinary course of business, including those incurred
to secure health, safety and environmental obligations in the ordinary course of
business and Indebtedness arising out of advances on exports, advances on
imports, advances on trade receivables, customer prepayments and similar
transactions in the ordinary course of business and consistent with past
practice;

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or other
cash management services in the ordinary course of business, provided that
(x) such Indebtedness (other than credit or purchase cards) is extinguished
within five Business Days of its incurrence and (y) such Indebtedness in respect
of credit or purchase cards is extinguished within 60 days from its incurrence;

 

(h)                                 (i) Indebtedness of a Relevant Subsidiary
acquired after the Closing Date or a Person merged into, amalgamated or
consolidated with the Borrower or any Relevant Subsidiary after the Closing Date
and Indebtedness assumed in connection with the acquisition of assets, which
Indebtedness in each case, exists at the time of such acquisition, merger,
amalgamation or consolidation and is not created in contemplation of such event
and where such acquisition, merger, amalgamation or consolidation is permitted
by this Agreement and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness, provided that the aggregate principal amount of
such Indebtedness at the time of, and after giving effect to, such acquisition,
merger, amalgamation or consolidation, such assumption or such incurrence, as
applicable (together with Indebtedness outstanding pursuant to this
paragraph (h), paragraph (i) of this Section 6.01 and the Remaining Present
Value of outstanding leases permitted under Section 6.03), would not exceed the
greater of U.S. $15,000,000 and 5.5% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such acquisition, merger,
amalgamation or consolidation, such assumption or such incurrence, as
applicable, for which financial statements have been delivered pursuant to
Section 5.04;

 

(i)                                     Capital Lease Obligations, mortgage
financings and purchase money Indebtedness incurred by the Borrower or any
Relevant Subsidiary prior to or within 270 days after the acquisition, lease or
improvement of the respective asset permitted under this Agreement in order to
finance such acquisition, lease or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01, this
paragraph (i) and the Remaining Present Value of leases permitted under
Section 6.03) would not exceed the greater of U.S. $10,000,000 and 5.5% of
Consolidated Total Assets;

 

(j)                                    Capital Lease Obligations incurred by the
Borrower or any Relevant Subsidiary in respect of any Sale and Lease-Back
Transaction that is permitted under Section 6.03;

 

(k)                                 other Indebtedness, in an aggregate
principal amount at any time outstanding pursuant to this Section 6.01(k) not in
excess of the greater of U.S. $10,000,000 and 5.5% of Consolidated Total Assets;

 

(l)                                     Guarantees (i) by any Loan Party or
Relevant Subsidiary of any Indebtedness of the Borrower or any other Loan Party
expressly permitted to be incurred under this Agreement, (ii) by the

 

73

--------------------------------------------------------------------------------


 

Borrower or any Relevant Subsidiary of Indebtedness of any Subsidiary that is
not a Loan Party to the extent permitted by Section 6.04, (iii) by any Relevant
Subsidiary that is not a Loan Party of Indebtedness of another Subsidiary that
is not a Loan Party and (iv) by the Borrower of Indebtedness of Foreign
Subsidiaries incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(o); provided that Guarantees by any Loan Party
under this Section 6.01(l) of any other Indebtedness of a Person that is
subordinated to other Indebtedness of such Person shall be expressly
subordinated to the Obligations on terms consistent with those used, or to be
used, for Subordinated Intercompany Debt;

 

(m)                             Indebtedness arising from agreements of the
Borrower or any Relevant Subsidiary of the Borrower providing for
indemnification, adjustment of purchase price, earn outs or similar obligations,
in each case, incurred or assumed in connection with the acquisition or
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

 

(n)                                 Indebtedness supported by a Revolving Letter
of Credit, in a principal amount not in excess of the stated amount of such
Revolving Letter of Credit;

 

(o)                                 Indebtedness of Relevant Subsidiaries that
are Foreign Subsidiaries (including letters of credit or bank guarantees (other
than Revolving Letters of Credit issued pursuant to Section 2.05)) for working
capital purposes incurred in the ordinary course of business on ordinary
business terms in an aggregate amount not to exceed the greater of U.S.
$5,000,000 and 1% of Consolidated Total Assets;

 

(p)                                 Team Well Service Indebtedness, the Buckman
Notes, and Unit Repurchase Notes;

 

(q)                                 insurance premium financing arrangements in
an aggregate principal amount not to exceed 2.0% of Consolidated Total Assets;

 

(r)                                    unsecured Indebtedness for borrowed money
of, or in respect of a private placement or public sale of notes by the Borrower
or Finance Co, and any unsecured guarantees thereof solely by the Subsidiary
Loan Parties; provided, however, that (i) such Indebtedness shall not have the
benefit of any letter of credit or other credit support (other than such
unsecured guarantees from the Subsidiary Loan Parties), (ii) such Indebtedness
shall have no portion of its principal amount scheduled to be due and payable
prior to the date that is six months following the Maturity Date, (iii) such
Indebtedness shall have the benefit of no financial maintenance covenants that
are more restrictive than, or that conflict with, those contained herein,
(iv) such Indebtedness shall not contain covenants that, taken as a whole, are
more restrictive than those contained herein, (v) such Indebtedness shall
provide for covenants and events of default customary for Indebtedness of a
similar nature as such Indebtedness and (vi) no covenant benefiting such
Indebtedness shall restrict the Borrower or any of its Relevant Subsidiaries
from incurring the Indebtedness under this Agreement (including pursuant to
Section 2.20); provided that both before and after giving effect to the
incurrence of such Indebtedness and the application of any of the proceeds
thereof on the issuance date no Default or Event of Default exists or would
exist and, on a Pro Forma Basis, the Borrower shall be in compliance with the
covenant contained in Sections 6.10 and 6.11 (any such Indebtedness, “Qualified
Senior Notes”), and any Permitted Refinancing Indebtedness incurred to refinance
the Qualified Senior Notes;

 

(s)                                   any Equity Interest other than
Disqualified Stock; and

 

74

--------------------------------------------------------------------------------


 

(t)                                    all premium (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in paragraphs (a) through (s) above.

 

Section 6.02                             Liens.  Create, incur, assume or permit
to exist any Lien on any property or assets (including stock or other securities
of any Person, including of any Relevant Subsidiaries) at the time owned by it
or on any income or revenues or rights in respect of any thereof, except
(without duplication):

 

(a)                                 Liens on property or assets of the Borrower
and its Relevant Subsidiaries existing on the Closing Date and set forth on
Schedule 6.02(a); provided that such Liens shall secure only those obligations
that they secure on the Closing Date (and extensions, renewals and refinancings
of such obligations permitted by Section 6.01(a)) and shall not subsequently
apply to any other property or assets of the Borrower or any of its Relevant
Subsidiaries;

 

(b)                                 any Lien created under the Loan Documents;

 

(c)                                  any Lien on any property or asset of the
Borrower or any Relevant Subsidiary securing Indebtedness or Permitted
Refinancing Indebtedness permitted by Section 6.01(h), provided that (i) such
Lien does not apply to any other property or assets of the Borrower or any
Relevant Subsidiary not securing such Indebtedness at the date of the
acquisition of such property or asset (other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date and which Indebtedness and other obligations are permitted
hereunder that require a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), (ii) such
Lien is not created in contemplation of or in connection with such acquisition
and (iii) in the case of a Lien securing Permitted Refinancing Indebtedness,
such Lien is permitted in accordance with clause (e) of the definition of the
term “Permitted Refinancing Indebtedness”;

 

(d)                                 Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.03;

 

(e)                                  Liens imposed by Law (including Liens in
favor of customers for equipment under order or in respect of advances paid in
connection therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 45 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any Relevant
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

 

(f)                                   (i) pledges and deposits made in the
ordinary course of business in compliance with the Federal Employers Liability
Act or any other workers’ compensation, unemployment insurance and other social
security Laws under U.S. or foreign Law and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Subsidiaries;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, reclamation bonds,
costs of litigation where required by Law, performance and return of money
bonds, warranty bonds, bids, leases, government contracts, trade contracts,
completion or performance

 

75

--------------------------------------------------------------------------------


 

guarantees and other obligations of a like nature incurred in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

 

(h)                                 zoning restrictions, by-laws and other
ordinances of Governmental Authorities, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, permits, special assessments,
development agreements, deferred services agreements, restrictive covenants,
owners’ association encumbrances, rights-of-way, restrictions on use of real
property and other similar encumbrances that do not render title unmarketable
and that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Relevant Subsidiary or
would not result in a Material Adverse Effect;

 

(i)                                     purchase money security interests in
equipment or other property or improvements thereto acquired or constructed by
the Borrower or any of its Relevant Subsidiaries (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by the
Borrower or any Relevant Subsidiary in connection with such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Relevant Subsidiary (other than to
accessions to such equipment or other property or improvements); provided
further that individual financings of equipment provided by a single lender may
be cross-collateralized to other financings of equipment provided solely by such
lender;

 

(j)                                    Liens arising out of capitalized lease
transactions permitted under Section 6.03, so long as such Liens attach only to
the property sold and being leased in such transaction and any accessions
thereto or proceeds thereof and related property;

 

(k)                                 Liens securing judgments that do not
constitute an Event of Default under Section 7.01(j);

 

(l)                                     [Intentionally omitted];

 

(m)                             any interest or title of, or Liens created by, a
lessor under any leases or subleases entered into by the Borrower or any
Relevant Subsidiary, as tenant, in the ordinary course of business;

 

(n)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks or
securities intermediaries not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of its Relevant Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
and its Relevant Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Relevant
Subsidiaries in the ordinary course of business;

 

(o)                                 Liens arising solely by virtue of any
statutory or common law provision relating to security intermediaries’ or
banker’s liens, rights of set-off or similar rights;

 

(p)                                 Liens securing obligations in respect of
trade-related letters of credit permitted under Section 6.01(f) and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit and the proceeds and products thereof;

 

76

--------------------------------------------------------------------------------


 

(q)                                 licenses of intellectual property granted in
the ordinary course of business;

 

(r)                                    Liens in favor of customs and revenue
authorities arising as a matter of Law to secure payment of customs duties in
connection with the importation of goods, machinery or other equipment;

 

(s)                                   Liens solely on any cash earnest money
deposits made by the Borrower or any of its Relevant Subsidiaries in connection
with any letter of intent or purchase agreement permitted hereunder;

 

(t)                                    Liens arising from precautionary UCC
financing statement filings regarding operating leases entered into by the
Borrower or any Relevant Subsidiary in the ordinary course of business;

 

(u)                                 Liens securing Indebtedness incurred
pursuant to Section 6.01(q), provided that such Lien is limited to the
applicable insurance contracts;

 

(v)                                 Liens given to a public utility or any
Governmental Authority when required by such utility or Governmental Authority
in connection with the operations of the Borrower or any Relevant Subsidiary;

 

(w)                               Liens in connection with subdivision
agreements, site plan control agreements, development agreements, facilities
sharing agreements, cost sharing agreements and other similar agreements in
connection with the use of Real Property;

 

(x)                                 Liens in favor of any tenant, occupant or
licensee under any lease, occupancy agreement or license with the Borrower or
any Relevant Subsidiary;

 

(y)                                 Liens restricting or prohibiting access to
or from lands abutting controlled access highways or covenants affecting the use
to which lands may be put;

 

(z)                                  Liens incurred or pledges or deposits made
in favor of a Governmental Authority to secure the performance of the Borrower
or any Relevant Subsidiary under any Environmental Law to which any assets of
such Person are subject;

 

(aa)                          Liens consisting of minor irregularities in title,
boundaries, or other minor survey defects, easements, leases, restrictions,
servitudes, licenses, permits, reservations, exceptions, zoning restrictions,
rights-of-way, conditions, covenants, mineral or royalty rights or reservations
or oil, gas and mineral leases and rights of others in any property of the
Borrower or the Relevant Subsidiaries, including rights of eminent domain
(including those for streets, roads, bridges, pipes, pipelines, natural gas
gathering systems, processing facilities, railroads, electric transmission and
distribution lines, telegraph and telephone lines, the removal of oil, gas or
other minerals or other similar purposes, flood control, air rights, water
rights, rights of others with respect to navigable waters, sewage and drainage
rights) that exist as of the Closing Date or at the time the affected property
is acquired, or are granted by the Borrower or any Relevant Subsidiary in the
ordinary course of business and other similar charges or encumbrances which do
not secure the payment of Indebtedness and otherwise do not materially interfere
with the occupation, use and enjoyment by the Borrower or any Relevant
Subsidiary of any Real Property in the normal course of business or materially
impair the value thereof;

 

(bb)                          contractual Liens that arise in the ordinary
course of business under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out

 

77

--------------------------------------------------------------------------------


 

agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
provided, that any such Lien referred to in this clause (bb) does not materially
impair (i) the use of the property covered by such Lien for the purposes for
which such Property is held by the Borrower or any Relevant Subsidiary, or
(ii) the value of such Property subject thereto;

 

(cc)                            Liens on the assets of a Foreign Subsidiary that
do not constitute Collateral and which secure Indebtedness of such Foreign
Subsidiary that is not otherwise secured by a Lien on the Collateral under the
Loan Documents and which Indebtedness is permitted to be incurred under
Section 6.01(k);

 

(dd)                          Liens upon specific items of inventory or other
goods (other than rigs) and proceeds of the Borrower or any of its Subsidiaries
securing such Person’s obligations in respect of banker’s acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods (other than rigs);

 

(ee)                            Liens on the assets of a Foreign Subsidiary
which secure Indebtedness of such Foreign Subsidiary that is permitted to be
incurred under Section 6.01(o);

 

(ff)                              licenses granted in the ordinary course of
business and leases of property of the Loan Parties that are not material to the
business and operations of the Loan Parties;

 

(gg)                            Liens not otherwise permitted under this
Section 6.02 securing obligations in an aggregate amount not to exceed the
greater of (x) U.S. $5,000,000 and (y) 3.0% of Consolidated Total Assets;
provided that to the extent such Liens permitted under this clause (gg) secure
Indebtedness incurred in connection with a Permitted Business Acquisition, such
Liens shall only be permitted to encumber the assets acquired pursuant to such
Permitted Business Acquisition and shall not be permitted to encumber any other
assets of the Borrower, any Material Subsidiary or any Subsidiary Loan Party;

 

(hh)                          Liens upon (i) the revenues of RockPile Rig
Services, LLC securing the obligation of the Borrower and its Subsidiaries to
make earn-out payments with respect to the Team Well Service Indebtedness and
(ii) the revenues of an entity acquired as a result of a Permitted Business
Acquisition (or an entity into which such acquired entity is merged or
consolidated) that are with respect to the making of earn-out payments or
similar payments; and

 

(ii)                                  Liens arising under rights of first offer,
rights of first refusal, tag-along rights, drag-along rights, restrictions
against transfers of Equity Interests to competitors, other customary
restrictions on the transfer or assignability of Equity Interests and similar
provisions contained, in any such case, in organizational or other documents
governing the terms of a Joint Venture to which the Borrower or any of its
Relevant Subsidiaries is a party or by which such Person is bound.

 

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on Pledged Collateral, other than Permitted Pledged
Collateral Liens, (ii) no Liens shall be permitted to exist, directly or
indirectly, on Pledged Collateral that are prior and superior in right to Liens
in favor of

 

78

--------------------------------------------------------------------------------


 

the Collateral Agent other than Permitted Pledged Collateral Liens, and (iii) no
Liens shall be permitted to exist, directly or indirectly, on Collateral (other
than Pledged Collateral) that are prior and superior in right to any Liens in
favor of the Collateral Agent other than Permitted Encumbrances (except for
Liens permitted by clauses (k), (x), and (gg) of Section 6.02).

 

Section 6.03                             Sale and Lease-back Transactions. 
Enter into any arrangement, directly or indirectly, with any Person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”), provided that a Sale and Lease-Back Transaction shall
be permitted: (a) with respect to the BRED Real Property Transfers made in
accordance with Section 6.14; and (b) with respect to any other Sale and
Lease-Back Transaction, so long as at the time the lease in connection therewith
is entered into, and after giving effect to the entering into of such lease, the
Remaining Present Value of such lease (together with Indebtedness outstanding
pursuant to paragraphs (h) and (i) of Section 6.01 and the Remaining Present
Value of outstanding leases previously entered into under this Section 6.03(b))
would not exceed the greater of U.S. $10,000,000 or 5.5% of Consolidated Total
Assets.

 

Section 6.04                             Investments, Loans and Advances. 
Purchase, hold or acquire (including pursuant to any merger or amalgamation with
a Person that is not a Relevant Subsidiary immediately prior to such merger) any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances (other than intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Borrower and the Loan Parties, which cash
management operations shall not extend to any other Person) to or Guarantees of
the obligations of, or make or permit to exist any investment or any other
interest (each, an “Investment”), in any other Person, except:

 

(a)                                 Investments (including, but not limited
to, Investments in Equity Interests, intercompany loans, and Guarantees of
Indebtedness otherwise expressly permitted hereunder) by (i) Loan Parties in
Subsidiaries that are not Loan Parties in an aggregate amount (valued and tested
at the time of the making and incurrence thereof and without giving effect to
any write-downs or write-offs thereof) not to exceed an amount equal to the sum
of, without duplication, U.S. $15,000,000 plus any return of capital actually
received by the respective investors in respect of investments previously made
by them pursuant to this clause 6.04(a)(i) plus an amount equal to the fair
market value of any assets or property that is contributed or transferred from
any Subsidiary that is not a Loan Party to any Loan Party from and after the
Closing Date, (ii) Loan Parties in BRED (but only to the extent the Borrower
Controls BRED at such time) with respect to Guarantees of the Indebtedness of
BRED outstanding on the Closing Date, (iii) Loan Parties in other Loan Parties,
and (iv) the Borrower or any Relevant Subsidiary in Joint Ventures in an
aggregate amount (valued and tested at the time of the making and incurrence
thereof and without giving effect to any write-downs or write-offs thereof) not
to exceed an amount equal to the sum of, without duplication, (1) the greater of
 U.S. $7,500,000 and 5.5% of Consolidated Total Assets plus (2) any return of
capital actually received by the respective investors in respect of investments
previously made by them pursuant to this clause 6.04(a)(iv);

 

(b)                                 Permitted Investments and Investments that
were Permitted Investments when made;

 

(c)                                  Investments arising out of the receipt by
the Borrower or any of its Relevant Subsidiaries of noncash consideration for
the sale of assets permitted under Section 6.05;

 

79

--------------------------------------------------------------------------------


 

(d)                                 (i) loans and advances to employees of the
Borrower, any of its Relevant Subsidiaries or, to the extent such employees are
providing services rendered on behalf of the Loan Parties, any Parent Company in
the ordinary course of business not to exceed U.S. $5,000,000 in the aggregate
at any time outstanding (calculated without regard to write-downs or write-offs
thereof) and (ii) advances of payroll payments and expenses to employees of the
Borrower, any of its Relevant Subsidiaries or, to the extent such employees are
providing services on behalf of the Loan Parties, any Parent Company in the
ordinary course of business;

 

(e)                                  accounts receivable arising and trade
credit granted in the ordinary course of business and any securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
any prepayments and other credits to suppliers made in the ordinary course of
business;

 

(f)                                   Swap Agreements permitted pursuant to
Section 6.12;

 

(g)                                  Investments existing on the Closing Date
and set forth on Schedule 6.04;

 

(h)                                 Investments resulting from pledges and
deposits referred to in Section 6.02(f), (g) and (s);

 

(i)                                     so long as immediately before and after
giving effect to such Investment no Default or Event of Default has occurred and
is continuing, other Investments by the Borrower or any of its Relevant
Subsidiaries in an aggregate amount (valued and tested at the time of the making
and incurrence thereof, and without giving effect to any write-downs or
write-offs thereof) not to exceed the greater of U.S. $15,000,000 and 7.5% of
Consolidated Total Assets (plus any returns of capital actually received by the
respective investor in respect of investments theretofore made by it pursuant to
this paragraph (i));

 

(j)                                    Investments constituting Permitted
Business Acquisitions, so long as any Person acquired in connection with such
Permitted Business Acquisitions and each of such Person’s Subsidiaries becomes a
Subsidiary Loan Party to the extent required by Section 5.10;

 

(k)                                 additional Investments to the extent made
with proceeds of Equity Interests of the Borrower;

 

(l)                                     Investments (including, but not limited
to, Investments in Equity Interests, intercompany loans, and Guarantees of
Indebtedness otherwise expressly permitted hereunder) by Relevant Subsidiaries
that are not Loan Parties in any Loan Party or other Subsidiaries;

 

(m)                             [INTENTIONALLY OMITTED];

 

(n)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business;

 

(o)                                 Investments of a Relevant Subsidiary of the
Borrower acquired after the Closing Date or of a corporation merged or
amalgamated or consolidated into the Borrower or merged or amalgamated into or
consolidated with a Relevant Subsidiary of the Borrower in accordance with
Section 6.05 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

 

80

--------------------------------------------------------------------------------

 


 

(p)                                 Guarantees by the Borrower or any of its
Relevant Subsidiaries of operating leases (other than Capital Lease Obligations)
or of other obligations that do not constitute Indebtedness, in each case
entered into by any Subsidiary in the ordinary course of business; and

 

(q)                                 Investments by the Borrower or any Relevant
Subsidiary in Sandbox Enterprises, LLC or its Affiliates in an aggregate amount
(valued and tested at the time of the making and incurrence thereof and without
giving effect to any write-downs or write-offs thereof) not to exceed an amount
equal to the sum of, without duplication, (1) U.S. $2,500,000 plus (2) any
return of capital actually received by the respective investors in respect of
investments previously made by them pursuant to this clause 6.04(q).

 

Section 6.05                             Mergers, Consolidations, Sales of
Assets and Acquisitions.  Merge into, amalgamate with or consolidate with any
other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any part of its assets
(whether now owned or hereafter acquired), or issue, sell, transfer or otherwise
dispose of any Equity Interests of any Relevant Subsidiary or preferred equity
interests of the Borrower or any Relevant Subsidiary, or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other Person, except that this
Section shall not prohibit:

 

(a)                                 (i) the purchase and sale of inventory,
supplies, materials and equipment and the purchase and sale of rights or
licenses or leases of intellectual property, in each case in the ordinary course
of business by the Borrower or any of its Relevant Subsidiaries, (ii) the sale
of any other asset in the ordinary course of business by the Borrower or any of
its Relevant Subsidiaries, (iii) the sale of surplus, obsolete or worn out
equipment or other property in the ordinary course of business by the Borrower
or any of its Relevant Subsidiaries, (iv) the sale of Permitted Investments in
the ordinary course of business, or (v) the disposition of cash or cash
equivalents in the ordinary course of business;

 

(b)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) the merger or consolidation of any Relevant Subsidiary of the Borrower into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) the merger or consolidation of any Relevant Subsidiary of the
Borrower into or with any Loan Party in a transaction in which the surviving or
resulting entity is a Loan Party and, in the case of each of clauses (i) and
(ii), no Person other than the Borrower or a Loan Party receives any
consideration, (iii) the merger, amalgamation or consolidation of any Subsidiary
of the Borrower that is not a Loan Party into or with any other Subsidiary of
the Borrower that is not a Loan Party, (iv) the liquidation, winding up, or
dissolution or change in form of entity of any Relevant Subsidiary of the
Borrower if the Borrower determines in good faith that such liquidation, winding
up, dissolution or change in form is in the best interests of the Borrower and
is not materially disadvantageous to the Lenders or (v) the change in form of
entity of the Borrower or any of its Relevant Subsidiaries if the Borrower
determines in good faith that such change in form is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders;

 

(c)                                  sales, transfers, leases or other
dispositions to the Borrower or a Subsidiary of the Borrower (upon voluntary
liquidation or otherwise); provided that any sales, transfers, leases or other
dispositions by a Loan Party to a Subsidiary of the Borrower that is not a Loan
Party shall be made in compliance with Section 6.07; provided further that the
aggregate gross proceeds of any sales, transfers, leases or other dispositions
by a Loan Party to a Subsidiary that is not a Loan Party in reliance upon this
paragraph (c) and the aggregate gross proceeds of any or all assets sold,
transferred or leased in reliance upon paragraph (g) below shall not exceed, in
any fiscal year of the Borrower, 5.0% of Consolidated Total Assets as of the end
of the immediately preceding fiscal year;

 

81

--------------------------------------------------------------------------------


 

(d)                                 Sale and Lease-Back Transactions permitted
by Section 6.03;

 

(e)                                  Investments permitted by Section 6.04,
Liens permitted by Section 6.02 and Dividends permitted by Section 6.06;

 

(f)                                   the sale of defaulted receivables in the
ordinary course of business and not as part of an accounts receivables financing
transaction;

 

(g)                                  sales, transfers, leases or other
dispositions of assets not otherwise permitted by this Section 6.05; provided
that the aggregate gross proceeds (including noncash proceeds) of any or all
assets sold, transferred, leased or otherwise disposed of in reliance upon this
paragraph (g) and in reliance upon the second proviso to paragraph (c) above
shall not exceed, in any fiscal year of the Borrower, the greater of U.S.
$7,500,000 and 5.0% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year; provided further that the Net Proceeds
thereof are applied in accordance with Section 2.11(c); and provided further
that after giving effect thereto, no Default or Event of Default shall have
occurred;

 

(h)                                 any merger or consolidation in connection
with a Permitted Business Acquisition, provided that following any such merger
or consolidation (i) involving the Borrower, the Borrower is the surviving
corporation and (ii) involving a Relevant Subsidiary, the surviving or resulting
entity shall be a Loan Party;

 

(i)                                     licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Relevant Subsidiary in the ordinary course of business;

 

(j)                                    abandonment, cancellation or disposition
of any intellectual property of the Borrower or any Relevant Subsidiary in the
ordinary course of business;

 

(k)                                 any disposition resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Subsidiary; and

 

(l)                                     sales, transfers, distributions or other
dispositions of the Equity Interests in BRED in accordance with Section 6.14.

 

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Borrower may sell, grant or otherwise issue Equity Interests to members
of management of the Borrower or any of the Subsidiaries of the Borrower that
are Loan Parties pursuant to stock option, stock ownership, stock incentive or
similar plans, (ii) no sale, transfer or other disposition of assets shall be
permitted by this Section 6.05 (other than sales, transfers, leases or other
dispositions to Loan Parties pursuant to paragraphs (c) and (l) hereof) unless
such disposition is for fair market value, (iii) no sale, transfer or other
disposition of assets shall be permitted by paragraph (a), (d), or (j) of this
Section 6.05 unless such disposition is for at least 75% cash consideration and
(iv) no sale, transfer or other disposition of assets in excess of U.S.
$5,000,000 shall be permitted by paragraph (g) of this Section 6.05 unless such
disposition is for at least 75% cash consideration; provided that for purposes
of clauses (iii) and (iv), the amount of any secured Indebtedness or other
Indebtedness of a Subsidiary of the Borrower that is not a Loan Party (as shown
on the Borrower’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets shall be deemed to
be cash.

 

Section 6.06                             Dividends and Distributions.  Declare
or pay, directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property,

 

82

--------------------------------------------------------------------------------


 

securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional shares of Equity Interests of the Person paying such
dividends or distributions) or directly or indirectly redeem, purchase, retire
or otherwise acquire for value any shares of any class of its Equity Interests
or set aside any amount for any such purpose; provided, however, that:

 

(a)                                 any Relevant Subsidiary of the Borrower may
declare and pay dividends to, repurchase its Equity Interests from, or make
other distributions to, the Borrower or any Relevant Subsidiary (or, in the case
of Relevant Subsidiaries that are not Wholly Owned Subsidiaries of the Borrower,
to the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);

 

(b)                                 the Borrower and each of its Relevant
Subsidiaries may repurchase, redeem or otherwise acquire or retire to finance
any such repurchase, redemption or other acquisition or retirement for value any
Equity Interests of the Borrower or any of its Relevant Subsidiaries held by any
current or former officer, director, consultant, or employee of the Borrower or
any Subsidiary of the Borrower or, to the extent such Equity Interests were
issued as compensation for services rendered on behalf of the Loan Parties, any
employee of any Parent Company, pursuant to any equity subscription agreement,
stock option agreement, shareholders’, members’ or partnership agreement or
similar agreement, plan or arrangement or any Plan and the Relevant Subsidiaries
may declare and pay dividends to the Borrower or any other Relevant Subsidiary
of the Borrower the proceeds of which are used for such purposes, provided that
the aggregate amount of such purchases or redemptions in cash under this
paragraph (b) shall not exceed in any fiscal year U.S. $5,000,000 (plus the
amount of net proceeds (x) received by the Borrower during such calendar year
from sales of Equity Interests of the Borrower to directors, consultants,
officers or employees of the Borrower or any of its Affiliates in connection
with permitted employee compensation and incentive arrangements and (y) of any
key-man life insurance policies received during such calendar year) which, if
not used in any year, may be carried forward to and aggregated with any
subsequent calendar year;

 

(c)                                  noncash repurchases, redemptions or
exchanges of Equity Interests deemed to occur upon exercise of stock options or
exchange of exchangeable shares if such Equity Interests represent a portion of
the exercise price of such options;

 

(d)                                 provided no Default or Event of Default then
exists or would result therefrom, the Borrower may declare and pay dividends or
make other distributions from the proceeds of any issuance of Equity Interests
permitted to be made under this Agreement;

 

(e)                                  provided no Default or Event of Default
then exists or would result therefrom and provided that the Borrower is taxable
as a partnership or disregarded entity for U.S. federal income tax purposes, the
Borrower may declare and make distributions on or with respect to the Equity
Interests of the Borrower in accordance with the LLC Agreement in an amount not
to exceed Assumed Tax Liabilities (as such term is defined in the LLC Agreement
as of the Closing Date or as such defined term is modified or amended from time
to time in a manner that is not materially adverse to the interests of the
Lenders);

 

(f)                                   during each fiscal year of the Borrower,
one additional distribution by the Borrower to the holders of its Equity
Interests if, after giving effect to such distribution, (i) (A) the Leverage
Ratio, determined on a Pro Forma Basis, would not exceed 1.50:1.00, (B) the
Leverage Ratio (calculated using EBITDA for the two quarters most recently ended
for which financial statements are available multiplied by two), determined on a
Pro Forma Basis, would not exceed 1.50:1.00, and (C) the

 

83

--------------------------------------------------------------------------------


 

Leverage Ratio (calculated using EBITDA for the quarter most recently ended for
which financial statements are available multiplied by four), determined on a
Pro Forma Basis, would not exceed 1.50:1.00, (ii) the aggregate Available Unused
Commitments would exceed 20% of the aggregate Revolving Facility Commitments,
(iii) the Fixed Charge Coverage Ratio, determined on a Pro Forma Basis, would
not exceed 1.25:1.00, and (iv) the amount of such distribution for such fiscal
year does not exceed the Permitted Distribution Amount; and

 

(g)                                  the Borrower may declare and make a
distribution of 100% of the Equity Interests of BRED in accordance with
Section 6.14.

 

Section 6.07                             Transactions with Affiliates.  (a) 
Sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transaction with, any of its
Affiliates, unless such transaction is upon terms no less favorable to the
Borrower or such Relevant Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that this clause (a) shall not apply to the indemnification of
directors (or persons holding similar positions for non-corporate entities) of
the Borrower and its Relevant Subsidiaries in accordance with customary
practice.

 

(b)                                 The foregoing paragraph (a) shall not
prohibit, to the extent otherwise permitted under this Agreement,

 

(i)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options, stock ownership plans,
including restricted stock plans, stock grants, directed share programs and
other equity based plans customarily maintained by similar companies and the
granting and performance of registration rights approved by the board of
directors (or other applicable governing body) of the Borrower or any Relevant
Subsidiary, as applicable,

 

(ii)                                  transactions among the Borrower, the other
Loan Parties and the Relevant Subsidiaries that are not Loan Parties otherwise
permitted by this Agreement,

 

(iii)                               any indemnification agreement or any similar
arrangement entered into with directors, officers, consultants and employees of
the Borrower or any of its Affiliates in the ordinary course of business and the
payment of fees and indemnities to directors, officers, consultants and
employees of the Borrower and its Relevant Subsidiaries in the ordinary course
of business and, to the extent such fees and indemnities are directly
attributable to services rendered on behalf of the Loan Parties, any employee of
any Parent Company,

 

(iv)                              transactions pursuant to permitted agreements
in existence on the Closing Date and set forth on Schedule 6.07 or any amendment
thereto to the extent such amendment is not adverse to the Lenders in any
material respect,

 

(v)                                 any employment agreement or employee benefit
plan entered into by the Borrower or any of its Affiliates in the ordinary
course of business or consistent with past practice and payments pursuant
thereto,

 

(vi)                              transactions otherwise permitted under
Section 6.05(b) or 6.06 and Investments permitted by Section 6.04; provided that
this clause (vi) shall not apply to any Investment, whether direct or indirect,
in either (x) Persons that were not Subsidiaries immediately prior to such
Investment or (y) Persons that are not Subsidiaries immediately after such
Investment,

 

84

--------------------------------------------------------------------------------


 

(vii)                           any purchase by Triangle or any Affiliate of
Triangle of Equity Interests of the Borrower,

 

(viii)                        payment of services fees by the Borrower or any of
its Subsidiaries to Triangle to the extent that such payments (A) (1) are not
otherwise prohibited by the terms of this Agreement, (2) are made in the
ordinary course of business of the Borrower or the relevant Subsidiary, as the
case may be, (3) are on fair and reasonable terms no less favorable to the
Borrower or the relevant Subsidiary, as the case may be, than those that would
have been obtained in a comparable transaction on an arm’s length basis with a
Person that is not an Affiliate, and (4) are described in a notice from the
Borrower to the Administrative Agent at least five Business Days prior to the
incurrence of the obligation to pay such fees, or (B) do not exceed $3,000,000
with respect to any fiscal year of the Borrower.

 

(ix)                              transactions with any Affiliate for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business in a manner consistent with past practice,

 

(x)                                 any transaction in respect of which the
Borrower delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
Relevant Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate,

 

(xi)                              so long as not otherwise prohibited under this
Agreement, guarantees of performance by the Borrower or any Relevant Subsidiary
of any other Subsidiary or the Borrower that is not a Loan Party in the ordinary
course of business, except for guarantees of Indebtedness in respect of borrowed
money,

 

(xii)                           if such transaction is with a Person in its
capacity as a holder (A) of Indebtedness of the Borrower or any Relevant
Subsidiary of the Borrower where such Person is treated no more favorably than
the other holders of Indebtedness of the Borrower or any such Relevant
Subsidiary or (B) of Equity Interests of the Borrower or any Relevant Subsidiary
of the Borrower where such Person is treated no more favorably than the other
holders of Equity Interests of the Borrower or such Relevant Subsidiary,

 

(xiii)                        the transactions contemplated hereby and the
payment of fees and expenses related thereto,

 

(xiv)                       payments by the Borrower or any of its Relevant
Subsidiaries to any Affiliate in respect of compensation, expense reimbursement,
or benefits to or for the benefit of current or former employees, independent
contractors or directors of the Borrower or any of its Subsidiaries or, to the
extent such compensation, expense reimbursement, or benefits are directly
attributable to services rendered on behalf of the Loan Parties, any employee of
any Parent Company, including pursuant to the terms and conditions of the LLC
Agreement, and

 

(xv)                          transactions with any Affiliates in respect of the
BRED Real Property Transfers in accordance with Section 6.14.

 

85

--------------------------------------------------------------------------------


 

Section 6.08                             Business of the Borrower and the
Subsidiaries.  Notwithstanding any other provisions hereof, engage at any time
in any business or business activity other than any business or business
activity conducted by it on the Closing Date, the Oilfield Services Business,
and any business or business activities incidental or related thereto, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto, including the
consummation of the Transactions.

 

Section 6.09                             Limitation on Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-laws and Certain
Other Agreements; Etc..  (a)  Amend or modify or grant any waiver or release
under or terminate in any manner the articles or certificate of incorporation or
by-laws or partnership agreement or limited liability company operating
agreement (including the LLC Agreement) of the Borrower or any Relevant
Subsidiary, the Specified Triangle Agreements, the Loan Documents or any
Material Contract, in each case, if such amendment, modification, waiver,
release or termination could reasonably be expected to result in a Material
Adverse Effect or affect the assignability of any such contract or agreement in
a manner that would have a materially adverse effect on the rights of the
Secured Parties in the Collateral (including in such agreement as Collateral);
or

 

(b)                                 Enter into or permit any Relevant Subsidiary
of the Borrower to enter into any agreement or instrument that by its terms
restricts (i) the payment of dividends or distributions or the making of cash
advances to the Borrower or any other Loan Party by a Relevant Subsidiary, in
each case, to the extent such restrictions are more restrictive than those
contained in the Loan Documents or (ii) the granting of Liens by the Borrower or
a Relevant Subsidiary to the Collateral Agent pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

 

(A)                               restrictions imposed by applicable Law;

 

(B)                               contractual encumbrances or restrictions in
effect on the Closing Date under any agreements related to any permitted
renewal, extension or refinancing of any Indebtedness existing on the Closing
Date that does not expand the scope of any such encumbrance or restriction;

 

(C)                               any restriction on a Relevant Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Relevant Subsidiary
pending the closing of such sale or disposition;

 

(D)                               customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures (other than
the Borrower) entered into in the ordinary course of business;

 

(E)                                any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

 

(F)                                 customary provisions contained in leases or
licenses of intellectual property and other similar agreements entered into in
the ordinary course of business;

 

(G)                               customary provisions restricting subletting or
assignment of any lease governing a leasehold interest;

 

86

--------------------------------------------------------------------------------


 

(H)                              customary provisions restricting assignment of
any agreement entered into in the ordinary course of business;

 

(I)                                   customary restrictions and conditions
contained in any agreement relating to the sale of any asset permitted under
Section 6.05 pending the consummation of such sale; or

 

(J)                                   in the case of any Person that becomes a
Relevant Subsidiary after the Closing Date, any agreement in effect at the time
such Person so becomes a Relevant Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming such a Relevant
Subsidiary.

 

Section 6.10                             Leverage Ratio.  Permit the Leverage
Ratio on the last day of any Test Period ending on or after April 30, 2014, to
be in excess of 2:75:1.00.

 

Section 6.11                             Fixed Charge Coverage Ratio.  Permit
the Fixed Charge Coverage Ratio on the last day of any Test Period ending on or
after April 30, 2014, to be less than 1.25:1.00.

 

Section 6.12                             Swap Agreements.  Enter into any Swap
Agreement, other than (a) Swap Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any Relevant
Subsidiary is exposed in the conduct of its business or the management of its
liabilities, and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Relevant
Subsidiary, which in the case of each of clauses (a) and (b) are entered into
for bona fide risk mitigation purposes and that are not speculative in nature.

 

Section 6.13                             Capital Expenditures.  Make capital
expenditures in any given fiscal year except as follows:

 

(a)                                 Maintenance capital expenditures;

 

(b)                                 Other capital expenditures in such fiscal
year in an amount not exceeding the Permitted Capital Expenditure Amount for
such fiscal year; and

 

(c)                                  Up to $20,000,000 of additional capital
expenditures in such fiscal year if at the time of such additional capital
expenditures, after giving pro forma effect to such additional capital
expenditures and any concurrent incurrence of Indebtedness with respect thereto,
the Leverage Ratio, determined on a Pro Forma Basis, does not exceed 2.00:1.00.

 

Section 6.14                             BRED Restrictions.

 

(a)                                 The Borrower shall not, and shall not permit
any of the Relevant Subsidiaries to, sell, transfer, assign, distribute or
otherwise dispose of any Equity Interests of BRED unless (i) 100% of the Equity
Interests of BRED are disposed of in such transaction to one or more of BRED’s
Affiliates, (ii) the Borrower and its Subsidiaries are released from all
liability with respect to the Indebtedness of BRED, and (iii) if the Equity
Interests of BRED are distributed to the holders of the Equity Interests of the
Borrower: (A) if such distribution occurs on or after July 31, 2014 only, the
Leverage Ratio reflected on the most recent compliance certificate delivered or
required to be delivered pursuant to Section 5.04(c) does not exceed 1.50:1.00,
(B) the aggregate Available Unused Commitments exceed 20% of the aggregate
Revolving Facility Commitments at the time of such distribution, and (C) if such
distribution

 

87

--------------------------------------------------------------------------------


 

occurs on or after July 31, 2014 only, the Fixed Charge Coverage Ratio reflected
on the most recent compliance certificate delivered or required to be delivered
pursuant to Section 5.04(c) does not exceed 1.25:1.00.

 

(b)                                 At such time as the Borrower directly or
indirectly Controls BRED, the Borrower shall not permit BRED to sell, transfer,
assign, distribute or otherwise dispose of any material portion of its assets in
a transaction not in the ordinary course of business unless (i) the transaction
provides for the transfer of all or substantially all of the assets of BRED to
one or more of BRED’s Affiliates, (ii) BRED applies the net cash proceeds of
such transaction to the payment of its Indebtedness, (iii) the Borrower and the
Relevant Subsidiaries are released from all liability with respect to the
Indebtedness of BRED, and (iv) if any remaining proceeds of such transaction are
distributed to the holders of the Equity Interests of the Borrower: (A) if such
distribution occurs on or after July 31, 2014 only, the Leverage Ratio reflected
on the most recent compliance certificate delivered or required to be delivered
pursuant to Section 5.04(c) does not exceed 1.50:1.00, (B) the aggregate
Available Unused Commitments exceed 20% of the aggregate Revolving Facility
Commitments at the time of such distribution, and (C) if such distribution
occurs on or after July 31, 2014 only, the Fixed Charge Coverage Ratio reflected
on the most recent compliance certificate delivered or required to be delivered
pursuant to Section 5.04(c) does not exceed 1.25:1.00.

 

ARTICLE VII
EVENTS OF DEFAULT

 

Section 7.01                             Events of Default.  In case of the
happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished by the
Borrower or any other Loan Party;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or the reimbursement with respect to any Revolving L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or on any Revolving L/C Disbursement or in the payment of
any Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five (5) Business Days;

 

(d)                                 default shall be made in the due observance
or performance by the Borrower or any of its Relevant Subsidiaries of any
covenant, condition or agreement contained in (i) Section 5.01(a) (with respect
to the Borrower), 5.05(a), 5.08 or in Article VI;

 

(e)                                  default shall be made in the due observance
or performance by the Borrower or any of its Relevant Subsidiaries of any
covenant, condition or agreement of such Person contained in any Loan Document
(other than those specified in paragraphs (b), (c) and (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower;

 

88

--------------------------------------------------------------------------------


 

(f)                                   (i) any event or condition occurs that
(x) results in any Material Indebtedness becoming due prior to its scheduled
maturity (other than with respect to voluntary prepayments thereof) or
(y) enables or permits (with all applicable grace periods having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (ii) the Borrower or any of its Relevant Subsidiaries shall fail to
pay the principal of any Material Indebtedness at the stated final maturity
thereof; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

 

(g)                                  there shall have occurred a Change in
Control;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the Borrower or any of its Relevant
Subsidiaries, or of a substantial part of the property or assets of the Borrower
or any its Relevant Subsidiaries, taken as a whole, under Title 11 of the United
States Code, as now constituted or hereafter amended or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar Law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Relevant Subsidiaries or for a
substantial part of the property or assets of the Borrower or any of its
Relevant Subsidiaries, taken as a whole, or (iii) the winding-up or liquidation
of the Borrower or any of its Relevant Subsidiaries (except, in the case of any
Relevant Subsidiary, in a transaction permitted by Section 6.05); and such
proceeding or petition shall continue undismissed or unstayed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any of its Relevant
Subsidiaries shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in paragraph (h) above, (iii) apply for, request or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Relevant
Subsidiaries or for a substantial part of the property or assets of the Borrower
or any of its Relevant Subsidiaries, taken as a whole, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(j)                                    the failure by the Borrower or any of its
Relevant Subsidiaries to pay one or more final judgments aggregating in excess
of U.S. $7,500,000 (net of any amounts which are covered by insurance or
bonded), which judgments are not discharged, vacated or effectively waived or
stayed for a period of 30 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
of its Relevant Subsidiaries to enforce any such judgment;

 

(k)                                 one or more ERISA Events shall have occurred
that, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     (i) any Loan Document shall for any
reason be asserted in writing by the Borrower or any other Loan Party not to be
a legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to
Collateral that is not immaterial to the Loan Parties on a consolidated basis
shall cease to be, or shall be asserted in writing

 

89

--------------------------------------------------------------------------------


 

by any Loan Party not to be, a valid and perfected security interest (having the
priority required by this Agreement or the relevant Security Document) in the
securities, assets or properties covered thereby, except to the extent that
(y) any such loss of perfection or priority results from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreements or to file UCC
continuation statements, or (z) any such loss of validity, perfection or
priority is the result of any failure by the Collateral Agent or the
Administrative Agent to take any action necessary to secure the validity,
perfection or priority of the Liens or (iii) the Guarantees by any Loan Party of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof and of the other Loan Documents), or shall be
asserted in writing by the Borrower or any other Loan Party or any other Person
not to be in effect or not to be legal, valid and binding obligations;

 

(m)                             (A) any Environmental Claim against the Borrower
or any of its Relevant Subsidiaries, (B) any Liability of the Borrower or any of
its Relevant Subsidiaries for any Release or threatened Release of Hazardous
Materials or (C) any Liability of the Borrower or any of its Relevant
Subsidiaries for any actual or alleged presence, Release or threatened Release
of Hazardous Materials at, under, on or from any real property currently or
formerly owned, leased or operated by any predecessor of the Borrower or any of
its Relevant Subsidiaries, or any property at which the Borrower or any of its
Relevant Subsidiaries has sent Hazardous Materials for treatment, storage or
disposal, (each, an “Environmental Event”) shall have occurred that, when taken
together with all other Environmental Events that have occurred, has resulted or
could reasonably be expected to result in a Material Adverse Effect; or

 

(n)                                 (i)  default shall have occurred under one
or more Specified Triangle Agreements that could reasonably be expected to
result in a Material Adverse Effect or (ii) one or more of the Specified
Triangle Agreements shall have been terminated, such termination could
reasonably be expected to result in a Material Adverse Effect, and in the
reasonable judgment of the Borrower it is not possible to replace such agreement
with a comparable agreement within a reasonable period of time (or, if shorter,
such period of time as would prevent a Material Adverse Effect);

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in the case of any event described
in paragraph (h) or (i) above, the Commitments shall automatically terminate,
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable and the Administrative Agent shall be deemed to have made a
demand for cash collateral to the full extent permitted under Section 2.05(j),
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

Section 7.02                             The Borrower’s Right to Cure. 
Notwithstanding anything to the contrary contained in Section 7.01, in the event
that the Borrower fails to comply with the requirements of the

 

90

--------------------------------------------------------------------------------


 

Financial Performance Covenants, the Borrower shall be permitted, on or prior to
the 10th day following the date the certificate calculating such Financial
Performance Covenants is required to be delivered pursuant to Section 5.04(c),
to cure such failure to comply by issuing Permitted Cure Securities or otherwise
receiving cash contributions to its equity capital (collectively, the “Cure
Right”) in an amount equal to (but not greater than) the Cure Amount. 
Notwithstanding anything herein to the contrary, (i) in each four-fiscal-quarter
period there shall be at least two fiscal quarters in which the Cure Right is
not exercised, (ii) the Cure Right shall not be exercised more than five times
during the term of this Agreement, (iii) the increase to EBITDA represented by
the Cure Amount shall be solely for the purpose of curing the failure to comply
with the Financial Performance Covenants in question (and shall be taken into
account in subsequent Test Periods that include the fiscal quarter ended
immediately prior to the exercise of the Cure Right) and not for any other
purpose under this Agreement, including determining the availability of any
basket amounts, and (iv) if, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of the Financial Performance Covenants, the Borrower shall be deemed to have
satisfied the requirements of the Financial Performance Covenants as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Performance Covenants that had occurred shall be deemed cured
for the purposes of this Agreement.  “Cure Amount” shall mean an amount which,
if added to EBITDA for the Test Period in respect of which a default in respect
of a Financial Performance Covenant occurred, would cause the Financial
Performance Covenants for such Test Period to be satisfied (it being understood
and agreed that for purposes of calculating such amount no effect shall be given
to any prepayment of Loans with such proceeds or to any other reduction of
Consolidated Debt or Cash Interest Expense on account of the receipt of such
proceeds).

 

ARTICLE VIII
THE AGENTS

 

Section 8.01          Appointment and Authority.  (a)  Each of the Lenders and
the Issuing Banks hereby irrevocably appoints Citibank to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

(b)           Citibank shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Specified Swap Counterparty and a potential Cash Management Bank) and the
Issuing Banks hereby irrevocably appoints and authorizes the Collateral Agent to
act as the agent of such Lender or Issuing Bank for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 8.12) as
though the Collateral Agent, or such co-agents, sub-agents and
attorneys-in-fact, were expressly referred to in such provisions.

 

(c)           The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, any appointees thereof, the Lenders
and the Issuing Banks, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

 

Section 8.02          Rights as a Lender.  Any Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender, and may exercise the

 

91

--------------------------------------------------------------------------------


 

same as though it were not an Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include a Person serving as an Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 8.03          Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, no Agent:

 

(a)           shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law;

 

(c)           shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

 

(d)           shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 7.01 and 9.08) or (ii) in the absence of its own gross negligence or
willful misconduct;

 

(e)           shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

 

(f)            shall be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to such Agent by the Borrower, a Lender or an Issuing Bank.

 

Section 8.04          Reliance by Agents.  Any Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the

 

92

--------------------------------------------------------------------------------


 

proper Person.  Any Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan or issuance of a Revolving
Letter of Credit that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, any Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to the
making of such Loan or issuance of a Revolving Letter of Credit, as applicable. 
Any Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 8.05          Delegation of Duties.  Any Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by such Agent. 
Any Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties. 
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Section 8.06          Resignation of the Agents.  Any Agent may at any time give
notice of its resignation to the Lenders, Issuing Banks and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor with the consent of the Borrower (not to be
unreasonably withheld or delayed), which shall be a financial institution with
an office in the United States, or an Affiliate of any such financial
institution with an office in the United States.  During an Agent Default
Period, the Borrower and the Required Lenders may remove the relevant Agent
subject to the execution and delivery by the Borrower and the Required Lenders
of removal and liability release agreements reasonably satisfactory to the
relevant Agent, which removal shall be effective upon the acceptance of
appointment by a successor as such Agent.  Upon any proposed removal of an Agent
during an Agent Default Period, the Required Lenders shall have the right to
appoint a successor with the consent of the Borrower (not to be unreasonably
withheld or delayed), which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States.  In the case of the resignation of an Agent, if no
such successor shall have been so appointed by the Required Lenders and the
Borrower and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Secured Parties under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security, as bailee, until such time as a successor Collateral Agent
is appointed), (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender or Issuing Bank directly, until such time as the Required Lenders
and the Borrower appoint a successor Administrative Agent as provided for above
in this Section and (c) the Borrower and the Lenders agree that in no event
shall the retiring Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents advisors or representatives have any
liability to the Loan Parties, any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the failure of a successor Agent to be appointed and
to accept such appointment.  Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) or
removed Agent, and the retiring or removed Agent shall be discharged from all of
its duties and obligations hereunder and under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).

 

93

--------------------------------------------------------------------------------


 

The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article (including
Section 8.12) and Section 9.05 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.

 

Section 8.07          Non-Reliance on the Agents, Other Lenders and Other
Issuing Banks.  Each Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Lender or Issuing
Bank or any of their Related Parties and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and each Issuing Bank also acknowledges that
it will, independently and without reliance upon any Agent or any other Lender
or Issuing Bank or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.08          No Other Duties, Etc..  Anything herein to the contrary
notwithstanding, none of the Lead Arrangers shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as an Agent, a Lender or an Issuing Bank
hereunder.

 

Section 8.09          Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.12, 8.12, and 9.05) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12,
8.12, and 9.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization,

 

94

--------------------------------------------------------------------------------


 

arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or any Issuing Bank to authorize the Administrative Agent to vote
in respect of the claim of any Lender or any Issuing Bank in any such
proceeding.

 

Section 8.10          Collateral and Guaranty Matters.  Each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Specified Swap Counterparty) and each of the Issuing Banks irrevocably
authorizes the Administrative Agent and the Collateral Agent to release
guarantees, Liens and security interests created by the Loan Documents in
accordance with the provisions of Section 9.18.  Upon request by the
Administrative Agent or the Collateral Agent at any time, the Required Lenders
will confirm in writing such Agent’s authority provided for in the previous
sentence.

 

Section 8.11          Secured Cash Management Agreements and Secured Swap
Agreements.  No Cash Management Bank or Specified Swap Counterparty that obtains
the benefits of the Security Documents or any Collateral by virtue of the
provisions hereof or of the Security Documents shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Swap Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Specified Swap
Counterparty, as the case may be.

 

Section 8.12          Indemnification.  Each Lender and Issuing Bank agrees
(i) to reimburse the Administrative Agent, on demand, in the amount of its pro
rata share (based on its Commitments hereunder (or if such Commitments shall
have expired or been terminated, as last in effect, giving effect to any
assignments)) of any reasonable expenses incurred for the benefit of the Lenders
and the Issuing Banks by the Administrative Agent, including reasonable counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders and the Issuing Banks, which shall not have been
reimbursed by the Borrower and (ii) to indemnify and hold harmless the
Administrative Agent and any of its directors, officers, employees or agents, on
demand, in the amount of such pro rata share, from and against any and all
liabilities, Taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as
Administrative Agent or any of them in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted by it
or any of them under this Agreement or any other Loan Document, to the extent
the same shall not have been reimbursed by the Borrower, provided that no Lender
or Issuing Bank shall be liable to the Administrative Agent for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements to the extent found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence or wilful misconduct of the Administrative
Agent or any of its directors, officers, employees or agents; provided, further,
that it is understood and agreed that any action taken by the Administrative
Agent or any of its directors, officers, employees or agents in accordance with
the directions of the Required Lenders or any other appropriate group of Lenders
pursuant to Section 9.08 shall not be deemed to constitute gross negligence or
willful misconduct for purposes of the immediately preceding proviso.

 

Section 8.13          Appointment of Supplemental Collateral Agents.  (a)  It is
the purpose of this Agreement and the other Loan Documents that there shall be
no violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations or other institutions to transact business
as agent or trustee in such jurisdiction.  It is recognized that in case of
litigation under

 

95

--------------------------------------------------------------------------------


 

this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Collateral Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Collateral Agent
appoint an additional institution as a separate trustee, co-trustee, collateral
agent, collateral sub-agent or collateral co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental Collateral
Agents”).

 

(b)           In the event that the Collateral Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Collateral Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Article and of Section 9.05 that refer to the Administrative
Agent, the Collateral Agent or the Agents shall inure to the benefit of such
Supplemental Collateral Agent and all references therein to the Administrative
Agent, the Collateral Agent or the Agents shall be deemed to be references to
the Administrative Agent, the Collateral Agent or the Agents and/or such
Supplemental Collateral Agent, as the context may require.

 

(c)           Should any instrument in writing from any Loan Party be required
by any Supplemental Collateral Agent so appointed by the Collateral Agent for
more fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent.  In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by Law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

 

Section 8.14          Withholding.  To the extent required by any applicable
Law, the Administrative Agent may withhold from any payment to any Lender or
Issuing Bank an amount equivalent to any applicable withholding Tax.  If any
payment has been made to any Lender or Issuing Bank by the Administrative Agent
without the applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or Issuing Bank because the appropriate form was not
delivered or was not properly executed or because such Lender or Issuing Bank
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender or Issuing Bank shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.

 

Section 8.15          Enforcement.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all

 

96

--------------------------------------------------------------------------------


 

actions and proceedings at Law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent or the
Collateral Agent in accordance with Section 7.01 and the Security Documents for
the benefit of all the Lenders and the Issuing Banks or Secured Parties, as
applicable; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent or the Collateral Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent or Collateral Agent, as applicable) hereunder and under the
other Loan Documents, (b) any Lender or Issuing Bank from exercising setoff
rights in accordance with Section 9.06 (subject to the terms of
Section 2.18(c)), or (c) any Lender or Issuing Bank from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any federal, state or foreign
bankruptcy, insolvency, receivership or similar Law; and provided, further, that
if at any time there is no Person acting as the Administrative Agent or the
Collateral Agent, as applicable, hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent or the Collateral Agent, as applicable, pursuant to
Section 7.01 and the Security Documents, as applicable and (ii) in addition to
the matters set forth in clauses (b) and (c) of the preceding proviso and
subject to Section 2.18(c), any Lender or Issuing Bank may, with the consent of
the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01          Notices.  (a)  Notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy or
electronic mail, as follows:

 

(i)            if to the Borrower, to RockPile Energy Services, LLC, Attention:
General Counsel, 1200 17th Street, Suite 2700, Denver, CO  80202, facsimile:
303-825-1389, electronic mail: legalnotices@rockpileenergy.com;

 

(ii)           if to the Administrative Agent, to Citibank, N.A., Attention:
Scott J. Gildea, Senior Vice President, 2800 Post Oak Blvd, 4th Floor, Houston,
TX 77056, facsimile: 866-355-5748, electronic mail: scott.j.gildea@citi.com;

 

(iii)          if to the Collateral Agent, to Citibank, N.A., Attention: Scott
J. Gildea, Senior Vice President, 2800 Post Oak Blvd, 4th Floor, Houston, TX
77056, facsimile: 866-355-5748, electronic mail: scott.j.gildea@citi.com; and

 

(iv)          if to an Issuing Bank or any Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to service of process, or to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender.  Each of
the Administrative Agent, the Collateral Agent and the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided
further that approval of such procedures may be limited to particular notices or
communications.

 

(c)           All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy or (to the extent permitted by

 

97

--------------------------------------------------------------------------------


 

paragraph (b) above) electronic means prior to 5:00 p.m. (New York time) on such
date, or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.

 

(d)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

 

Section 9.02          Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower and the other Loan Parties
herein, in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and each Issuing Bank and shall survive the making by the Lenders of the Loans,
the execution and delivery of the Loan Documents and the issuance of the Letters
of Credit, regardless of any investigation made by such Persons or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or Revolving L/C Disbursement or any Fee or
any other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Revolving Letter of Credit is outstanding or any
Commitments remain in effect.  Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Section 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

 

Section 9.03          Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrower and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Agents and each Lender and their respective permitted
successors and assigns.

 

Section 9.04          Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Revolving Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Revolving Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Lenders, the Agents, each Issuing Bank and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agents, each Issuing Bank, and the Lenders, and the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund or, if an Event of Default pursuant to Section 7.01(b), 7.01(c), 7.01(h) or
7.01(i) has occurred

 

98

--------------------------------------------------------------------------------


 

and is continuing, any other assignee (provided that any liability of the
Borrower to an assignee that is an Approved Fund or Affiliate of the assigning
Lender under Section 2.15 or 2.17 shall be limited to the amount, if any, that
would have been payable hereunder by the Borrower in the absence of such
assignment); (ii) so long as no Event of Default has occurred and is continuing,
the Borrower may withhold its consent if the costs or the taxes payable by the
Borrower to the assignee under Section 2.15 or 2.17 shall be greater than they
would have been to assignor; and (iii) the Borrower will be deemed to have
consented to such an assignment unless it provides written notice of objection
to the Administrative Agent within five Business Days of its receipt of written
notice of the proposed assignment;

 

(B)          the Administrative Agent;

 

(C)          in the case of any assignment of any Revolving Facility Commitment,
each Issuing Lender; and

 

(D)          in the case of any assignment of any Revolving Facility Commitment,
each Swingline Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans or contemporaneous assignments to related
Approved Funds that equal at least U.S. $2,500,000 in the aggregate, the amount
of the Commitment and/or Loans, as applicable, of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than U.S. $5,000,000 and increments of U.S. $1,000,000 in excess
thereof unless the Borrower and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower shall be required if an Event of
Default under paragraph (b), (c), (h) or (i) of Section 7.01 has occurred and is
continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of a given Facility under this Agreement;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any other
administrative information that the Administrative Agent may reasonably request;

 

(E)           no such assignment shall be made to the Borrower or any of its
Affiliates, or a Defaulting Lender; and

 

(F)           notwithstanding anything to the contrary herein, no such
assignment shall be made to  a natural person.

 

99

--------------------------------------------------------------------------------


 

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender hereunder shall, to the extent of the interest assigned
by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, 2.16, 2.17 and 9.05).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall not be effective as an assignment hereunder.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and Revolving L/C Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the Agents, each
Issuing Bank and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)           The parties to each assignment shall execute and deliver to the
Administrative Agent a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, any administrative information
reasonably requested by the Administrative Agent (unless the assignee shall
already be a Lender hereunder), any written consent to such assignment required
by paragraph (b) of this Section, and the processing and recordation fee
referred to above (unless waived as set forth above), the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)           (i)            Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and Revolving L/C Disbursements owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrower, the
Agents, each Issuing Bank and the other Lenders shall continue to deal solely
and

 

100

--------------------------------------------------------------------------------


 

directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other rights or obligations under the Loan Documents (the “Participant
Register”); provided that (i) no Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Revolving Letters of Credit or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Revolving Letter of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations and (ii) no Lender will have any fiduciary or other
implied duties to the Borrower with respect to the Participant Register
maintained by such Lender.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.  Any agreement or instrument (oral or written) pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to exercise rights under and to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that (x) such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i) through (viii) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) in respect of the foregoing with respect to such Participant may
exist between such Lender and such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements and limitations) of Section 2.15, 2.16
and 2.17 to the same extent as if it were the Lender from whom it obtained its
participation and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent and the Borrower may withhold its
consent if a Participant would be entitled to require greater payment than the
applicable Lender under such Sections.  A Participant that would be a Non-U.S.
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
to the extent such Participant fails to comply with Section 2.17(e) and (g) as
though it were a Lender it being understood that the documentation required
under Section 2.17(e)  and (g) shall be delivered to the participating Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and its promissory note,
if any, to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any other central bank, and
this Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto, and any such pledgee
(other than a pledgee that is the Federal Reserve Bank or any other central
bank) shall acknowledge in writing that its rights under such pledge are in all
respects subject to the limitations applicable to the pledging Lender under this
Agreement or the other Loan Documents.

 

101

--------------------------------------------------------------------------------


 

Section 9.05          Expenses; Indemnity.  (a)  The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Agents, the
Lead Arrangers and their respective Affiliates in connection with the
preparation of this Agreement and the other Loan Documents, or by the Agents,
the Lead Arrangers and their respective Affiliates in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrower and the reasonable fees, disbursements and charges for
no more than one counsel in each jurisdiction where Collateral is located) or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated) or incurred by the Agents, the Lead Arrangers and their respective
Affiliates or any Lender in connection with the enforcement or protection of
their rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made or the Letters of Credit issued hereunder,
including the reasonable fees, charges and disbursements of Andrews Kurth LLP,
special New York counsel for the Agents and the Lead Arrangers, and, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of any other counsel (including the reasonable and documented
allocated costs of internal counsel for the Agents, the Lead Arrangers, any
Issuing Bank or any Lender); provided that, absent any conflict of interest, the
Agents and the Lead Arrangers shall not be entitled to indemnification for the
fees, charges or disbursements of more than one counsel in each jurisdiction.

 

(b)           The Borrower agrees to indemnify the Agents, the Lead Arrangers,
each Issuing Bank, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable and documented counsel fees, charges
and disbursements, incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated hereby or thereby, (ii) the
use of the proceeds of the Loans or the use of any Revolving Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not the Borrower, its Subsidiaries or any Indemnitee
initiated or is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith, material
breach of this Agreement or any of the Loan Documents or willful misconduct of
such Indemnitee (treating, for this purpose only, any Agent, any Lead Arranger,
any Issuing Bank, any Lender and any of their respective Related Parties as a
single Indemnitee).  Subject to and without limiting the generality of the
foregoing sentence, the Borrower agrees to indemnify each Indemnitee against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable and documented counsel or
consultant fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (A) any
Environmental Event or Environmental Claim related in any way to the Borrower or
any of its Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on or from any Real
Property currently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries or by any predecessor of the Borrower or any of its
Subsidiaries, or any property at which the Borrower or any of its Subsidiaries
has sent Hazardous Materials for treatment, storage or disposal.  In no event
shall any Indemnitee be liable to any Loan Party for any consequential,
indirect, special or punitive damages.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from

 

102

--------------------------------------------------------------------------------


 

the gross negligence or willful misconduct of such Indemnitee as determined by a
court of competent jurisdiction.  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, any Issuing
Bank, any Lead Arranger or any Lender.  All amounts due under this Section 9.05
shall be payable on written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

 

(c)           This Section 9.05 shall not apply to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

Section 9.06          Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or its Affiliates or other branches or such Issuing
Bank or its Affiliates or other branches to or for the credit or the account of
any Loan Party or any other Subsidiary that is not a Foreign Subsidiary, against
any and all obligations of the Loan Parties, now or hereafter existing under
this Agreement or any other Loan Document held by such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement or such other Loan Document and although
the obligations may be unmatured.  The rights of each Lender and each Issuing
Bank under this Section 9.06 are in addition to other rights and remedies
(including other rights of set-off) that such Lender or such Issuing Bank may
have.

 

Section 9.07          Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

Section 9.08          Waivers; Amendment.  (a)  No failure or delay of the
Agents, any Issuing Bank or any Lender in exercising any right or power
hereunder or under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Agents, each Issuing Bank and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No notice or demand on the Borrower or any
other Loan Party in any case shall entitle such Person to any other or further
notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) and (y) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and the Collateral Agent and consented to by the Required
Lenders; provided, however, that no such agreement shall:

 

103

--------------------------------------------------------------------------------


 

(i)            decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any Revolving L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby; provided that any amendment to the financial covenant definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i);

 

(ii)           increase or extend the Commitment of any Lender or decrease the
Commitment Fees or Revolving L/C Participation Fees or other fees payable to any
Lender without the prior written consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Defaults shall not constitute an increase in the Commitments of any
Lender);

 

(iii)          extend any date on which payment of interest on any Loan,
Revolving L/C Disbursement or any Fees is due, without the prior written consent
of each Lender adversely affected thereby;

 

(iv)          amend or modify the provisions of Section 2.18(b) or (c) in a
manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby;

 

(v)           extend the stated expiration date of any Revolving Letter of
Credit beyond the Revolving Maturity Date, without the prior written consent of
each Lender directly affected thereby;

 

(vi)          amend or modify the provisions of this Section,
Section 9.04(a)(i), or the definition of the terms “Required Lenders”, or any
other provision hereof or of any other Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or under any other Loan Document, without the prior written consent of
each Lender adversely affected thereby (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Loans and Commitments are included on the
Closing Date);

 

(vii)         release all or substantially all the Collateral or release all or
substantially all of the value of the Guarantees of the Subsidiary Loan Parties
without the prior written consent of each Lender and Issuing Bank; and

 

(viii)        amend or modify any provision hereof or any other Loan Document if
the effect of such amendment or modification would result in the Obligations
owed to any Specified Swap Counterparty or any Cash Management Bank ceasing to
be secured without the consent of such Specified Swap Counterparty or Cash
Management Bank (or the Lender or Agent that is an Affiliate of such Specified
Swap Counterparty or Cash Management Bank).

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, an
Issuing Bank or a Swingline Lender hereunder or under the other Loan Documents
without the prior written consent of such Administrative Agent, Collateral
Agent, Issuing Bank or Swingline Lender, as applicable.  Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.08
and any consent by any Lender pursuant to this Section 9.08 shall bind any
assignee of such Lender.

 

104

--------------------------------------------------------------------------------


 

(c)           Without the consent of any Lender or Issuing Bank, the Loan
Parties and the Administrative Agent and/or Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local Law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable Law.

 

(d)           Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Facility Loans and the accrued interest and fees in respect
thereof and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

 

(e)           Notwithstanding the foregoing, (i) technical and conforming
modifications to the Loan Documents may be made with the consent of the Borrower
and the Administrative Agent to the extent necessary to integrate any
Incremental Commitments on the terms and conditions provided for in Section 2.20
and (ii) any Loan Document may be amended, modified, supplemented or waived with
the written consent of the Administrative Agent and the Borrower without the
need to obtain the consent of any Lender if such amendment, modification,
supplement or waiver is executed and delivered in order to cure an ambiguity,
omission, mistake or defect in such Loan Document; provided that in connection
with this clause (ii), in no event will the Administrative Agent be required to
substitute its judgment for the judgment of the Lenders or the Required Lenders,
and the Administrative Agent may in all circumstances seek the approval of the
Required Lenders, the affected Lenders or all Lenders in connection with any
such amendment, modification, supplement or waiver.

 

Section 9.09          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable Law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable Law, the rate
of interest payable hereunder, together with all Charges payable to such Lender
or such Issuing Bank, shall be limited to the Maximum Rate, provided that such
excess amount shall be paid to such Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.

 

Section 9.10          Entire Agreement.  This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

 

Section 9.11          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY

 

105

--------------------------------------------------------------------------------


 

ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS.  EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.

 

Section 9.12          Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavour in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 9.13          Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 9.03.  Delivery of an executed counterpart to
this Agreement by facsimile transmission or an electronic transmission of a PDF
copy thereof shall be as effective as delivery of a manually signed original. 
Any such delivery shall be followed promptly by delivery of the manually signed
original.

 

Section 9.14          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15          Jurisdiction; Consent to Service of Process.  (a)  Each of
the Borrower, the Agents, the Issuing Bank and the Lenders hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by Law, in such
federal court.  The Borrower further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties thereto by registered or certified mail, postage prepaid, to the
Borrower at the address specified for the Loan Parties in Section 9.01.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  Nothing in this Agreement
(other than Section 8.09) shall affect any right that any Lender or any Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower or any Loan Party or
their properties in the courts of any jurisdiction.

 

(b)           Each of the Borrower, the Agents, the Issuing Banks and the
Lenders hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any New York State or
federal court sitting in New York County.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

106

--------------------------------------------------------------------------------


 

Section 9.16          Confidentiality.  Each of the Lenders, each Issuing Bank
and each of the Agents agrees that it shall maintain in confidence any
information relating to the Borrower and its Subsidiaries and their respective
Affiliates furnished to it by or on behalf of the Borrower or the other Loan
Parties or such Subsidiary or Affiliate (other than information that (x) has
become generally available to the public other than as a result of a disclosure
by such party in breach of this Agreement, (y) has been independently developed
by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or (z) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such Person’s actual knowledge, no
obligations of confidentiality to the Borrower or any of its Subsidiaries or any
such Affiliate) and shall not reveal the same other than to its directors,
trustees, officers, employees, agents and advisors with a need to know or to any
Person that approves or administers the Loans on behalf of such Lender or
Issuing Bank (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), except: (i) to the
extent necessary to comply with Law or any legal process or the regulatory or
supervisory requirements of any Governmental Authority (including bank
examiners), the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (ii) as part of reporting or
review procedures to Governmental Authorities (including bank examiners) or the
National Association of Insurance Commissioners, (iii) to its parent companies,
Affiliates or auditors (so long as each such Person shall have been instructed
to keep the same confidential in accordance with this Section 9.16), (iv) in
connection with the exercise of any remedies under any Loan Document or in order
to enforce its rights under any Loan Document in a legal proceeding, (v) to any
prospective or actual assignee of, or prospective or actual Participant in, any
of its rights under this Agreement (so long as such Person shall have been
instructed to keep the same confidential in accordance with this Section 9.16 or
on terms at least as restrictive as those set forth in this Section 9.16) and
(vi) to any direct or indirect contractual counterparty in Swap Agreements or
such contractual counterparty’s professional advisor (so long as each such
contractual counterparty agrees to be bound by the provisions of this
Section 9.16 or on terms at least as restrictive as those set forth in
Section 9.16 and each such professional advisor shall have been instructed to
keep the same confidential in accordance with this Section 9.16).  If a Lender,
an Issuing Bank or an Agent is requested or required to disclose any such
information (other than to its bank examiners and similar regulators, or to
internal or external auditors) pursuant to or as required by Law or legal
process or subpoena to the extent reasonably practicable, it shall give prompt
notice thereof to the Borrower so that the Borrower may seek an appropriate
protective order and such Lender, Issuing Bank or Agent will cooperate with the
Borrower (or the applicable Subsidiary or Affiliate) in seeking such protective
order.

 

Section 9.17          Communications.  (a)  Delivery.  (i)  Each Loan Party
hereby agrees that it will use all reasonable efforts to provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A)  relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to 5:00 p.m. (New York time) on the scheduled date therefor, (C) provides notice
of any Default or Event of Default under this Agreement or (D) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications collectively, the “Communications”), by transmitting
the Communications in an electronic/soft medium in a format reasonably
acceptable to the Administrative Agent at the address referenced in
Section 9.01(a)(ii).  Nothing in this Section 9.17 shall prejudice the right of
the Agents, the Lead Arrangers or any Lender or Issuing Bank or any Loan Party
to give any notice or other communication pursuant to this Agreement or any
other Loan Document in any other manner specified in this Agreement or any other
Loan Document.

 

107

--------------------------------------------------------------------------------


 

(ii)           Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the
Platform (as defined below) shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.

 

(b)           Posting.  Each Loan Party further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).  The Borrower hereby acknowledges that (i) the
Administrative Agent and/or the Lead Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on the Platform and (ii) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its Affiliates or their respective securities for purposes of United States
Federal and state securities Laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC” to the extent the Borrower determines that such Borrower Materials
contain material non-public information with respect to the Borrower or its
Affiliates or their respective securities for purposes of United States Federal
and state securities Laws.

 

(c)           Platform.  The Platform is provided “as is” and “as available.” 
The Agent Parties (as defined below) do not warrant the accuracy or completeness
of the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent, the Collateral Agent or any of its or their affiliates or
any of their respective officers, directors, employees, agents advisors or
representatives (collectively, “Agent Parties”) have any liability to the Loan
Parties, any Lender or Issuing Bank or any other Person or entity for damages of
any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s or the Collateral Agent’s
transmission of communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.

 

Section 9.18          Release of Liens and Guarantees.  In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of its assets (including

 

108

--------------------------------------------------------------------------------


 

the Equity Interests of any of its Subsidiaries) to a Person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by the Loan
Documents (including pursuant to a consent or amendment thereof), the
Administrative Agent and the Collateral Agent shall promptly (and the Lenders
hereby authorize the Administrative Agent and the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by the
Borrower and at the Borrower’s expense to release any Liens created by any Loan
Document in respect of such Equity Interests or assets that are the subject of
such disposition and to release any guarantees of the Obligations, and any Liens
granted to secure the Obligations, in each case by a Person that ceases to be a
Subsidiary of the Borrower as a result of a transaction described above.  Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests or assets shall no longer be deemed to be made once
such Equity Interests or assets are so conveyed, sold, leased, assigned,
transferred or disposed of.  The Security Documents, the guarantees made
therein, the Security Interest (as defined therein) and all other security
interests granted thereby shall terminate, and each Loan Party shall
automatically be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall be automatically
released, when all the Obligations are paid in full in cash and Commitments are
terminated (other than (A) contingent indemnification obligations,
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Swap Agreements and (C) obligations and liabilities under Revolving
Letters of Credit as to which arrangements satisfactory to the Issuing Banks
shall have been made), such date the “Security Termination Date”.  At such time,
the Administrative Agent and the Collateral Agent agree to take such actions as
are reasonably requested by the Borrower at the Borrower’s expense to evidence
and effectuate such termination and release of the guarantees, Liens and
security interests created by the Loan Documents.

 

Section 9.19          U.S.A. PATRIOT Act and Similar Legislation.  Each Lender
and Issuing Bank hereby notifies each Loan Party that pursuant to the
requirements of the U.S.A. PATRIOT Act and similar legislation, as applicable,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow the Lenders to identify such Loan Party in
accordance with such legislation.  Each Loan Party agrees to furnish such
information promptly upon request of a Lender.  Each Lender shall be responsible
for satisfying its own requirements in respect of obtaining all such
information.

 

Section 9.20          Judgment.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first mentioned currency with such other currency at the
Administrative Agent’s principal office in New York, New York on the Business
Day preceding that on which final judgment is given.

 

Section 9.21          Pledge and Guarantee Restrictions.  Notwithstanding any
provision of this Agreement or any other Loan Document to the contrary
(including any provision that would otherwise apply notwithstanding other
provisions or that is the beneficiary of other overriding language):

 

(a)           (i)  no more than 65% of the issued and outstanding voting Equity
Interests of (x) any Foreign Subsidiary of the Borrower that is a first-tier
“controlled foreign corporation” under Section 957 of the Code (“CFCs”) or
(y) any Subsidiary of the Borrower, substantially all of which Subsidiary’s
assets (whether held directly or through pass through entities) consist of the
Equity Interests in CFCs, shall be pledged or similarly hypothecated to
guarantee, secure or support any Obligation of any Loan Party;

 

(ii)           no Foreign Subsidiary shall guarantee or, except as set forth in
(a)(i) above, otherwise support any Obligation of any Loan Party;

 

109

--------------------------------------------------------------------------------


 

(iii)          no Domestic Subsidiary, substantially all of which Subsidiary’s
assets (whether held directly or through pass through entities) consist of the
Equity Interests in CFCs shall guarantee or, except as set forth in
(a)(i) above, otherwise support any Obligation of any Loan Party; and

 

(iv)          no assets of a Foreign Subsidiary that is a CFC and, except to the
extent permitted in (a)(i) above, no assets of any other Foreign Subsidiary
(whether held directly or through other pass through entities) that constitute
Equity Interests of a CFC, shall be pledged or similarly hypothecated to
guarantee, secure or support any Obligation of any Loan Party; and

 

(b)           no Subsidiary shall guarantee or support any Obligation of any
Loan Party if and to the extent that such guarantee or support would contravene
the Agreed Security Principles.

 

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.21 shall be void ab
initio, but only to the extent of such contravention.

 

Section 9.22          No Fiduciary Duty.  Each Agent, each Lender, each Issuing
Bank and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower and the other Loan Parties.  The Borrower hereby agrees that
subject to applicable Law, nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lenders and the Loan Parties, their equityholders
or their Affiliates.  The Borrower hereby acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, (ii) in connection therewith and with the process leading to such
transaction none of the Lenders is acting as the agent or fiduciary of any Loan
Party, its management, equityholders, creditors or any other person, (iii) no
Lender has assumed an advisory or fiduciary responsibility in favor of any Loan
Party with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender or any of its Affiliates has
advised or is currently advising such Loan Party on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents, (iv) the Borrower and each other Loan Party has consulted its
own legal and financial advisors to the extent it has deemed appropriate and
(v) the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates and no
Lender has an obligation to disclose any such interests to the Borrower or its
Affiliates.  The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto.

 

Section 9.23          Application of Funds.  After the exercise of remedies
provided for in Section 7.01 (or after the Loans have automatically become
immediately due and payable), any amounts received by the Administrative Agent
from the Collateral Agent pursuant to Section 5.02 of the Collateral Agreement
and any other amounts received by the Administrative Agent on account of the
Loan Document Obligations shall be applied by the Administrative Agent in the
following order:

 

(a)           First, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Lead Arrangers, the Administrative
Agent and the Collateral Agent) payable to the Lead Arrangers, the
Administrative Agent and the Collateral Agent in their respective capacities as
such;

 

(b)           Second, to payment of that portion of the Loan Document
Obligations constituting fees, indemnities and other amounts (other than
principal, interest and Revolving L/C Participation Fees) payable to the Lenders
and the Issuing Bank (including fees, charges and

 

110

--------------------------------------------------------------------------------


 

disbursements of counsel to the respective Lenders and the Issuing Bank) arising
under the Loan Documents, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 

(c)           Third, to payment of that portion of the Loan Document Obligations
constituting accrued and unpaid Revolving L/C Participation Fees and interest on
the Loans, Revolving L/C Exposure and other Obligations arising under the Loan
Documents, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Third payable to them;

 

(d)           Fourth, to payment of that portion of the Loan Document
Obligations constituting unpaid principal of the Loans and Revolving L/C
Reimbursement Obligations, ratably among the Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Fourth held by
them;

 

(e)           Fifth, to the Administrative Agent for the account of the Issuing
Bank, to cash collateralize that portion of Revolving L/C Exposure comprised of
the aggregate undrawn amount of Revolving Letters of Credit; and

 

(f)            Last, the balance, if any, after all of the Loan Document
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law.

 

Subject to Section 2.05(j), amounts used to cash collateralize the aggregate
undrawn amount of Revolving Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Revolving Letters of Credit as
they occur.  If any amount remains on deposit as cash collateral after all
Revolving Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Loan Document Obligations, if
any, in the order set forth above.

 

[SIGNATURE PAGES FOLLOW]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

ROCKPILE ENERGY SERVICES, LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

 

as Administrative Agent, Collateral Agent,

 

 

Issuing Bank and as a Lender

 

 

 

 

 

 

By: 

/s/ Scott J. Gildea

 

 

Name:

Scott J. Gildea

 

 

Title:

Senior Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

By:

/s/ Kevin Davidson

 

 

Name:

Kevin Davidson

 

 

Title:

AVP

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

 

Name:

Vanessa A. Kurbatskiy

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.

 

as a Lender

 

 

 

 

 

 

By:

/s/ Don Backer

 

 

Name:

Don Backer

 

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

By:

/s/ James C. Day

 

 

Name:

James C. Day

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

as a Lender

 

 

 

 

 

 

By:

/s/ Brian Rathke

 

 

Name:

Brian Rathke

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------